Case: 1:17-md-02804-DAP Doc #: 1957-100 Filed: 07/23/19 1 of 102. PageID #: 129725




                           EXHIBIT 100 – A
Case: Highly
      1:17-md-02804-DAP Doc #:-1957-100
               Confidential     SubjectFiled: 07/23/19 2Confidentiality
                                          to Further     of 102. PageID #: 129726
                                                                             Review

      1        IN THE UNITED STATES DISTRICT COURT
      2         FOR THE EASTERN DISTRICT OF OHIO
      3                 EASTERN DIVISION
      4                      - - -
      5     IN RE: NATIONAL     : MDL NO. 2804
            PRESCRIPTION OPIATE :
      6     LITIGATION          :
            -----------------------------------------
      7                         : CASE NO.
            THIS DOCUMENT       : 1:17-MD-2804
      8     RELATES TO ALL CASES:
                                : Hon. Dan A.
      9                         : Polster
     10                      - - -
                   Tuesday, November 27, 2018
     11                      - - -
     12     HIGHLY CONFIDENTIAL - SUBJECT TO FURTHER
                     CONFIDENTIALITY REVIEW
     13
                                       -   -    -
     14
                         Videotaped deposition of
     15     KEVIN KREUTZER, taken pursuant to notice,
            was held at the law offices of Reed Smith
     16     LLP, Three Logan Square, 1717 Arch
            Street, Suite 3100, Philadelphia,
     17     Pennsylvania 19103, beginning at 9:34
            a.m., on the above date, before Amanda
     18     Dee Maslynsky-Miller, a Certified
            Realtime Reporter.
     19
                                       -   -    -
     20
     21
     22
     23               GOLKOW LITIGATION SERVICES
                  877.370.3377 ph | 917.591.5672 fax
     24                   deps@golkow.com
    Golkow Litigation Services                                         Page 1 (1)
Case: Highly
      1:17-md-02804-DAP Doc #:-1957-100
               Confidential     SubjectFiled: 07/23/19 3Confidentiality
                                          to Further     of 102. PageID #: 129727
                                                                             Review
                                            Page 2                                               Page 4
     1   APPEARANCES:                                 1   APPEARANCES: (Continued)
     2                                                2   VIA TELEPHONE/LIVESTREAM:
           BARON & BUDD, P.C.                         3
     3     BY: WILLIAM POWERS, ESQUIRE                4
           600 New Hampshire Avenue, N.W.                    BARTLIT BECK LLP
     4     Washington, D.C.                           5      By: SHARON DESH, ESQUIRE
           (202) 333-4562                                    Courthouse Place
     5     Wpowers@baronbudd.com                      6      54 West Hubbard Street, Suite 300
           - and -                                           Chicago, Illinois 60654
     6
                                                      7      (312) 494-4400
           BY: STERLING CLUFF, ESQUIRE
     7     15910 Ventura Boulevard                           Sharon.desh@bartlit-beck.com
                                                      8      Representing the Defendant,
           Suite 1600
     8     Encino, California 91436                          Walgreens
                                                      9
           (818) 839-2333                            10
     9     scluff@baronbudd.com
           Representing the Plaintiffs               11      PELINI CAMPBELL & WILLIAMS, LLC
    10                                                       BY: ERIC J. WILLIAMS, ESQUIRE
    11                                               12      8040 Cleveland Avenue NW
    12                                                       Suite 400
    13     REED SMITH, LLP                           13      North Canton, Ohio 44720
           BY: ROBERT A. NICHOLAS, ESQUIRE                   (330) 305-6400
    14     BY: JOSEPH J. MAHADY, ESQUIRE             14      ejwilliams@pelini-law.com
           BY: SAMANTHA L. ROCCHINO, ESQUIRE                 Representing the Defendant,
    15     Three Logan Square                        15      Prescription Supply, Inc.
           1717 Arch Street                          16
    16     Philadelphia, Pennsylvania 19103          17
           (215) 851-8100                            18      FOX ROTHSCHILD LLP
    17     Rnicholas@reedsmith.com                           BY: JACOB S. PERSKIE, ESQUIRE
           Jmahady@reedsmith.com                     19
    18     Srocchino@reedsmith.com                           1301 Atlantic Avenue
           Representing the Defendant,                       Midtown Building, Suite 400
                                                     20      Atlantic City New Jersey 08401
    19     Amerisource Bergen Drug
           Corporation                                       (609) 348-4515
    20                                               21      Jperskie@foxrothschild.com
    21                                                       Representing the Defendant,
    22                                               22      Validus Pharmaceuticals
    23                                               23
    24                                               24

                                            Page 3                                               Page 5
     1   APPEARANCES: (Continued)                     1   APPEARANCES: (Continued)
     2                                                2   VIA TELEPHONE/LIVESTREAM:
     3                                                3
            WILLIAMS & CONNOLLY, LLP                  4     MORGAN, LEWIS & BOCKIUS LLP
     4      BY: MIRANDA PETERSEN, ESQUIRE                   BY: JONATHAN E. MAIER, ESQUIRE
            725 Twelfth Street, N.W.                  5     1111 Pennsylvania Ave. NW
     5      Washington, DC 20005                            Washington, DC 20004
            (202) 434-5000                            6     (202) 739-3000
     6      mpetersen@wc.com                                Jonathan.maier@morganlewis.com
            Representing the Defendant,               7     Representing the Defendant,
     7      Cardinal Health                                 Teva Pharmaceuticals, Inc.,
     8                                                8     Cephalon, Inc., Watson
     9                                                      Laboratories, Actavis LLC, and
    10      COVINGTON & BURLING LLP
                                                      9     Actavis Pharma, Inc
                                                     10
            BY: KEVIN KELLY, ESQUIRE                 11
    11      850 Tenth Street, NW                            ALLEGAERT BERGER & VOGEL LLP
            Suite 856N                               12     BY: JOHN S. CRAIG, ESQUIRE
    12      Washington, DC 20001                            111 Broadway, 20th Floor
            (202) 662-5000                           13     New York, New York 10006
    13      kkelly@cov.com                                  (212) 616-7075
            Representing the Defendant,              14     Representing the Defendant,
    14      McKesson Corporation
    15                                                      Rochester Drug Cooperative
                                                     15
    16                                               16
    17      JONES DAY                                17     BARON & BUDD, P.C.
            BY: SARAH G. CONWAY, ESQUIRE                    BY: JAY LICHTER, ESQUIRE
    18      555 South Flower Street                  18     GRETCHEN KEARNEY, OFFICE MANAGER
            Fiftieth Floor                                  15910 Ventura Boulevard
    19      Los Angeles, California 90071            19     Suite 1600
            (213) 489-3939                                  Encino, California 91436
    20      sgconway@jonesday.com                    20     (818) 839-2333
            Representing the Defendant,                     Jlichter@baronbudd.com
    21      Walmart                                  21     Representing the Plaintiffs
    22                                               22
    23                                               23
    24                                               24

    Golkow Litigation Services                                                  Page 2 (2 - 5)
Case: Highly
      1:17-md-02804-DAP Doc #:-1957-100
               Confidential     SubjectFiled: 07/23/19 4Confidentiality
                                          to Further     of 102. PageID #: 129728
                                                                             Review
                                                  Page 6                                               Page 8
     1   APPEARANCES: (Continued)                            1
     2   VIA TELEPHONE/LIVESTREAM:                                        - - -
     3                                                       2
     4         MARCUS & SHAPIRA, LLP
               BY: PAUL M. MANNIX, ESQUIRE                              EXHIBITS
     5         One Oxford Centre                             3
               35th Floor                                                 - - -
     6         Pittsburgh, Pennsylvania 15219                4
               (412) 471-3490                                5   NO.      DESCRIPTION       PAGE
     7         Pmannix@marcus-shapira.com
               Representing the Defendant,                   6   AmerisourceBergen-Kreutzer
     8         HBC Company                                       Exhibit-8 ABDC_MDL_00045076     314
     9                                                       7
    10         CLARK MICHIE LLP                                  AmerisourceBergen-Kreutzer
               BY: CHRISTOPHER J. MICHIE, ESQUIRE
    11         103 Carnegie Center, Suite 300                8   Exhibit-9 ABDC_MDL_00047572      361
               Princeton, New Jersey 08540                   9   AmerisourceBergen-Kreutzer
    12         (609) 423-2143                                    Exhibit-10 ABDC_MDL_00151471-472   369
               Chris.michie@clarkmichie.com                 10
    13         Representing the Defendant,                       AmerisourceBergen-Kreutzer
               Pernix Therapeutics Holdings, Inc.
    14                                                      11   Exhibit-11 ABDC_MDL_00178337       374
    15                                                      12   AmerisourceBergen-Kreutzer
    16         REED SMITH, LLP                                   Exhibit-12 ABDC_MDL_00168122 and
               BY: ANNE E. ROLLINS, ESQUIRE                 13           ABDC_MDL_00168127-134    388
    17         Three Logan Square                           14
               1717 Arch Street                             15
    18         Philadelphia, Pennsylvania 19103
               (215) 851-8100                               16
    19         Arollins@reedsmith.com                       17
               Representing the Defendant,                  18
    20         Amerisource Bergen Drug                      19
               Corporation
    21                                                      20
    22                                                      21
         ALSO PRESENT:                                      22
    23   Devyn Mulholland, Videographer                     23
         Zach Posen, Trial Technician                       24
    24   Christopher Casalenuovo, AmerisourceBergen
                                                  Page 7                                               Page 9
     1             - - -                                     1           - - -
     2             INDEX                                     2       DEPOSITION SUPPORT INDEX
     3             - - -                                     3
     4                                                                   - - -
         Testimony of: KEVIN KREUTZER                        4
     5
                                                             5   Direction to Witness Not to Answer
     6     By Mr. Cluff              11
     7                                                       6   Page Line Page Line Page Line
     8             - - -                                     7   None
     9            EXHIBITS                                   8
    10             - - -
    11                                                       9
         NO.        DESCRIPTION           PAGE              10   Request for Production of Documents
    12
                                                            11   Page Line Page Line Page Line
         AmerisourceBergen-Kreutzer
    13   Exhibit-1 ABDC_MDL_00304391-392              164   12   None
    14   AmerisourceBergen-Kreutzer                         13
         Exhibit-2 ABDC_MDL_00154441-443              176
    15                                                      14
         AmerisourceBergen-Kreutzer                         15   Stipulations
    16   Exhibit-3 Teva_MDL_A_(0)233-1299-320 223           16
    17   AmerisourceBergen-Kreutzer                              Page Line Page Line     Page Line
         Exhibit-4 Teva_MDL_A_(0)233-1346-348 250           17   10 1
    18                                                      18
         AmerisourceBergen-Kreutzer                         19
    19   Exhibit-5 Teva_MDL_A_(0)233-1426-428 274
    20   AmerisourceBergen-Kreutzer                         20   Question Marked
         Exhibit-6 ABDC_MDL_0045077        304              21
    21                                                           Page Line Page Line     Page Line
         AmerisourceBergen-Kreutzer                         22   None
    22   Exhibit-7 ABCD_MDL_0045075               306       23
    23
    24                                                      24


    Golkow Litigation Services                                                         Page 3 (6 - 9)
Case: Highly
      1:17-md-02804-DAP Doc #:-1957-100
               Confidential     SubjectFiled: 07/23/19 5Confidentiality
                                          to Further     of 102. PageID #: 129729
                                                                             Review
                                            Page 10                                             Page 12
     1              - - -                              1   deposition taken before?
     2          (It is hereby stipulated and           2         A. I have not.
     3      agreed by and among counsel that           3         Q. I'm sure that your esteemed
     4      sealing, filing and certification          4   lawyers have explained sort of the
     5      are waived; and that all                   5   deposition protocols for you, so I'm
     6      objections, except as to the form          6   going to skip some of the admonitions.
     7      of the question, will be reserved          7            But just remind you that
     8      until the time of trial.)                  8   you're under oath, so we need to get
     9             - - -                               9   truthful answers from you.
    10          VIDEO TECHNICIAN: We are              10            And also remind you not to
    11      now on the record. My name is             11   disclose any attorney-client privilege,
    12      Devyn Mulholland, I'm a                   12   and that if you feel like you need to
    13      videographer for Golkow Litigation        13   discuss with your lawyers about a
    14      Services. Today's date is                 14   privilege, we can make arrangements for
    15      November 27, 2018. The time is            15   that.
    16      9:34 a.m.                                 16            In addition to that, we're
    17          This video deposition is              17   entitled to your best recollection. If
    18      being held in Philadelphia,               18   you don't recall, you can tell me that.
    19      Pennsylvania, in the matter of            19   And I'd also caution you not to guess at
    20      National Prescription Opiate              20   an answer. If you don't know, just let
    21      Litigation. The deponent is Kevin         21   me know.
    22      Kreutzer.                                 22            Does that all make sense?
    23          Counsel will be noted on the          23         A. Yes.
    24      stenographic record. The court            24         Q. So how long have you worked
                                            Page 11                                             Page 13
     1        reporter is Amanda Miller and will       1   for AmerisourceBergen?
     2        now swear in the witness.                2        A. Since 2007, so going on 11
     3                - - -                            3   years.
     4            KEVIN KREUTZER, after having         4        Q. Has your employment with
     5        been duly sworn, was examined and        5   AmerisourceBergen been continuous since
     6        testified as follows:                    6   2007?
     7                - - -                            7        A. It has not.
     8              EXAMINATION                        8        Q. When you began with
     9               - - -                             9   Amerisource -- well, when you joined the
    10   BY MR. CLUFF:                                10   company in 2007, was it AmerisourceBergen
    11        Q. Good morning, Mr. Kreutzer.          11   or was it some previous entity that
    12   As I explained earlier, my name is           12   merged into AmerisourceBergen?
    13   Sterling Cluff, I work at a law firm         13        A. It was AmerisourceBergen.
    14   called Baron and Budd, and we represent      14        Q. And what was your title at
    15   the Track 1 plaintiffs in the national       15   the time that you joined
    16   opiate litigation. And I'll be taking        16   AmerisourceBergen?
    17   your deposition today.                       17        A. I believe my title was
    18            To start off, could you just        18   collections associate.
    19   spell your first and last name for the       19        Q. And do you recall what month
    20   record, so we have a clear record of         20   in 2007 you started with Amerisource?
    21   that, please?                                21        A. It was April.
    22        A. Sure. It's K-E-V-I-N. Last           22        Q. And you believe your title
    23   name is K-R-E-U-T-Z-E-R.                     23   at that time was collections associate?
    24        Q. And have you ever had your           24        A. Yes.
    Golkow Litigation Services                                                 Page 4 (10 - 13)
Case: Highly
      1:17-md-02804-DAP Doc #:-1957-100
               Confidential     SubjectFiled: 07/23/19 6Confidentiality
                                          to Further     of 102. PageID #: 129730
                                                                             Review
                                             Page 14                                              Page 16
     1        Q. Do you recall how long you             1   reporting to Mr. Cherveny?
     2   held that position?                            2        A. I believe it was 2015.
     3        A. Approximately a year                   3        Q. At the time you're
     4   and-a-half.                                    4   reporting -- at the time that that change
     5        Q. So that would have been                5   occurred, do you recall why you began
     6   until approximately the middle of 2009?        6   reporting to Mr. Cherveny instead of Mr.
     7        A. I believe so, yes.                     7   Hazewski?
     8        Q. And after you were a                   8        A. I do not.
     9   collections associate, do you recall what      9        Q. Was there any change in your
    10   your next position with AmerisourceBergen     10   responsibilities after you began
    11   was?                                          11   reporting to Mr. Cherveny?
    12        A. Yes. It was diversion                 12        A. No.
    13   control specialist.                           13        Q. To fast-forward to the
    14        Q. And to the best of your               14   change to a diversion control
    15   recollection, you would have assumed that     15   investigator, did you report to anybody
    16   position in -- some time in 2009?             16   in that role?
    17        A. Yes.                                  17        A. I'm sorry, could you ask
    18        Q. What position did you -- did          18   that again?
    19   your position ever change at                  19        Q. Sure. No problem.
    20   AmerisourceBergen after you became a          20            When you were promoted to a
    21   diversion control specialist?                 21   diversion control investigator, prior to
    22        A. I received a promotion last           22   that time, were you still reporting to
    23   year to diversion control investigator.       23   Mr. Cherveny?
    24        Q. So that would have been               24        A. Yes.
                                             Page 15                                              Page 17
     1   2017?                                          1        Q. And after you were promoted,
     2        A. Yes.                                   2   did you continue to report to Mr.
     3        Q. So between 2009 and 2017,              3   Cherveny?
     4   leaving out the time when you were             4        A. Yes.
     5   employed elsewhere, you were a diversion       5        Q. Was there any change in your
     6   control specialist?                            6   job responsibilities when you became a
     7        A. Yes.                                   7   diversion control investigator?
     8        Q. And what department did you            8        A. No. They were pretty much
     9   work in as a diversion control                 9   the same.
    10   specialist?                                   10        Q. You said there was a brief
    11        A. It was corporate security             11   interruption in your employment with
    12   and regulatory affairs.                       12   AmerisourceBergen.
    13        Q. And did you report to anyone          13            What happened there?
    14   in that department?                           14        A. I applied for a position for
    15        A. Yes.                                  15   Teva Pharmaceuticals.
    16        Q. Who was that?                         16        Q. When was that?
    17        A. Ed Hazewski.                          17        A. I started January 7th, I
    18        Q. Was it Mr. Hazewski for the           18   believe, of 2012.
    19   entire time you were a diversion control      19        Q. That's a pretty specific
    20   specialist?                                   20   date.
    21        A. No, it was not.                       21            Is there some reason why
    22        Q. Who else did you report to?           22   that date stands out to you?
    23        A. Eric Cherveny.                        23        A. I just remember the date.
    24        Q. Do you recall when you began          24        Q. What prompted the
    Golkow Litigation Services                                                  Page 5 (14 - 17)
Case: Highly
      1:17-md-02804-DAP Doc #:-1957-100
               Confidential     SubjectFiled: 07/23/19 7Confidentiality
                                          to Further     of 102. PageID #: 129731
                                                                             Review
                                              Page 18                                               Page 20
     1   application to Teva Pharmaceuticals?            1        A. No. No, I don't.
     2        A. It was a brand-new position             2        Q. If later we showed you some
     3   for the company.                                3   documents between -- e-mail
     4        Q. And why did you want to                 4   correspondence between you and Ms.
     5   apply for that brand-new position?              5   McGinn, do you think it would refresh
     6        A. I thought my skill set                  6   your recollection about her title and her
     7   matched the job requirements.                   7   position?
     8        Q. What was the -- do you                  8        A. Perhaps.
     9   recall what the title of the position you       9        Q. Do you recall, when you
    10   applied for was?                               10   worked at Teva Pharmaceuticals,
    11        A. I believe it was diversion             11   exchanging e-mail correspondence with Ms.
    12   operations manager.                            12   McGinn?
    13        Q. And it was your                        13        A. Yes.
    14   understanding -- or was it your                14        Q. Did you report directly to
    15   understanding, at the time, that Teva          15   her at the time?
    16   Pharmaceuticals had never had a diversion      16        A. I did.
    17   operations manager before?                     17        Q. So in January 2012, you
    18        A. That was my understanding.             18   joined Teva Pharmaceuticals.
    19        Q. During the interview process           19            And, if I recall correctly,
    20   with Teva, did you form an understanding       20   you were applying for the division
    21   as to why Teva Pharmaceuticals was             21   operations manager -- or diversion
    22   creating this new position?                    22   operations manager position, correct?
    23        A. No.                                    23        A. Yes.
    24        Q. Did you ask?                           24        Q. And did you succeed in
                                              Page 19                                               Page 21
     1         A. I'm sure I did, but I don't            1   securing that position?
     2   remember the questions that I asked.            2         A. I did.
     3         Q. And so looking back today,             3         Q. And when you began working
     4   you don't recall if you learned why Teva        4   for Teva Pharmaceuticals, was your job
     5   was creating this new position?                 5   title the same one that you applied for?
     6         A. I don't know the specifics.            6         A. Yes.
     7   I don't recall the specifics.                   7         Q. How long were you employed
     8         Q. You said you started on                8   with Teva Pharmaceuticals?
     9   January 7th, 2012.                              9         A. Three months.
    10             Do you recall when you would         10         Q. Did you say three months?
    11   have filled out the application, or when       11         A. Yes.
    12   you began the application process?             12         Q. What happened -- what
    13         A. I'm not exactly sure. Maybe           13   happened when you left Teva
    14   September or October of 2012, or maybe         14   Pharmaceuticals? Did you go -- what
    15   that was 2011.                                 15   happened with your job -- those are all
    16         Q. Do you recall who you met             16   bad questions.
    17   with at Teva Pharmaceuticals about this        17             What did you do after those
    18   new position?                                  18   three months?
    19         A. Yes. Colleen McGinn.                  19         A. What did I do after those
    20         Q. And who is she?                       20   three months?
    21         A. She was my director that I            21         Q. Yes.
    22   would be reporting to.                         22         A. I went back to
    23         Q. Do you recall her -- the              23   AmerisourceBergen.
    24   title of her position?                         24         Q. So is it your recollection,
    Golkow Litigation Services                                                    Page 6 (18 - 21)
Case: Highly
      1:17-md-02804-DAP Doc #:-1957-100
               Confidential     SubjectFiled: 07/23/19 8Confidentiality
                                          to Further     of 102. PageID #: 129732
                                                                             Review
                                             Page 22                                            Page 24
     1   then, that you rejoined AmerisourceBergen      1        A. Approximately a year.
     2   in the middle of 2012?                         2        Q. And then did your title
     3        A. Yes. Towards the end of                3   change at that point?
     4   April 2012 -- or, no, I'm sorry. 2013 --       4        A. I applied for another
     5   yes, 2012.                                     5   position in the packaging department.
     6        Q. 2012.                                  6        Q. So you applied internally
     7        A. Yes.                                   7   with --
     8        Q. Is it possible that you                8        A. Internally.
     9   worked at Teva for a year and three            9        Q. -- Wyeth?
    10   months instead of just three months?          10        A. Yes.
    11        A. No.                                   11        Q. One thing we should just
    12        Q. No.                                   12   point out again, and we haven't had a
    13            Is there a reason why you            13   problem with it yet, but we shouldn't
    14   were considering that possibly you had        14   talk over each other, to the best of our
    15   worked there until 2013?                      15   ability. So I'll do my best to let you
    16        A. Just mixing up the dates.             16   finish all of your answers.
    17        Q. Certainly.                            17            The only reason is we have
    18            So the jobs we've talked             18   to let the court reporter get everything
    19   about today, between AmerisourceBergen        19   that we're saying, so.
    20   and Teva Pharmaceuticals, is that             20        A. Sure.
    21   fully -- have we fully discussed all of       21        Q. I'm reminding myself, just
    22   the positions you've had with                 22   as much as I'm reminding you. Thank you.
    23   AmerisourceBergen and Teva                    23            What was the job title that
    24   Pharmaceuticals?                              24   you applied for in the packaging
                                             Page 23                                            Page 25
     1         A. Yes.                                  1   department at Wyeth?
     2         Q. Prior to joining                      2         A. I don't know the exact
     3   AmerisourceBergen in 2007, were you            3   title. It was packaging operator. I'm
     4   employed?                                      4   not exactly sure. I don't remember --
     5         A. Yes.                                  5   recall.
     6         Q. Where were you employed?              6         Q. And how long did you hold
     7         A. Wyeth Pharmaceuticals.                7   that position?
     8         Q. What is Wyeth?                        8         A. Approximately a year
     9         A. Wyeth Pharmaceuticals was a           9   and-a-half.
    10   manufacturer of pharmaceutical products.      10         Q. And then what happened?
    11   However, they've been sold off and now        11         A. And then that department was
    12   part of Pfizer.                               12   outsourced to Puerto Rico.
    13         Q. What was your responsibility         13         Q. Did you go to Puerto Rico?
    14   there, or what was your position?             14         A. I did not.
    15         A. I worked for Wyeth                   15         Q. Sorry to hear that.
    16   Pharmaceuticals for 14 years. I had many      16             What did you do instead?
    17   different positions there.                    17         A. I applied for another
    18         Q. What's the -- what's the job         18   position internally in the accounts
    19   title -- the earliest job title you can       19   receivable department.
    20   recall?                                       20         Q. And do you recall what that
    21         A. Back in 1992, I was a                21   position was?
    22   security officer.                             22         A. Accounts receivable
    23         Q. How long did you hold that           23   representative.
    24   position?                                     24         Q. And how long did you hold
    Golkow Litigation Services                                                 Page 7 (22 - 25)
Case: Highly
      1:17-md-02804-DAP Doc #:-1957-100
               Confidential     SubjectFiled: 07/23/19 9Confidentiality
                                          to Further     of 102. PageID #: 129733
                                                                             Review
                                              Page 26                                                Page 28
     1   that position?                                  1   that credit and collections department,
     2        A. This is only an                         2   is that the reason you applied to
     3   approximation. I received a couple              3   AmerisourceBergen?
     4   promotions in that department. Maybe two        4        A. Yes. They closed the entire
     5   years, three years tops.                        5   department, and that was outsourced to
     6        Q. So you were in the accounts             6   India.
     7   receivable department for approximately         7        Q. Did you hold any other
     8   two years, but you had some promotions?         8   positions when you were with Wyeth
     9        A. Yes.                                    9   Pharmaceuticals?
    10        Q. Do you recall what those               10        A. No.
    11   promotions were?                               11        Q. Do you know when Wyeth
    12        A. It was just a level up, from           12   Pharmaceuticals was merged into or
    13   a rep 1 to a rep 2.                            13   acquired by Pfizer?
    14        Q. Would your job                         14        A. I'm not sure of the exact
    15   responsibilities essentially have stayed       15   year.
    16   the same between rep 1 and rep 2?              16        Q. I want to start back at the
    17        A. Pretty much so, yes.                   17   beginning with your job history at Wyeth
    18        Q. And what happened after --             18   to kind of understand some of your roles
    19   after the accounts receivable department?      19   and responsibilities.
    20        A. Then I applied for a                   20             So I believe you said you
    21   position in the credit department, credit      21   started in approximately 1992 there,
    22   and collections.                               22   "there" being Wyeth, as a security
    23        Q. Is that the name of the                23   officer?
    24   department or is that --                       24        A. Correct.
                                              Page 27                                                Page 29
     1       A. Yes.                                     1        Q. What was your -- what were
     2       Q. -- the position?                         2   your responsibilities as a security
     3       A. Of the department.                       3   officer?
     4       Q. And what was your title                  4        A. I conducted rounds of the
     5   there?                                          5   facility. I also greeted everybody as
     6       A. Initially, it was a credit               6   they walked into the building. I
     7   correspondent.                                  7   inspected packages as they left the
     8       Q. How long did you hold that               8   building and conducted some
     9   position?                                       9   investigations involving theft.
    10       A. I'm not exactly sure. Maybe             10        Q. So aside from the
    11   three years.                                   11   investigations involving theft, it sounds
    12       Q. And what happened after                 12   like the majority of your responsibility
    13   those three years?                             13   as a security officer was, essentially,
    14       A. And then I received a                   14   to be a security guard, right?
    15   promotion to a credit analyst.                 15        A. Pretty much, yes.
    16       Q. How long were you a credit              16        Q. You said -- you referred to
    17   analyst?                                       17   the facility.
    18       A. Until the day I left the                18            What was the facility?
    19   department. Well, the department was           19        A. The manufacturing site, the
    20   outsourced, in 2006. Or 2007, I'm sorry.       20   building. We had, actually, three
    21       Q. And 2007 is when you joined             21   buildings.
    22   AmerisourceBergen?                             22        Q. Were you a security officer
    23       A. Yes.                                    23   responsible for all three?
    24       Q. And is the outsourcing of               24        A. For all three.
    Golkow Litigation Services                                                    Page 8 (26 - 29)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further10Confidentiality
                                                          of 102. PageID #: 129734
                                                                              Review
                                                 Page 30                                                   Page 32
      1        Q. How did that work out? Let                1   would you agree with me that it's
      2   me be more specific.                              2   possible Wyeth manufactured controlled
      3             So were you assigned to                 3   substances, you just may not have been
      4   patrol all three at one time, or some             4   aware of it?
      5   days you were assigned to one facility            5        A. They may have and I'm just
      6   and other days another facility?                  6   not aware.
      7        A. I was pretty much assigned                7        Q. Do you recall if, as a
      8   to all three.                                     8   security officer, you received any
      9        Q. So when you were conducting               9   training about controlled substances?
     10   rounds, you would patrol all three               10        A. No, I did not.
     11   facilities?                                      11        Q. Did you have any other
     12        A. Yes.                                     12   responsibilities aside from, you know,
     13        Q. Was there a central desk                 13   conducting the rounds and conducting the
     14   where people would come in and out of to         14   investigations at Wyeth as a security
     15   get into the three facilities?                   15   officer?
     16        A. Yes.                                     16        A. I don't recall any
     17        Q. What kind of pharmaceutical              17   additional responsibilities.
     18   products do you recall that Wyeth                18        Q. When you mentioned
     19   manufactured?                                    19   conducting investigations, I believe you
     20        A. Prevnar. There was birth                 20   referred to it as conducting
     21   control pills. Penicillin. Those are             21   investigations about theft.
     22   the three that I recollect the most.             22            Is that accurate?
     23        Q. Do you recall if Wyeth                   23        A. Correct.
     24   Pharmaceuticals manufactured any Schedule        24        Q. What was your understanding
                                                 Page 31                                                   Page 33
      1   II or Schedule III controlled substances?         1   of that responsibility as a security
      2        A. I don't recall.                           2   officer?
      3        Q. Are you familiar with what a              3        A. It was involving theft of
      4   Schedule II controlled substance is?              4   personnel, associates that had items
      5        A. Yes.                                      5   stolen from their desks or offices.
      6        Q. And are you familiar with                 6        Q. Are you referring to
      7   what a Schedule III controlled substance          7   personal items?
      8   is?                                               8        A. Personal items, yes.
      9        A. Yes, in basic -- yeah.                    9        Q. So you were not
     10        Q. So did you understand, at                10   investigating thefts of any of the drugs
     11   the time you worked at Wyeth                     11   that Wyeth manufactured?
     12   Pharmaceuticals, what Schedule II or III         12        A. No.
     13   controlled substances were?                      13        Q. When you worked at Wyeth
     14        A. No.                                      14   Pharmaceuticals as a security
     15        Q. So if Wyeth had been                     15   investigator, did you receive any
     16   manufacturing them, you wouldn't have            16   training about diversion?
     17   known about it?                                  17        A. I did not.
     18            MR. NICHOLAS: Object to                 18        Q. I should have asked this
     19        form.                                       19   question first.
     20            Go ahead.                               20            Are you familiar with the
     21            THE WITNESS: I may not                  21   concept of diversion?
     22        have.                                       22        A. Yes.
     23   BY MR. CLUFF:                                    23        Q. But at the time you worked
     24        Q. So it's possible -- well,                24   at Wyeth, you did not receive any
    Golkow Litigation Services                                                       Page 9 (30 - 33)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further11Confidentiality
                                                          of 102. PageID #: 129735
                                                                              Review
                                                Page 34                                               Page 36
      1   training about it?                               1        Q. So as a packing operator,
      2        A. I did not.                               2   you were ensuring that the pills were
      3        Q. Understood.                              3   placed into their individual packages
      4            How about suspicious orders;            4   correctly?
      5   were you familiar with the term                  5        A. Blister packs, yes.
      6   "suspicious orders" when you worked at           6        Q. Did you, as a packing
      7   Wyeth?                                           7   operator, ever have any responsibility
      8        A. No.                                      8   for taking individual packaging and
      9        Q. You didn't receive any                   9   putting them into a larger shipment?
     10   training about suspicious orders at             10        A. Yes.
     11   Wyeth?                                          11        Q. What was that process like?
     12        A. I did not.                              12        A. It was -- it was a belt,
     13        Q. You said after about a year             13   belt-fed line, and we would collect the
     14   as a security officer you applied               14   blister packs and place them in the box.
     15   internally for a job with the packaging         15   And then once that box was full, wrap it
     16   department?                                     16   up and put it on a pallet.
     17        A. Yes.                                    17        Q. So, essentially, an assembly
     18        Q. And your best recollection              18   line of packages coming to you that
     19   is that you assumed a position that you         19   you're going to pack into a larger box?
     20   referred to as a packing operator,              20        A. Yes.
     21   correct?                                        21        Q. Did you, as part of the
     22        A. Correct.                                22   individual packaging and the larger
     23        Q. Would that have been within             23   shipment packaging, get any training
     24   the same facilities where you were a            24   about security related to the manufacture
                                                Page 35                                               Page 37
      1   security officer?                                1   of drugs or controlled substances?
      2        A. Yes.                                     2         A. No, I don't believe so.
      3        Q. And what were your                       3         Q. You mentioned the birth
      4   responsibilities as a packing officer --         4   control pills.
      5   or operator, excuse me?                          5            Did you ever have
      6        A. I was packaging, I think it              6   responsibility for packaging any other
      7   was mostly birth control pills. And I            7   kinds of products that Wyeth
      8   was also a machine operator there as             8   manufactured?
      9   well, all in the same department.                9         A. Penicillin.
     10        Q. And the department you're               10         Q. Did you get any training
     11   referring to is the packaging department?       11   about security related to packaging
     12        A. Packaging, yes.                         12   penicillin?
     13        Q. What's the procedure like               13         A. No, I don't believe I did.
     14   for packaging drugs at Wyeth, or was it         14         Q. And what was your other job
     15   like, excuse me?                                15   responsibility as a packaging operator?
     16            MR. NICHOLAS: Object to                16         A. I was also a machine
     17        form.                                      17   operator there as well.
     18            THE WITNESS: It was just               18         Q. And what was involved in
     19        ensuring they were color-coded             19   being a machine operator?
     20        pills in different rows, and we            20         A. Just ensuring that there
     21        had to ensure that the pills were          21   were pills in the hopper so they could be
     22        not cracked or missing, to that            22   fed into blister packs and sent down the
     23        extent.                                    23   line.
     24   BY MR. CLUFF:                                   24         Q. What's a hopper?
    Golkow Litigation Services                                                    Page 10 (34 - 37)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further12Confidentiality
                                                          of 102. PageID #: 129736
                                                                              Review
                                                Page 38                                              Page 40
      1        A. It's a pill hopper. It's                 1   your best recollection was that you took
      2   like a circular -- a cylinder-type object        2   on a role that you described as rep 1; is
      3   and all the pills are in there and they          3   that right?
      4   are fed into the blister packs and made.         4        A. Correct.
      5        Q. So it's a large piece of                 5        Q. And what was your job
      6   machinery --                                     6   responsibility in the accounts receivable
      7        A. Yes.                                     7   department?
      8        Q. -- that pills come into; is              8        A. We would receive invoices
      9   that right?                                      9   and -- I believe we would receive mail
     10        A. Yes.                                    10   from the customers with invoices and
     11        Q. And then the pills go                   11   checks where they were paying for their
     12   through the machine and into the blister        12   products.
     13   packs?                                          13        Q. And so what were you doing
     14        A. Correct. And sent down the              14   with the invoices and the checks that you
     15   line, which is belt-fed.                        15   received?
     16        Q. And the line out of the bell            16        A. Entering them into the
     17   feed -- or belt feed goes to the people         17   system.
     18   packaging?                                      18        Q. What system was that?
     19        A. Yes. So there will be                   19        A. It was a mainframe system.
     20   approximately three people on each side         20        Q. Was this essentially like a
     21   checking the blister packs.                     21   data entry job?
     22        Q. And that was, like you said,            22        A. It was data entry and
     23   to make sure that they weren't cracked or       23   ensuring that the customers were paying
     24   they had been packaged appropriately?           24   for their invoices. I vaguely remember
                                                Page 39                                              Page 41
      1        A. Correct.                                 1   the details of this position, since it
      2        Q. Did you have any other job               2   was so long ago.
      3   responsibilities within the packing              3        Q. Did you have any
      4   department that we haven't discussed?            4   responsibility for pills within the
      5        A. I believe that's it.                     5   accounts receivable department?
      6        Q. And you worked in the                    6        A. No.
      7   packing department for approximately a           7        Q. Did you get any training
      8   year and-a-half, right?                          8   about security while you were in the
      9        A. Approximately a year                     9   accounts receivable department?
     10   and-a-half, two years.                          10        A. No.
     11        Q. Before the packing                      11        Q. Did you receive any training
     12   department was outsourced to Puerto Rico,       12   about diversion when you were in the
     13   had you considered leaving that                 13   accounts receivable department?
     14   department for another department in            14        A. No.
     15   Wyeth?                                          15        Q. Did you receive any training
     16        A. I may have, but I don't                 16   about suspicious orders when you were in
     17   recall.                                         17   the accounts receivable department?
     18        Q. So, then, the outsourcing to            18        A. No.
     19   Puerto Rico, was that the primary reason        19        Q. Just circling back to the
     20   why you left the packing department?            20   packing department again, did you receive
     21        A. I believe so, yes.                      21   any training about security when you
     22        Q. So after the packing                    22   worked in the packing department?
     23   department was outsourced, you went to          23        A. No.
     24   the accounts receivable department, and         24        Q. How about diversion?
    Golkow Litigation Services                                                    Page 11 (38 - 41)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further13Confidentiality
                                                          of 102. PageID #: 129737
                                                                              Review
                                                  Page 42                                              Page 44
      1        A. No.                                        1   late '90s.
      2        Q. Suspicious orders?                         2        Q. And then after the accounts
      3        A. No.                                        3   receivable department, you told me that
      4        Q. And so back to the accounts                4   you moved to the credit and collections
      5   receivable, you received a couple of               5   department; is that accurate?
      6   promotions, you said, while you were in            6        A. Yes.
      7   accounts receivable; is that right?                7        Q. Do you recall what prompted
      8        A. Yes.                                       8   that application?
      9        Q. And I think you referred to                9        A. It was -- I was just looking
     10   those as moving from rep 1 to rep 2; is           10   to further my career in the company by
     11   that right?                                       11   applying for the position.
     12        A. Yes.                                      12        Q. How did you feel like that
     13        Q. And were your job                         13   would have furthered your career at that
     14   responsibilities essentially the same the         14   point?
     15   entire time you were in that department?          15        A. It would give me the
     16        A. I believe they increased                  16   opportunity to work more on computers.
     17   where -- from what I remember, is that I          17        Q. So at that time, was Wyeth's
     18   was entering -- it was a cash                     18   business operation primarily by paper?
     19   application, where I was entering the             19        A. It was a mix.
     20   payments of the invoices that the                 20        Q. What was your job title in
     21   customers made to their accounts.                 21   the credit and collections department?
     22        Q. And that's a job                          22        A. Credit correspondent,
     23   responsibility you assumed when you               23   initially.
     24   became a rep 2?                                   24        Q. And what was your
                                                  Page 43                                              Page 45
      1        A. Yes.                                       1   responsibility as a credit correspondent?
      2        Q. And, again, there the                      2        A. I would have area
      3   responsibility was mainly ensuring the             3   responsibility, a region within the
      4   customers were paying their bills?                 4   country, to follow up on customers'
      5        A. Correct.                                   5   invoices where they were past due.
      6        Q. Did you have any                           6        Q. So does the word "credit"
      7   responsibility with looking at order               7   and "credit correspondent" refer to the
      8   forms when you were in the accounts                8   fact that you had credited these
      9   receivable department?                             9   customers and not been paid yet?
     10        A. I don't recall.                           10        A. Yes. They received the
     11        Q. Is it possible that you did               11   products and we have not yet received
     12   have responsibility for that and just             12   payment.
     13   don't recall it?                                  13        Q. And how long were you a
     14        A. I just don't recall.                      14   credit correspondent?
     15        Q. Do you remember the                       15        A. I just don't remember how
     16   approximate years, not the number of              16   long. Two to three years, maybe.
     17   years, but, like, the calendar years that         17        Q. And then at that point, you
     18   you were in the accounts receivable               18   were promoted to a credit analyst,
     19   department?                                       19   correct?
     20        A. I would only be guessing.                 20        A. Yes. I went back to school
     21        Q. Was it in -- by your best                 21   and I received my Associate's Degree, and
     22   estimate, would it have been in the late          22   I received that promotion. And I was
     23   '90s or early 2000s?                              23   continuing on in my education.
     24        A. I was thinking maybe mid to               24        Q. So prior to this time when
    Golkow Litigation Services                                                     Page 12 (42 - 45)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further14Confidentiality
                                                          of 102. PageID #: 129738
                                                                              Review
                                               Page 46                                             Page 48
      1   you received your Associate's Degree, you       1        Q. And what did you do -- were
      2   had not completed a degree after high           2   you working at the time?
      3   school?                                         3        A. I was working, yes.
      4        A. I attended college, but I               4        Q. So what prompted you to go
      5   did not fully complete college at that          5   back to school to get the Associate's
      6   point.                                          6   Degree when you were in the credit and
      7        Q. Do you remember when you                7   collections department?
      8   received your Associate's Degree?               8        A. I just realized that in
      9        A. I believe it was 2003.                  9   order for me to have a better life, I
     10        Q. And what was your degree in?           10   needed to go back to school and have more
     11        A. It was just general studies.           11   career opportunities.
     12        Q. And where did you get it               12        Q. Were the classes you took at
     13   from?                                          13   the University of Phoenix, were they
     14        A. University of Phoenix.                 14   tailored to helping improve your ability
     15        Q. Prior to getting the degree            15   to conduct your -- or to fulfill your job
     16   from the University of Phoenix, did you        16   responsibilities as a credit analyst?
     17   attend college classes, you said?              17        A. It certainly helped.
     18        A. I did.                                 18        Q. What were your job
     19        Q. Do you recall where that               19   responsibilities as a credit analyst?
     20   was?                                           20        A. They were similar to the
     21        A. Yes. Community College of              21   duties of a credit correspondent, but I
     22   Beaver County.                                 22   had larger accounts to manage.
     23        Q. Forgive my lack of knowledge           23        Q. When you discussed the
     24   about the local area, is Beaver County in      24   responsibilities as a credit
                                               Page 47                                             Page 49
      1   Pennsylvania?                                   1   correspondent, I think you mentioned that
      2        A. It's Western PA, outside of             2   you had a region you were responsible
      3   Pittsburgh.                                     3   for?
      4        Q. And what was the name of the            4        A. Yes.
      5   community college?                              5        Q. When you were a credit
      6        A. Community College of Beaver             6   analyst, were you also responsible for a
      7   County.                                         7   region?
      8        Q. Were you a full-time student            8        A. Yes.
      9   there or part-time student?                     9        Q. But the accounts were
     10        A. I believe I was part time.             10   larger?
     11        Q. Do you recall how long you             11        A. The accounts were larger
     12   were enrolled?                                 12   accounts, meaning wholesaler accounts.
     13        A. I believe it was three                 13        Q. What's a wholesaler account?
     14   years, two and-a-half to three years.          14        A. A wholesaler account would
     15        Q. Do you recall the general              15   be, for instance, AmerisourceBergen,
     16   time period you were enrolled?                 16   McKesson, Cardinal, one of those.
     17        A. It was from '84 to '86.                17        Q. When you worked at Wyeth, do
     18        Q. And do you recall what you             18   you recall which wholesaler accounts you
     19   studied?                                       19   were responsible for?
     20        A. Air traffic control.                   20        A. I also -- I do remember
     21        Q. Was there any particular               21   being in charge of the DOD account, as
     22   reason why you didn't complete that            22   well as -- I was either in charge of the
     23   course of study?                               23   McKesson account or I helped out on the
     24        A. I decided it was not for me.           24   McKesson account, I don't recall which.
    Golkow Litigation Services                                                  Page 13 (46 - 49)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further15Confidentiality
                                                          of 102. PageID #: 129739
                                                                              Review
                                                Page 50                                            Page 52
      1         Q. Any other wholesalers you               1   higher?
      2   can recall?                                      2        A. I don't recall that.
      3         A. No.                                     3        Q. Do you recall if Wyeth ever
      4         Q. So you didn't work with                 4   offered discounts to wholesalers for
      5   AmerisourceBergen?                               5   receiving chargeback data?
      6         A. I did not.                              6        A. I don't recall that either.
      7         Q. You didn't work with                    7        Q. Do you understand that term,
      8   Cardinal Health?                                 8   "chargeback data"?
      9         A. I don't believe so.                     9        A. No, I really don't, because
     10         Q. How about HD Smith?                    10   I wasn't part of that, that area.
     11         A. No.                                    11        Q. Just for clarity, are you
     12         Q. Bellco?                                12   telling me that at the time you worked at
     13         A. No.                                    13   Wyeth you would not have understood what
     14         Q. And just so the record is              14   chargeback data is?
     15   clear, is it you do not recall working          15        A. That is correct. Because I
     16   for those wholesalers -- with those             16   believe that was a separate department
     17   wholesalers or you're telling me you did        17   that I wasn't involved in.
     18   not?                                            18        Q. And then currently do you
     19         A. I don't believe I have                 19   have an understanding of what chargeback
     20   worked with those wholesalers.                  20   data is?
     21         Q. Understood. Thank you.                 21        A. I really do not. I don't
     22             And even though you assumed           22   understand the full definition.
     23   larger accounts, was the responsibility         23        Q. Do you recall who you --
     24   still to work with those accounts to make       24   what individuals you would have worked
                                                Page 51                                            Page 53
      1   sure they paid their invoices?                   1   with at McKesson when you were a credit
      2        A. Paid their invoices. And if              2   analyst?
      3   there were any deductions that they took,        3        A. No.
      4   I had to help resolve those situations in        4        Q. Do you recall what
      5   working with the account.                        5   department you would have been working
      6        Q. You mentioned they took                  6   with at McKesson?
      7   deductions --                                    7        A. I don't recall the specific
      8        A. Meaning the accounts.                    8   department.
      9        Q. So the accounts would have               9        Q. So eventually this credit
     10   been the wholesalers or the DOD or any of       10   department at Wyeth was outsourced to
     11   the smaller accounts that you worked            11   India, correct?
     12   with?                                           12        A. Correct.
     13        A. That's correct.                         13        Q. And your recollection was
     14        Q. What form of deductions                 14   that was approximately 2006 or 2007?
     15   would they have been taking on their            15        A. That was 2007.
     16   invoices?                                       16        Q. When did you apply -- or do
     17        A. It could have been any form;            17   you recall when you applied for the
     18   it could have been a 2 percent discount         18   position at AmerisourceBergen?
     19   that we offered if they paid their              19        A. I don't recall exactly when
     20   invoice ahead of time or any other              20   I applied, but I know the day that I had
     21   reason.                                         21   the interview for AmerisourceBergen.
     22        Q. Do you know if Wyeth ever               22        Q. You recall the date when you
     23   offered discounts to wholesalers if the         23   had the interview?
     24   volume of their purchasing from Wyeth was       24        A. It was literally three days
    Golkow Litigation Services                                                   Page 14 (50 - 53)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further16Confidentiality
                                                          of 102. PageID #: 129740
                                                                              Review
                                                Page 54                                             Page 56
      1   after I was let go from Wyeth                    1        Q. At AmerisourceBergen?
      2   Pharmaceuticals.                                 2        A. Oh, I'm sorry. I was going
      3        Q. What day was that?                       3   back to Wyeth.
      4        A. That was -- I believe that               4            At AmerisourceBergen, I
      5   was March 30th of 2007.                          5   believe it was collections associate,
      6        Q. And is that the day you were             6   yes.
      7   let go or the date of the interview?             7        Q. And was that in the
      8        A. That was the date I was let              8   collections department --
      9   go, the whole department was let go.             9        A. Yes.
     10        Q. And so you would have                   10        Q. -- or did it have a
     11   interviewed approximately three days            11   different name?
     12   later?                                          12        A. I don't recall it had a
     13        A. Yes.                                    13   different name.
     14        Q. And do you recall who you               14        Q. And how long were you a
     15   met with when you interviewed?                  15   collections associate in the collections
     16        A. Yes. His name was Harry                 16   department?
     17   Chamberlain.                                    17        A. Approximately a year
     18        Q. Do you recall his job                   18   and-a-half.
     19   position?                                       19        Q. And what were your job
     20        A. I don't know -- I don't                 20   responsibilities?
     21   remember his exact title, but he was the        21        A. I was in charge of the
     22   director of, maybe, collections.                22   similar duties that I had at Wyeth
     23        Q. Would he have been the                  23   Pharmaceuticals, ensuring customers were
     24   person to whom you reported in the              24   paying their invoices on time.
                                                Page 55                                             Page 57
      1   collections department when you worked at        1        Q. Anything else?
      2   Amerisource?                                     2        A. Running statements for
      3        A. Initially, yes.                          3   customers, monthly statements.
      4        Q. Did you report to somebody               4        Q. What does that mean?
      5   else when you were a collections                 5        A. I believe it was the 1st of
      6   associate at Amerisource?                        6   the month, we would run statements of, I
      7        A. I did.                                   7   believe, it was customers' purchases.
      8        Q. Who was that?                            8        Q. What was the purpose of
      9        A. Her name was Ann Marie                   9   running statements of purchases for
     10   Duran.                                          10   customers?
     11        Q. Do you recall her job                   11        A. Those customers would
     12   position?                                       12   request statements from us on a monthly
     13        A. Similar to Harry's.                     13   basis.
     14        Q. Essentially, a director of              14        Q. Do you recall why they would
     15   that collections department?                    15   request those statements?
     16        A. Yes.                                    16        A. I do not.
     17        Q. When we went through your               17        Q. In your work as a
     18   employment history at AmerisourceBergen,        18   collections associate, did you ever, as
     19   I think you said your best recollection         19   part of your responsibilities, have to
     20   was that your title in that collections         20   review order forms from
     21   department was a collections associate?         21   AmerisourceBergen's customers?
     22        A. In credit collections, it               22        A. I do not recall.
     23   was initially credit correspondent and          23            But going back to Wyeth
     24   then a credit analyst.                          24   Pharmaceuticals, I did review customer
    Golkow Litigation Services                                                   Page 15 (54 - 57)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further17Confidentiality
                                                          of 102. PageID #: 129741
                                                                              Review
                                               Page 58                                               Page 60
      1   orders for customers.                           1       A. For which role? For which
      2        Q. In what role at Wyeth were              2   position?
      3   you reviewing invoices from -- or               3       Q. When you were a collection
      4   purchase orders from customers?                 4   associate at AmerisourceBergen.
      5        A. It was based on their credit            5       A. No.
      6   standing with us.                               6       Q. Did you receive any training
      7        Q. What position did you hold              7   about diversion?
      8   at Wyeth when you were reviewing the            8       A. No.
      9   order forms from customers?                     9       Q. Did you receive any training
     10        A. It was the credit analyst              10   about suspicious orders?
     11   role.                                          11       A. No.
     12        Q. And you said "it was based             12       Q. Did you have any
     13   on their credit standing with us."             13   responsibility for monitoring for
     14            What does that mean?                  14   diversion when you were a collections
     15        A. I don't fully recollect the            15   associate?
     16   details of that, but it was based on           16       A. No.
     17   their payment history with Wyeth               17       Q. Did you have any
     18   Pharmaceuticals.                               18   responsibility for identifying suspicious
     19        Q. So the purpose for you                 19   orders when you were a collections
     20   looking at an order form from a customer       20   associate?
     21   would be to analyze their payment history      21       A. No.
     22   and credit standing with Wyeth?                22       Q. Just to make sure I
     23        A. Correct.                               23   understand, no training and no
     24        Q. So not to look at what they            24   responsibility, correct?
                                               Page 59                                               Page 61
      1   were ordering; is that right?                   1        A. For that role, yes, correct.
      2        A. I do remember looking at                2        Q. So after working at
      3   what they were ordering. But, again, it         3   AmerisourceBergen as a collections
      4   was based on their credit history.              4   associate for approximately a year
      5        Q. And do you recall looking at            5   and-a-half to two years, you moved into
      6   any customer order forms when you worked        6   the position of a diversion control
      7   as a collections associate at                   7   specialist?
      8   AmerisourceBergen?                              8        A. Correct.
      9        A. I do not remember.                      9        Q. Do you recall what prompted
     10        Q. When you were a collections            10   that change in your employment?
     11   associate at AmerisourceBergen, did you        11        A. Just like other roles that I
     12   have an understanding of what diversion        12   have had over my career, just looking to
     13   was?                                           13   further my knowledge in a different job
     14        A. At that time, no.                      14   position.
     15        Q. And at that time, when you             15        Q. Did you apply for that
     16   were a collections associate at                16   position?
     17   AmerisourceBergen, did you have an             17        A. I did.
     18   understanding of what a suspicious order       18        Q. What was the application
     19   is, or was?                                    19   process like?
     20        A. No.                                    20        A. It was filling out an
     21        Q. When you were a collections            21   application form online.
     22   associate at AmerisourceBergen, did you        22        Q. When you say "online," do
     23   ever receive any training about security       23   you mean on the Internet?
     24   around controlled substances?                  24        A. Inner-company web.
    Golkow Litigation Services                                                   Page 16 (58 - 61)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further18Confidentiality
                                                          of 102. PageID #: 129742
                                                                              Review
                                                Page 62                                             Page 64
      1        Q. So like an AmerisourceBergen             1       Q. Do you understand why you
      2   intranet?                                        2   were meeting with Chris Zimmerman?
      3        A. Yes.                                     3       A. Yes.
      4        Q. Do you recall what the                   4       Q. Why was that?
      5   application was like?                            5       A. My understanding is that Ed
      6        A. I do not.                                6   wanted a second opinion, so he asked
      7        Q. Do you recall any                        7   Chris Zimmerman to also interview me.
      8   qualifications that AmerisourceBergen            8       Q. Do you know if
      9   wanted applicants to have for that               9   AmerisourceBergen posted this diversion
     10   position?                                       10   control specialist job outside of
     11        A. I don't recall.                         11   AmerisourceBergen?
     12        Q. Do you recall if there were             12       A. I do not know.
     13   any educational requirements?                   13       Q. Did you -- did you, at any
     14        A. I do not.                               14   time after you interviewed for that
     15        Q. Do you recall if there were             15   position, learn whether AmerisourceBergen
     16   any experience requirements?                    16   was hiring people from outside of the
     17        A. I do not recall.                        17   company?
     18        Q. Was there an interview                  18       A. I do not recall.
     19   process for the diversion control               19       Q. During the interviews with
     20   specialist position?                            20   Ed -- or the interview with Ed, did they
     21        A. There was.                              21   ask you about your educational
     22        Q. What was the interview                  22   background?
     23   process like?                                   23       A. He may have, but I don't
     24        A. It was meeting with Ed                  24   remember.
                                                Page 63                                             Page 65
      1   Hazewski.                                        1        Q. Do you recall if it was a
      2        Q. Anybody else?                            2   concern that you did not have more than
      3        A. And I also met with Chris                3   an Associate's Degree?
      4   Zimmerman.                                       4        A. I do have more than an
      5        Q. Did you meet with Ed and                 5   Associate's Degree.
      6   Chris together or separately?                    6        Q. Sorry. Please forgive me.
      7        A. Separately.                              7            Can you -- let's back up
      8        Q. Were those meetings on the               8   right there, and you can tell me, what
      9   same day or subsequent days?                     9   further education have you received after
     10        A. Same day.                               10   the Associate's Degree?
     11        Q. Were there any other                    11        A. I completed my Bachelor's
     12   interviews besides with Ed and Chris?           12   Degree in 2006.
     13        A. I don't believe so, no.                 13        Q. So you completed your
     14        Q. Do you recall, at the time,             14   Bachelor's Degree before applying for the
     15   what Ed Hazewski's position was?                15   diversion control job?
     16        A. I believe it was diversion              16        A. Yes.
     17   control manager.                                17        Q. And what is your Bachelor's
     18        Q. Do you have -- did you have             18   Degree in?
     19   an understanding, at the time, of why you       19        A. Management.
     20   were meeting with Ed for that position?         20        Q. Any particular kind of
     21        A. To apply for the position.              21   management?
     22        Q. Was he going to be your                 22        A. No. It was management.
     23   direct supervisor in that position?             23        Q. And where did you complete
     24        A. He would be.                            24   your Bachelor's Degree?
    Golkow Litigation Services                                                   Page 17 (62 - 65)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further19Confidentiality
                                                          of 102. PageID #: 129743
                                                                              Review
                                                Page 66                                                  Page 68
      1        A. University of Phoenix. And               1        Q. Do you recall if he may have
      2   I also took one class towards my                 2   used the word "excessive purchase
      3   Master's.                                        3   orders"?
      4        Q. What was that class?                     4        A. That, I don't remember.
      5        A. That, I don't remember.                  5        Q. The word "order of
      6        Q. Do you recall what                       6   interest," do you recall him using that
      7   institution you took it through?                 7   word, or is that a word you're using
      8        A. University of Phoenix.                   8   today --
      9        Q. What were you intending to               9        A. That's --
     10   get a Master's in?                              10        Q. -- to describe --
     11        A. Business.                               11        A. Sorry.
     12        Q. Would that have been like a             12        Q. Is that a word you're using
     13   Master's in business administration or          13   today to describe the subject you
     14   business management?                            14   discussed back then?
     15        A. Something like that, yes.               15        A. Yes.
     16        Q. Is there any particular                 16        Q. But it's not the words that
     17   reason why you didn't complete your             17   he would have used back then?
     18   Master's?                                       18            MR. NICHOLAS: Object to
     19        A. No particular reason.                   19        form.
     20        Q. Going back to the interview             20            Go ahead.
     21   with Mr. Hazewski, did he ever ask you          21            THE WITNESS: Possibly.
     22   questions about your experience with            22   BY MR. CLUFF:
     23   controlled substances?                          23        Q. Was there anything else that
     24        A. I don't recall that                     24   he told you about the role of diversion
                                                Page 67                                                  Page 69
      1   question.                                        1   control specialist?
      2        Q. Did he ask you any questions             2        A. I do recall talking about
      3   about your experience with diversion or          3   spreadsheets.
      4   monitoring for diversion?                        4        Q. What about spreadsheets?
      5        A. I don't recall.                          5        A. Just my knowledge of working
      6        Q. Do you recall if Mr.                     6   with Excel.
      7   Hazewski asked you any questions about           7        Q. Did you have a working
      8   your experience with suspicious orders or        8   knowledge of Excel?
      9   monitoring for suspicious orders?                9        A. I had a basic understanding.
     10        A. No. But we did discuss the              10        Q. What did he tell you about
     11   nature of the position.                         11   working with spreadsheets in this new
     12        Q. What was that discussion                12   role as a diversion control specialist?
     13   like?                                           13        A. I don't recall the details.
     14        A. It was just he was telling              14        Q. But he told you you would
     15   me about the role of the position that          15   essentially need to work with Excel
     16   I'm applying for.                               16   spreadsheets?
     17        Q. What did he tell you about              17        A. Right.
     18   the role?                                       18        Q. We discussed your work at
     19        A. That I would be reviewing               19   Wyeth in pretty substantial detail, and I
     20   orders of interest.                             20   think we agreed that you did not have any
     21        Q. Did he use the word "order              21   experience or training at Wyeth about
     22   of interest" or did he use the word             22   diversion or suspicious order monitoring;
     23   "suspicious orders"?                            23   is that right?
     24        A. I don't recall.                         24        A. Correct.
    Golkow Litigation Services                                                    Page 18 (66 - 69)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further20Confidentiality
                                                          of 102. PageID #: 129744
                                                                              Review
                                               Page 70                                           Page 72
      1        Q. Did that topic come up                  1           I think you applied for that
      2   during your interview with Mr. Hazewski?        2   position in 2009, correct?
      3        A. My recollection is that I               3        A. Correct.
      4   did inform him that I did review orders         4        Q. I'll just re-ask the
      5   when I was a credit analyst at Wyeth.           5   question so it's clear.
      6        Q. When you were at Wyeth and              6           Did you have an
      7   you reviewed orders, it was to make sure        7   understanding of why AmerisourceBergen
      8   that Wyeth was getting paid, correct?           8   was hiring more division -- diversion
      9        A. When I was reviewing orders,            9   control specialists in 2009?
     10   those -- the decision-making was based on      10        A. I don't recall.
     11   their credit risk with the company.            11        Q. When you met with Mr.
     12        Q. So what was the purpose of             12   Zimmerman, do you recall what kind of
     13   the review of the orders at Wyeth?             13   questions he asked you?
     14        A. My understanding is that it            14        A. No.
     15   was to review those orders; if the             15        Q. Did you talk about your
     16   credit -- if the customer had a bad            16   education?
     17   credit history with Wyeth                      17        A. I don't recall the substance
     18   Pharmaceuticals, that those orders would       18   that we --
     19   not be released. That's my recollection.       19        Q. Do you recall --
     20        Q. So when you reviewed orders            20        A. -- the subjects we talked
     21   at Wyeth, you were not reviewing them to       21   about.
     22   determine whether or not they were             22        Q. Do you recall if you talked
     23   suspicious?                                    23   with Mr. Zimmerman about your experience
     24        A. I believe so.                          24   monitoring for suspicious orders?
                                               Page 71                                           Page 73
      1       Q. But that is the role you                 1        A. I don't recall.
      2   were going to take on at                        2        Q. Do you recall if he had any
      3   AmerisourceBergen as a diversion control        3   concern that you did not have any prior
      4   specialist, correct?                            4   experience monitoring for suspicious
      5       A. Correct.                                 5   orders?
      6       Q. Did Mr. Hazewski express any             6        A. No, I do not.
      7   concern that you did not have any               7        Q. What happened after you met
      8   experience reviewing orders to determine        8   with Mr. Hazewski and Mr. Zimmerman?
      9   whether or not they were suspicious?            9        A. I believe within
     10       A. I don't recall.                         10   approximately a week I was informed by
     11       Q. Do you recall if Mr.                    11   human resources that I was being offered
     12   Hazewski was looking for somebody with         12   the position.
     13   experience in reviewing orders for -- to       13        Q. So it was a one-day
     14   determine whether or not they were             14   interview process, and then you were
     15   suspicious?                                    15   hired a week later?
     16       A. He didn't inform me, no.                16        A. Yes.
     17       Q. Do you know why                         17        Q. Do you recall how long after
     18   AmerisourceBergen was hiring additional        18   you were informed by HR that you assumed
     19   diversion control specialists at that          19   your new responsibilities as a diversion
     20   time in 2007?                                  20   control specialist?
     21       A. I don't know the specific               21        A. I believe it was two weeks.
     22   reasons.                                       22        Q. Did you receive any training
     23       Q. I said 2007, that was                   23   before you started your new job?
     24   incorrect.                                     24        A. I trained when I started my
    Golkow Litigation Services                                                 Page 19 (70 - 73)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further21Confidentiality
                                                          of 102. PageID #: 129745
                                                                              Review
                                              Page 74                                            Page 76
      1   new job.                                       1   orders with AmerisourceBergen?
      2        Q. What happened in the two               2        A. My understanding at the time
      3   weeks between when HR let you know you         3   is that the customers would place orders
      4   were getting the job and you started the       4   through -- I believe it was CSOS and 222
      5   job?                                           5   forms.
      6        A. I had to put in my two                 6        Q. What is CSOS?
      7   weeks' notice with my position.                7        A. CSOS is controlled substance
      8        Q. And then you essentially               8   ordering system.
      9   just wrapped up that position and started      9        Q. And what's a 222 form?
     10   the new one?                                  10        A. A 222 form is a DEA form
     11        A. Yes.                                  11   that has the customer's name, DEA
     12        Q. And you said you trained on           12   license, as well as the items that
     13   the job, correct?                             13   they're ordering.
     14        A. Yes.                                  14        Q. Is the CSOS system just an
     15        Q. What was that training like?          15   electronic form of the 222 form?
     16        A. The training was going over           16        A. It is.
     17   customer orders with Ed.                      17        Q. So it has all the same
     18        Q. Did you ever, like, receive           18   information that a 222 form would have?
     19   any written materials or policies and         19        A. My understanding is that
     20   procedures or PowerPoints?                    20   yes, that is correct.
     21        A. I'm sure there were, but I            21        Q. And is it your recollection
     22   just don't -- just don't recall at the        22   that in 2009 the CSOS system was already
     23   moment.                                       23   operational?
     24        Q. What you do recall is sort            24        A. I don't recall.
                                              Page 75                                            Page 77
      1   of hands-on training directly with Ed          1        Q. But at some time it did
      2   Hazewski?                                      2   become --
      3        A. That is correct.                       3        A. Yes.
      4        Q. And you said you recall                4        Q. When you were training on
      5   looking at customer orders.                    5   the job with Ed Hazewski, do you recall
      6             How would you have done              6   if you looked at 222 forms?
      7   that?                                          7        A. We did not. The 222 forms
      8        A. I would look at those orders           8   go through the distribution centers.
      9   individually through the system that we        9        Q. So a customer would fill out
     10   were using.                                   10   a 222 form and send it to the
     11        Q. So that we can kind of                11   distribution center?
     12   understand what the training process was      12        A. Yes.
     13   like, I'd like to back up and understand      13        Q. And then how would -- how
     14   what the order process was like from your     14   would the order come to you and Ed
     15   viewpoint.                                    15   Hazewski for review?
     16             So AmerisourceBergen has            16        A. I don't recall the actual
     17   customers, correct?                           17   steps.
     18        A. Yes.                                  18        Q. So, then, what were you
     19        Q. And there's some way that             19   reviewing when you were working with Ed
     20   they place orders with AmerisourceBergen?     20   Hazewski to start your training for this
     21        A. Yes.                                  21   new job?
     22        Q. What was your understanding,          22        A. It was all the customer
     23   in 2009, as a diversion control               23   orders that were currently in the system
     24   specialist, of how customers placed           24   to be reviewed.
    Golkow Litigation Services                                                 Page 20 (74 - 77)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further22Confidentiality
                                                          of 102. PageID #: 129746
                                                                              Review
                                               Page 78                                             Page 80
      1        Q. Do you recall if you were               1        Q. Was it your role to help
      2   looking at them in an Excel spreadsheet,        2   AmerisourceBergen prevent diversion?
      3   or some other form?                             3            MR. NICHOLAS: Object to
      4        A. No, I don't recall.                     4        form.
      5        Q. What were you looking for,              5            THE WITNESS: Can you ask
      6   or what was Ed Hazewski showing you to          6        that question again?
      7   look for when you were training?                7   BY MR. CLUFF:
      8        A. My recollection is that we              8        Q. Sure. I'll ask it two
      9   were looking at the product that they           9   different ways.
     10   were ordering, as well as the quantity         10            When you became a diversion
     11   that they were ordering.                       11   control specialist, did you understand
     12        Q. And what were you trying to            12   that your job was to help
     13   determine when you were looking at the         13   AmerisourceBergen prevent diversion?
     14   product and the quantity?                      14        A. No.
     15        A. To see if they were ordering           15        Q. AmerisourceBergen doesn't
     16   within their current purchase history.         16   want to prevent diversion?
     17        Q. When you were training with            17            MR. NICHOLAS: Object to the
     18   Ed, did he ever explain the concept of         18        form.
     19   diversion to you?                              19            THE WITNESS: I didn't say
     20        A. Yes.                                   20        that.
     21        Q. What did he explain?                   21   BY MR. CLUFF:
     22        A. It was where the -- any                22        Q. I'm asking.
     23   pharmaceutical products being diverted to      23        A. We have a system in place
     24   another individual for illicit purposes.       24   that detects orders of interest, and
                                               Page 79                                             Page 81
      1        Q. You used the word "diverted"            1   those orders of interest are reviewed
      2   to help define diversion, and I'm okay          2   based on the current systems that we have
      3   with that.                                      3   in place.
      4            But I'm just trying to                 4        Q. When you started as a
      5   understand, like, what does diversion           5   diversion control specialist, did anybody
      6   mean? Does that mean it's going out of          6   discuss the Controlled Substances Act
      7   the regular supply chain?                       7   with you?
      8        A. Supply chain, yes.                      8        A. I don't recall.
      9        Q. Did Ed tell you why the word            9        Q. Would anybody have discussed
     10   "diversion" mattered in your diversion         10   the regulations that AmerisourceBergen
     11   specialist role?                               11   obtains -- scratch that.
     12        A. He may have, but I just                12            Did anybody discuss
     13   don't recall.                                  13   regulations that AmerisourceBergen has to
     14        Q. What was your understanding            14   comply with in relation to wholesale
     15   of why diversion was important in your --      15   distribution?
     16   in your role?                                  16        A. Yes.
     17        A. My understanding, at the               17        Q. What did they tell you about
     18   time, was that pharmacies who were             18   those regulations?
     19   ordering -- licensed pharmacies that are       19        A. It was a DEA 21 CFR FDA
     20   ordering products are receiving those          20   regulation.
     21   products and not sending them to any           21        Q. And that was explained to
     22   other individual for illicit purposes;         22   you when you started training for a
     23   that they are only supposed to go to the       23   diversion control specialist job?
     24   patient who has the prescription.              24        A. Yes.
    Golkow Litigation Services                                                  Page 21 (78 - 81)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further23Confidentiality
                                                          of 102. PageID #: 129747
                                                                              Review
                                               Page 82                                             Page 84
      1        Q. What did they explain to you            1       objection.
      2   about 21 CFR regulations?                       2            Go ahead.
      3        A. Well, they showed me the                3            THE WITNESS: That is a
      4   regulation.                                     4       wholesaler needs to have a system
      5        Q. Which ones?                             5       in place that monitors orders of
      6        A. It was the 21 CFR. I don't              6       unusual size, frequency and
      7   recall the exact number.                        7       pattern.
      8        Q. What did they tell you about            8   BY MR. CLUFF:
      9   those regulations?                              9       Q. So would you agree with me,
     10        A. It was regarding that                  10   then, that the CFR defines a suspicious
     11   suppliers have to have an order                11   order as one of unusual size, frequency
     12   monitoring system in place that detects        12   and pattern?
     13   orders of unusual quantities, frequencies      13            MR. NICHOLAS: Object to the
     14   and pattern.                                   14       form.
     15        Q. Did they explain to you what           15            THE WITNESS: To an extent,
     16   a suspicious order was when you started        16       yes, from what I recollect.
     17   as a diversion control specialist?             17   BY MR. CLUFF:
     18        A. I don't recall.                        18       Q. How does AmerisourceBergen
     19        Q. In your time working for               19   define an order of interest?
     20   AmerisourceBergen, has anybody explained       20            MR. NICHOLAS: Object to the
     21   to you what a suspicious order is?             21       form. He's not --
     22        A. Yes.                                   22   BY MR. CLUFF:
     23        Q. What is it?                            23       Q. Based on your --
     24        A. A suspicious order is                  24            MR. NICHOLAS: He's not
                                               Page 83                                             Page 85
      1   initially an order of interest, but after       1       here --
      2   investigation, it is then determined            2            MR. CLUFF: I'm sorry, Bob,
      3   whether that order is suspicious or not.        3       I didn't mean to talk over your
      4             If it is suspicious, that             4       objection.
      5   order is rejected and reported to the           5            MR. NICHOLAS: I was going
      6   DEA.                                            6       to say, object to the form. This
      7        Q. Is that your understanding              7       is not a 30(b)(6) deposition.
      8   of a suspicious order today? Let me make        8            Go ahead.
      9   my question a little more clear.                9   BY MR. CLUFF:
     10             Do you know whether this DEA         10       Q. You've worked with
     11   21 CFR regulation defines a suspicious         11   AmerisourceBergen for a number of years,
     12   order?                                         12   correct?
     13        A. Yes.                                   13       A. Yes.
     14        Q. Do you know what the                   14       Q. And you were responsible --
     15   regulations define a suspicious order to       15   well, your position was a diversion
     16   be?                                            16   control specialist?
     17             MR. NICHOLAS: Object to              17       A. Yes.
     18        form.
     19             THE WITNESS: I did state
     20        that earlier.
     21   BY MR. CLUFF:
     22        Q. What is the definition of a
     23   suspicious order in the CFR?
     24             MR. NICHOLAS: Same
    Golkow Litigation Services                                                  Page 22 (82 - 85)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further24Confidentiality
                                                          of 102. PageID #: 129748
                                                                              Review
                                              Page 86                                                 Page 88




     21        Q. So, essentially, orders of            21   BY MR. CLUFF:
     22   interest, in your experience at               22        Q. And we discussed earlier
     23   AmerisourceBergen, match the definition       23   that the Code of Federal Regulations
     24   of suspicious order in the Code of            24   defines suspicious orders as orders of
                                              Page 87                                                 Page 89
      1   Regulations?                                   1   unusual size, frequency and pattern,
      2          MR. NICHOLAS: Object to the             2   correct?
      3      form.                                       3            MR. NICHOLAS: Object to the
      4          THE WITNESS: It's a system              4       form.
      5      we have in place for orders of              5            THE WITNESS: Yes.
      6      interest that we investigate                6   BY MR. CLUFF:
      7      individually to determine if that
      8      order is suspicious or not.
      9   BY MR. CLUFF:




    Golkow Litigation Services                                                  Page 23 (86 - 89)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further25Confidentiality
                                                          of 102. PageID #: 129749
                                                                              Review
                                                Page 90                                              Page 92




                                                           7        Q. Do you recall ever being
                                                           8   trained about what an order of interest
                                                           9   is?
                                                          10        A. Yes.
                                                          11        Q. Do you recall when that was?
                                                          12        A. I do not recall the year.
                                                          13        Q. If you were to estimate,
                                                          14   would you say it was before or after you
                                                          15   worked at Teva?
                                       .                  16        A. I don't recall.
     17   BY MR. CLUFF:                                   17        Q. When you were training with
     18       Q. And that's the same way that             18   Ed Hazewski after you started this
     19   the Code of Federal Regulations defines a       19   position, was he training you about
     20   suspicious order, right?                        20   suspicious orders?
     21           MR. NICHOLAS: Object to the             21        A. He was training me on order
     22       form.                                       22   review.
     23           THE WITNESS: It's not
     24       necessarily a suspicious order,
                                                Page 91                                              Page 93
      1        it's an order of interest.
      2   BY MR. CLUFF:
      3        Q. Does the word "order of
      4   interest" appear anywhere in the Code of
      5   Federal Regulations that you're aware of?
      6             MR. NICHOLAS: Well, object             6        Q. So essentially the same
      7        to form. He's not a lawyer. He              7   definition of a suspicious order that we
      8        hasn't read the entire --                   8   talked about in the Code of Federal
      9             THE WITNESS: No.                       9   Regulations?
     10             MR. NICHOLAS: -- statute.             10            MR. NICHOLAS: Object to the
     11             But go ahead.                         11        form.
     12   BY MR. CLUFF:                                   12            Go ahead.
                                                          13            THE WITNESS: Just orders of
                                                          14        unusual size, quantity and
                                                          15        frequency, yes.
                                                          16   BY MR. CLUFF:




    Golkow Litigation Services                                                    Page 24 (90 - 93)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further26Confidentiality
                                                          of 102. PageID #: 129750
                                                                              Review
                                                  Page 94                                             Page 96
                                                             1   explained to you that AmerisourceBergen
                                                             2   has a regulatory obligation to maintain a
                                                             3   system to prevent diversion?
                                                             4            MR. NICHOLAS: Same
                                                             5       objection.
                                                             6            THE WITNESS: He indicated
                                                             7       to me that we need to have a
                                                             8       system in place that monitors
                                                             9       orders of unusual size, pattern
                                                            10       and frequency.
                                                            11   BY MR. CLUFF:
                                                            12       Q. Did he ever tell you why?
                                                            13       A. I'm sure he has, but I don't
                                                            14   recall the discussion.
                                                            15            MR. NICHOLAS: Sterling, I
                                                            16       don't want to break your flow
     17        A. Yes.                                      17       here, but it's been an hour
     18        Q. Why were you reviewing                    18       and-a-half.
     19   orders to determine whether they were             19            MR. CLUFF: I was looking at
     20   suspicious?                                       20       that. I just have a couple more,
     21        A. That was part of the                      21       and then we'll break.
     22   training that Ed indicated to me.                 22   BY MR. CLUFF:
     23        Q. Is there any other reason?                23       Q. In your work as a diversion
     24        A. And also it's part of the                 24   control specialist over the years, did
                                                  Page 95                                             Page 97
      1   DEA regulation.                                    1   you ever form an understanding of why
      2        Q. Did Mr. Hazewski explain,                  2   AmerisourceBergen is required to maintain
      3   during your training, that wholesalers             3   a system to monitor orders of unusual
      4   like AmerisourceBergen have a regulatory           4   size, pattern and frequency?
      5   requirement that they maintain a system            5        A. Yes.
      6   to prevent diversion?                              6        Q. And what is that?
      7            MR. NICHOLAS: Object to the               7        A. Because it's part of the DEA
      8        form.                                         8   requirement that we have a system in
      9            THE WITNESS: Could you ask                9   place.
     10        that question again, please?                 10        Q. A system in place to do
     11   BY MR. CLUFF:                                     11   what?
     12        Q. Sure.                                     12        A. To monitor customer orders.
     13            While you were training for              13        Q. Have you ever formed an
     14   this new position as a diversion control          14   understanding that AmerisourceBergen has
     15   specialist, did Mr. Hazewski explain to           15   a regulatory requirement to maintain a
     16   you that wholesalers like                         16   system to prevent diversion?
     17   AmerisourceBergen have a regulatory               17            MR. NICHOLAS: Object to the
     18   requirement to maintain a system to               18        form.
     19   prevent diversion?                                19            THE WITNESS: I'm not aware
     20            MR. NICHOLAS: Object to the              20        of that.
     21        form.                                        21            MR. CLUFF: Let's go ahead
     22            THE WITNESS: No.                         22        and take a break.
     23   BY MR. CLUFF:                                     23            VIDEO TECHNICIAN: We're off
     24        Q. Has Mr. Hazewski ever                     24        the record at 10:56 a.m.
    Golkow Litigation Services                                                     Page 25 (94 - 97)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further27Confidentiality
                                                          of 102. PageID #: 129751
                                                                              Review
                                               Page 98                                           Page 100
      1               - - -                               1        Q. What was the dual role?
      2            (Whereupon, a brief recess             2        A. So he would help me review
      3         was taken.)                               3   orders throughout the day and also he had
      4              - - -                                4   his other job to do, reporting to Bruce
      5            VIDEO TECHNICIAN: We're                5   Gundi. That's my recollection.
      6         back on the record at 11:11 a.m.          6        Q. What work was he doing when
      7   BY MR. CLUFF:                                   7   he reported to Bruce Gundi, did you know?
      8         Q. All right. Mr. Kreutzer,               8        A. It was investigations not
      9   we're back on the record, so we'll              9   related to order monitoring.
     10   continue your deposition.                      10        Q. We were talking about some
     11            You understand that you're            11   of the substantive training that you
     12   still under oath?                              12   received, and you mentioned reading the
     13         A. Yes.                                  13   Code of Federal Regulations.
     14         Q. When we broke we were, I              14            I believe you referred to it
     15   believe, talking about training for the        15   as DEA 21 CFR; is that right?
     16   position you took on as a diversion            16        A. Yes.
     17   control specialist at AmerisourceBergen.       17        Q. As part of your training,
     18            Do you recall that?                   18   did you ever read 21 USC Section 823?
     19         A. Yes.                                  19        A. I don't recall.
     20         Q. Do you recall how long you            20        Q. In your work as a diversion
     21   and Mr. Hazewski trained together for          21   control specialist with
     22   before you started operating without           22   AmerisourceBergen, have you ever read 21
     23   supervision?                                   23   USC 823?
     24         A. I do not, no.                         24        A. I don't recall the specific
                                               Page 99                                           Page 101
      1         Q. If you were to estimate,               1   regulation number.
      2   would you say it was less than a month?         2         Q. How about when you worked
      3         A. I do not know.                         3   for Teva Pharmaceuticals, did you ever
      4         Q. Was it less than two weeks?            4   read 21 USC 823?
      5         A. I don't recall.                        5         A. I don't -- I don't remember
      6         Q. Just so we're clear, you               6   the specific regulation number.
      7   have absolutely no recollection of how          7         Q. Have you ever reviewed the
      8   long you were trained for?                      8   regulation or statute that governs
      9         A. Not specific time frame, no.           9   registration to manufacture or distribute
     10         Q. Did you train with anybody            10   controlled substances?
     11   else aside from Mr. Hazewski?                  11         A. I don't recall.
     12         A. I did. I trained with Scott           12         Q. Do you know if there is a
     13   Kirsh.                                         13   regulation or statute that governs
     14         Q. Who is Scott Kirsh?                   14   registrations to manufacture or
     15         A. Scott Kirsh was -- I believe          15   distribute controlled substances?
     16   he also reported to Ed Hazewski at one         16         A. I don't recall.
     17   time, prior to me coming on board.             17         Q. Do you not recall today
     18         Q. Do you recall what his job            18   whether or not there is a regulation, or
     19   title was?                                     19   is it that you never knew when you worked
     20         A. I believe his -- I believe            20   at Teva or ABC -- excuse me,
     21   he was working for Bruce Gundi. But he         21   AmerisourceBergen, if there was a statute
     22   was filling in with Ed to also help me         22   or regulation that governs registrations?
     23   train for the position. So he had a dual       23             MR. NICHOLAS: Object to the
     24   role at one point.                             24         form.
    Golkow Litigation Services                                                Page 26 (98 - 101)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further28Confidentiality
                                                          of 102. PageID #: 129752
                                                                              Review
                                               Page 102                                             Page 104
      1             THE WITNESS: I'm sure there            1        A. Correct.
      2        is, I just don't recall at the              2        Q. Are you aware, through your
      3        moment.                                     3   work as a diversion control specialist,
      4   BY MR. CLUFF:                                    4   whether maintaining effective controls
      5        Q. Is that something you would              5   against diversion is a requirement in
      6   have been familiar with at some earlier          6   obtaining a registration to distribute
      7   point in time?                                   7   controlled substances?
      8             MR. NICHOLAS: Same                     8            MR. NICHOLAS: Object to the
      9        objection.                                  9        form.
     10             THE WITNESS: I just don't             10            THE WITNESS: I don't
     11        recall.                                    11        recollect.
     12   BY MR. CLUFF:                                   12   BY MR. CLUFF:
     13        Q. Are you aware that                      13        Q. Have you ever received any
     14   AmerisourceBergen is required to maintain       14   training about the maintenance of
     15   a registration to distribute controlled         15   effective controls against diversion,
     16   substances?                                     16   while you've been employed by
     17        A. Yes.                                    17   AmerisourceBergen?
     18        Q. Do you know who issues that             18        A. I don't recall.
     19   registration?                                   19        Q. When you worked at Teva
     20        A. The DEA.                                20   under Colleen McGinn, did you ever
     21        Q. Are you aware that                      21   receive any training about the
     22   manufacturers, like Teva, are required to       22   maintenance of effective controls against
     23   maintain a registration to manufacture          23   diversion?
     24   controlled substances?                          24        A. I don't recall.
                                               Page 103                                             Page 105
      1        A. I'm not sure.                            1        Q. Do you recall if
      2        Q. When you worked at Teva, did             2   AmerisourceBergen conducted training
      3   anybody discuss maintaining registration         3   about the maintenance of effective
      4   to manufacture controlled substances?            4   controls against diversion?
      5        A. I don't believe so.                      5        A. I don't recall.
      6        Q. You never received any                   6        Q. Is it possible, then, that
      7   training on Teva's registration to               7   AmerisourceBergen did not provide
      8   manufacture controlled substances?               8   training about the maintenance of
      9        A. I don't recall.                          9   effective controls against diversion?
     10        Q. Going back to                           10             MR. NICHOLAS: Object to the
     11   AmerisourceBergen's registration to             11        form.
     12   distribute controlled substances, are you       12             THE WITNESS: I just don't
     13   aware of any of the requirements to             13        recall.
     14   maintain -- to obtain a registration to         14   BY MR. CLUFF:
     15   distribute controlled substances?               15        Q. How about at Teva, do you
     16            MR. NICHOLAS: Object to the            16   recall if Teva ever offered training
     17        form.                                      17   about the maintenance of effective
     18            THE WITNESS: I don't                   18   controls against diversion?
     19        recall.                                    19        A. I don't recall.
     20   BY MR. CLUFF:                                   20             MR. MAIER: Object to form.
     21        Q. Your job position at                    21   BY MR. CLUFF:
     22   AmerisourceBergen, for the majority of          22        Q. Do you know if
     23   your time there, was diversion control          23   AmerisourceBergen maintains effective
     24   specialist, correct?                            24   controls against diversion?
    Golkow Litigation Services                                                Page 27 (102 - 105)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further29Confidentiality
                                                          of 102. PageID #: 129753
                                                                              Review
                                               Page 106                                              Page 108
      1            MR. NICHOLAS: Object to the             1            MR. NICHOLAS: Object to the
      2        form.                                       2        form.
      3            Go ahead.                               3   BY MR. CLUFF:
      4            THE WITNESS: I'm assuming               4        Q. Do you recall that?
      5        yes, we do.                                 5            MR. NICHOLAS: Object to the
      6   BY MR. CLUFF:                                    6        form.
      7        Q. What is your assumption                  7            THE WITNESS: I don't
      8   based on?                                        8        recall.
      9        A. That we have a system in                 9   BY MR. CLUFF:
     10   place that identifies orders of interest.       10        Q. You don't recall receiving
     11        Q. Earlier I asked you if you              11   training, or you don't recall the
     12   had ever received any training about the        12   question?
     13   maintenance of effective controls against       13            MR. NICHOLAS: I think the
     14   diversion, and you said you don't recall        14        question is confusing. I will
     15   receiving any training; is that right?          15        object to the form, to the series
     16            MR. NICHOLAS: Object to the            16        of questions that's confusing.
     17        form.                                      17            THE WITNESS: I don't
     18            THE WITNESS: Can you                   18        recall.
     19        rephrase the question?                     19   BY MR. CLUFF:
     20   BY MR. CLUFF:                                   20        Q. Do you recall receiving
     21        Q. I'll re-ask the question,               21   training at AmerisourceBergen regarding
     22   but I'm not going to rephrase it.               22   the maintenance of effective controls
     23            We discussed earlier                   23   against diversion?
     24   training about the maintenance of               24            MR. NICHOLAS: Same
                                               Page 107                                              Page 109
      1   effective controls against diversion             1        objection.
      2   while you worked at AmerisourceBergen.           2            THE WITNESS: Yes.
      3            And you said that you do not            3   BY MR. CLUFF:
      4   recall receiving any training; is that           4        Q. You do recall receiving
      5   correct?                                         5   training? What training --
      6            MR. NICHOLAS: Object to the             6        A. I recall receiving training
      7        form. And I'll object to the                7   that identifies orders of interest.
      8        refusal to rephrase the question            8        Q. When do you recall receiving
      9        at the witness's request.                   9   training about orders of interest?
     10            Go ahead.                              10        A. Throughout my career at
     11            THE WITNESS: We have a                 11   AmerisourceBergen.
     12        system in place that identifies            12        Q. When did the words "orders
     13        orders of interest for unusual             13   of interest" start getting used at
     14        size, frequency and pattern.               14   AmerisourceBergen?
     15   BY MR. CLUFF:                                   15        A. I don't recall that.
     16        Q. I appreciate that answer.               16        Q. Is it your recollection that
     17   That's not -- that's not the question I         17   in 2009, when you became a diversion
     18   was asking, so let me try and get back to       18   control specialist, Mr. Hazewski trained
     19   the question I was asking.                      19   you about identifying orders of interest?
     20            Do you recall that we                  20        A. I don't remember.
     21   previously discussed whether or not you,        21        Q. Do you recall Mr. Hazewski
     22   at AmerisourceBergen, received training         22   using the words "orders of interest" in
     23   about the maintenance of effective              23   2009 when he trained you?
     24   controls against diversion?                     24        A. No, I do not.
    Golkow Litigation Services                                                 Page 28 (106 - 109)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further30Confidentiality
                                                          of 102. PageID #: 129754
                                                                              Review
                                              Page 110                                            Page 112
      1        Q. Do you recall him using the             1        Q. So your recollection today
      2   words "suspicious orders"?                      2   is that you were being trained to
      3        A. No, I do not.                           3   identify orders of interest?
      4        Q. Do you recall him using the             4            MR. NICHOLAS: Object to the
      5   words "excessive orders"?                       5        form. I believe the questions are
      6        A. No.                                     6        confusing.
      7        Q. What did he tell you you                7            THE WITNESS: That is my
      8   were looking for in the orders you              8        term that I'm using. I don't
      9   reviewed when he was training you?              9        recall Ed's term that he used in
     10            MR. NICHOLAS: Object to the           10        2009.
     11        form.                                     11   BY MR. CLUFF:
     12            THE WITNESS: Orders of                12        Q. When you were training with
     13        unusual size, quantity and                13   Ed and with Scott, did either of them
     14        frequency.                                14   discuss with you the obligation or
     15   BY MR. CLUFF:                                  15   regulatory requirement that a wholesale
     16        Q. And we discussed earlier               16   distributor has to maintain effective
     17   that that is the definition of a               17   controls against diversion of controlled
     18   suspicious order in the Code of Federal        18   substances?
     19   Regulations, right?                            19        A. I don't recall that
     20            MR. NICHOLAS: Object to the           20   discussion.
     21        form.                                     21        Q. Your title was diversion
     22            Go ahead.                             22   control specialist, correct?
     23            THE WITNESS: I didn't say             23        A. Yes.
     24        that. I said we have a system in          24        Q. Don't you think it would
                                              Page 111                                            Page 113
      1        place that identifies orders of            1   have been important, as a diversion
      2        unusual -- of unusual size,                2   control specialist, to be trained on
      3        quantity and frequency.                    3   diversion control?
      4   BY MR. CLUFF:                                   4           MR. NICHOLAS: Object to the
      5        Q. Do you recall what the                  5        form. Just argumentative.
      6   definition of a suspicious order is in          6           THE WITNESS: I most likely
      7   the Code of Federal Regulations?                7        was trained, I just don't recall.
      8        A. Yes.                                    8   BY MR. CLUFF:
      9        Q. What is it?                             9        Q. What would that training
     10        A. It's what I just stated.               10   have looked like, if it had occurred?
     11        Q. Orders of unusual size,                11           MR. NICHOLAS: Object to the
     12   quantity and frequency?                        12        form.
     13        A. Yes. Pattern.                          13           THE WITNESS: It was
     14        Q. And that's what Mr. Hazewski           14        hands-on training.
     15   was training you to look for?                  15   BY MR. CLUFF:
     16        A. He was training me to                  16        Q. And that was -- sorry, go
     17   identify orders of interest that need to       17   ahead. I didn't mean to interrupt you.
     18   be reviewed individually to determine if       18        A. As well as, I believe, we
     19   the order is suspicious or not.                19   also had PowerPoint trainings at
     20        Q. So I just asked you if he              20   presentations that were conducted. And
     21   ever used the words "orders of interest"       21   we also conducted weekly meetings.
     22   when he was training you, and you told me      22        Q. Do you recall who would have
     23   that you do not recall.                        23   given the PowerPoint presentations?
     24        A. That term, I do not recall.            24        A. I do not.
    Golkow Litigation Services                                               Page 29 (110 - 113)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further31Confidentiality
                                                          of 102. PageID #: 129755
                                                                              Review
                                              Page 114                                             Page 116
      1        Q. What were the weekly                    1   AmerisourceBergen, as well as reviewing
      2   meetings you guys had?                          2   orders of interest and any other duties
      3        A. Weekly meetings consisted of            3   as assigned.
      4   anything new that is happening in our           4        Q. You said "orders of
      5   department, any pharmacy visits that were       5   interest."
      6   being conducted, as well as any orders          6            Was that a part of the scope
      7   that the investigators wanted to discuss,       7   of your job responsibility in 2009?
      8   or any other information the                    8        A. To review customer orders,
      9   investigators wanted to discuss on a            9   yes.
     10   variety of subjects.                           10        Q. But you're using orders of
     11        Q. Who attended the weekly                11   interest today to refer to the work you
     12   meetings?                                      12   did back then?
     13        A. Well, at the time when I               13        A. That's correct.
     14   initially started, it was myself, I            14        Q. And they were not referred
     15   believe it was Scott Kirsh, Ed. And then       15   to as orders of interest in 2009,
     16   soon afterward Joe Tomkiewicz was hired,       16   correct?
     17   as well as Dave Britemyer.                     17            MR. NICHOLAS: Object to the
     18        Q. Kirsh, you mentioned, was --           18        form.
     19   he had a dual role helping you monitor         19            THE WITNESS: I do not know
     20   the -- review the customer orders?             20        what they were called back then.
     21        A. Initially, yes.                        21   BY MR. CLUFF:
     22        Q. And working investigations             22        Q. The reason I'm asking is
     23   with Bruce Gundi?                              23   because we get to different time periods
     24        A. Yes, that's my recollection.           24   during your work history, and I'm just
                                              Page 115                                             Page 117
      1        Q. These names, Tomkiewicz and             1   trying to make sure that I understand the
      2   Britemyer, do you recall their positions?       2   correct words to use for the work you
      3        A. Yes. Joe was a diversion                3   were doing at the time.
      4   control -- I believe his title was              4            So if there was a word that
      5   investigator.                                   5   you used in 2009, I'd like us to use that
      6        Q. And that's Joe Tomkiewicz?              6   when we talk about the 2009 time period.
      7        A. Yes.                                    7   And my understanding is that you don't
      8        Q. And how about Dave                      8   recall?
      9   Britemyer?                                      9        A. I don't recall the term that
     10        A. Dave Britemyer was an intern           10   I used. Maybe other investigators used a
     11   for AmerisourceBergen. So he was working       11   different term, I don't know.
     12   during the summer months, and then he was      12        Q. So I don't want to put words
     13   hired full time.                               13   in your mouth, but I want you to
     14        Q. So we talked about the                 14   understand that I'm going to refer to
     15   training on reviewing customer orders.         15   those as customer orders in 2009, then.
     16            When you went into                    16        A. Okay.
     17   autonomous mode without training, what         17        Q. Because you did not --
     18   were your responsibilities as a diversion      18   you've told me you do not recall using
     19   control specialist?                            19   the words "orders of interest" in 2009.
     20        A. To review orders or overall?           20            Does that make sense?
     21        Q. Overall.                               21        A. Yes, I understand.
     22        A. Overall. I conducted due               22        Q. So in 2009, I think you
     23   diligence reviews for new customer             23   described to me three job
     24   accounts that want to do business with         24   responsibilities.
    Golkow Litigation Services                                               Page 30 (114 - 117)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further32Confidentiality
                                                          of 102. PageID #: 129756
                                                                              Review
                                               Page 118                                             Page 120
      1           One was doing customer -- or             1   correct?
      2   conducting due diligence on new customer         2       A. Yes.
      3   accounts; is that right?                         3       Q. And then I think the third
      4        A. As well as overall                       4   category is sort of like special projects
      5   customers, yes.                                  5   by assignment?
      6        Q. Is there a difference                    6       A. Yes.
      7   between the due diligence on new                 7       Q. Did you have a geographic
      8   customers and what you just referred to          8   area that you were responsible for
      9   as overall customers?                            9   reviewing customer orders in or from?
     10        A. It's just reviewing customer            10       A. I was covering, I believe it
     11   accounts throughout the month.                  11   was -- back then, it could have been the
     12        Q. Is new customer due                     12   East and South. It's a little different
     13   diligence sometimes referred to as NCDD?        13   now. But at the time, I think it was
     14        A. Correct.                                14   East and South I was covering.
     15        Q. I've also heard the term                15       Q. Did your geographic area of
     16   existing customer due diligence.                16   responsibility for customer orders change
     17           Is that ECDD?                           17   over time?
     18        A. That's CDD.                             18       A. It has.
     19        Q. CDD, without the E, okay.               19       Q. And how did it change?
     20        A. Correct.                                20       A. It changed where I was now
     21        Q. And were you responsible for            21   covering just the North and East regions.
     22   both new and existing customer due              22       Q. Are those two separate
     23   diligence?                                      23   regions, North and East, or --
     24        A. Yes.                                    24       A. Yes, yes.
                                               Page 119                                             Page 121
      1        Q. Are you familiar with the                1        Q. -- or is it Northeast?
      2   term 590, Form 590?                              2        A. Yes, they are two separate
      3        A. I am.                                    3   regions.
      4        Q. What is a Form 590?                      4        Q. Before you became a
      5        A. Form 590 is a pharmacy                   5   diversion control specialist in 2009, do
      6   questionnaire.                                   6   you know who was responsible for
      7        Q. Is that a new customer due               7   reviewing customer orders out of the
      8   diligence form?                                  8   South region?
      9        A. It's a part of it, yes.                  9        A. I do not.
     10   Meaning that -- yes, it is a new customer       10        Q. Do you know who the
     11   that would complete that form.                  11   diversion control specialists were that
     12        Q. What's a Form 595? Do you               12   were employed prior to your joining in
     13   know what that is?                              13   2009?
     14        A. Form 595 is a new customer              14        A. That would have been Ed
     15   due diligence, it's a checklist.                15   Hazewski and Scott Kirsh, I believe. And
     16        Q. So it's a part of the due               16   there may have been others that I don't
     17   diligence process?                              17   remember their names, but they weren't
     18        A. Process, yes.                           18   there when I started.
     19        Q. But it's different than the             19        Q. So there may have been some
     20   590?                                            20   others that worked as diversion control
     21        A. Correct.                                21   specialists before you started in 2009?
     22        Q. In addition to new customer             22        A. Yes, yes.
     23   and existing customer due diligence, you        23        Q. And you just can't remember
     24   mentioned reviewing customer orders,            24   their names?
    Golkow Litigation Services                                                Page 31 (118 - 121)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further33Confidentiality
                                                          of 102. PageID #: 129757
                                                                              Review
                                                Page 122                     Page 124
      1        A. I don't remember their
      2   names, but I know there were others.
      3        Q. And so prior to you becoming
      4   a diversion control specialist, Ed and
      5   Scott Kirsh would have been the two
      6   persons primarily responsible for
      7   reviewing customer orders?
      8        A. As well as the other
      9   individuals.
     10        Q. The people you can't
     11   remember?
     12        A. I just -- that I can't
     13   remember.
     14        Q. Yeah, I'm just trying to
     15   understand the world of individuals.
     16   Okay.
     17           When you were conducting new
     18   customer and existing customer due
     19   diligence, did you consider that to be an
     20   investigation?
     21        A. It was part of our due
     22   diligence process.


                                                Page 123                     Page 125




    Golkow Litigation Services                              Page 32 (122 - 125)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further34Confidentiality
                                                          of 102. PageID #: 129758
                                                                              Review
                                               Page 126                                            Page 128
                                                           1         MR. NICHOLAS: Object to the
                                                           2      form.
                                                           3         THE WITNESS: He may have, I
                                                           4      don't know.
                                                           5   BY MR. CLUFF:




     16        Q. As a diversion control
     17   specialist, did you ever discuss upward
     18   trends, to use your phrase, with any
     19   other wholesale distributors?
     20        A. Discuss that information
     21   with other wholesalers?
     22        Q. Yes.
     23        A. No, we have not. Not that
     24   I'm -- not that I'm aware of.
                                               Page 127                                            Page 129
      1        Q. Do you know if any other
      2   employees at AmerisourceBergen ever
      3   discussed trends in distribution with any
      4   other wholesale distributors?
      5        A. Not that I'm aware of.
      6        Q. Do you know if -- or have
      7   you personally spoken to employees from
      8   any manufacturers about trends in
      9   controlled substance distribution?
     10        A. No, I have not.
     11        Q. You said you reported to Ed
     12   Hazewski, correct?
     13        A. Yes.
     14        Q. Do you know if Ed Hazewski
     15   ever had meetings with or discussions
     16   with employees from any manufacturers
     17   about trends in wholesale distribution?
     18        A. I'm not aware of any
     19   discussion.
     20        Q. If Mr. Hazewski had learned
     21   about a specific trend in wholesale             21       Q. In 2009, when you became a
     22   distribution from another distributor or        22   diversion control specialist, were you
     23   from a manufacturer, is that information        23   aware of AmerisourceBergen's suspicious
     24   that he would have communicated to you?         24   order monitoring policies and procedures?
    Golkow Litigation Services                                                Page 33 (126 - 129)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further35Confidentiality
                                                          of 102. PageID #: 129759
                                                                              Review
                                     Page 130                                Page 132
      1    A.   Yes.




                                     Page 131                                Page 133




    Golkow Litigation Services                              Page 34 (130 - 133)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further36Confidentiality
                                                          of 102. PageID #: 129760
                                                                              Review
                                     Page 134                                Page 136




                                     Page 135                                Page 137




    Golkow Litigation Services                              Page 35 (134 - 137)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further37Confidentiality
                                                          of 102. PageID #: 129761
                                                                              Review
                                     Page 138                                Page 140




                                     Page 139                                Page 141




    Golkow Litigation Services                              Page 36 (138 - 141)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further38Confidentiality
                                                          of 102. PageID #: 129762
                                                                              Review
                                     Page 142                                Page 144




                                     Page 143                                Page 145




    Golkow Litigation Services                              Page 37 (142 - 145)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further39Confidentiality
                                                          of 102. PageID #: 129763
                                                                              Review
                                     Page 146                                Page 148




                                     Page 147                                Page 149




    Golkow Litigation Services                              Page 38 (146 - 149)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further40Confidentiality
                                                          of 102. PageID #: 129764
                                                                              Review
                                              Page 150                                             Page 152
                                                          1   BY MR. CLUFF:
                                                          2        Q. Do you know if there was a
                                                          3   pharmacist on staff at AmerisourceBergen
      4        Q. Okay. So going back to the              4   prior to Ms. Hartman joining the company?
      5   distribution center, after an order is          5        A. I believe Joe Tomkiewicz
      6   sent from the distribution center to the        6   also had some pharmacy background.
      7   CSRA group, would you have been the             7        Q. What was his pharmacy
      8   person, as a diversion control                  8   background, if you recall?
      9   specialist, to review that order?               9        A. I don't recall.
     10        A. I would be one of them, yes.           10        Q. So prior to Ms. Hartman
     11        Q. And what -- and that would             11   joining the company in 2014, if you had a
     12   be when you were reviewing an order to         12   question that warranted a pharmacist's
     13   determine whether it was of unusual            13   input, who would you ask about that?
     14   frequency, size and pattern; is that           14        A. Prior to that, I don't
     15   right?                                         15   believe we had any other pharmacists on
     16        A. It would be an order of                16   staff, other than Joe. I would contact
     17   interest. That --                              17   Ed Hazewski.
     18        Q. I'm talking -- let me                  18        Q. And he's who you would ask
     19   correct myself.                                19   questions about customer orders where you
     20            Prior to 2015, when an order          20   needed additional input?
     21   came to your desk, that is when you would      21        A. Yes. And, also, we had the
     22   begin the process of reviewing that order      22   sales force also contact the customer at
     23   to determine if it was of unusual size,        23   that time.
     24   frequency or pattern?                          24        Q. So if you had a question
                                              Page 151                                             Page 153
      1        A. Yes.                                    1   about an order that was presented to you
      2        Q. Did you do anything else                2   for review, you would ask the sales force
      3   with orders during that review process?         3   sometimes for --
      4        A. Prior to --                             4        A. Sometimes the sales force.
      5        Q. 2015.                                   5        Q. And then they would contact
      6        A. If there were -- if I had               6   the customer?
      7   any questions regarding a customer's            7            MR. NICHOLAS: Let him
      8   order, I would reach out to our                 8        finish.
      9   pharmacist who is on staff.                     9            THE WITNESS: No, no. I'm
     10        Q. Who was the pharmacist prior           10        sorry you --
     11   to 2015?                                       11   BY MR. CLUFF:
     12        A. It would be Sharon Hartman.            12        Q. I didn't mean to talk over
     13        Q. Do you know when she joined            13   you. If you have more of an answer,
     14   the company?                                   14   please give it.
     15        A. I do not know the specific             15        A. In addition to the sales
     16   year, but I believe she was on staff in        16   force reaching out to the customer, we
     17   2015.                                          17   also had the distribution center manager
     18        Q. If I suggested that she                18   reach out to the customer as well.
     19   joined the company in 2014, would that         19        Q. So just to kind of
     20   sound accurate to you?                         20   understand. If there was a question that
     21            MR. NICHOLAS: Objection.              21   you had about an order that you couldn't
     22        Lack of foundation.                       22   resolve yourself, prior to 2014, a little
     23            Go ahead.                             23   confusing now, because that's prior to
     24            THE WITNESS: Possibly.                24   Ms. Hartman joining, right?
    Golkow Litigation Services                                               Page 39 (150 - 153)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further41Confidentiality
                                                          of 102. PageID #: 129765
                                                                              Review
                                             Page 154                                           Page 156
      1        A. Yes.                                   1            It could be any number of
      2        Q. You would talk to Mr.                  2   reasons.
      3   Hazewski?                                      3        Q. If a pharmacy was robbed,
      4        A. Yes.                                   4   would you continue shipping to that
      5        Q. You could reach out to the             5   pharmacy?
      6   sales force, who would talk to the             6            MR. NICHOLAS: Object to the
      7   customer?                                      7        form.
      8        A. Yes.                                   8            THE WITNESS: If our
      9        Q. Or you could reach out to              9        pharmacy was robbed, yes, after we
     10   the distribution center manager, who          10        got a DEA Form 106 and a police
     11   maybe also would talk to the customer?        11        report.
     12        A. Correct.                              12   BY MR. CLUFF:
     13        Q. Did you ever talk to                  13        Q. Were there ever any factors
     14   customers yourself?                           14   that you would uncover during reviewing
     15        A. Prior to that time, I don't           15   an order that warranted additional due
     16   believe I have.                               16   diligence, prior to 2015?
     17        Q. Have you ever talked to               17            MR. NICHOLAS: Object to the
     18   customers after that time?                    18        form.
     19        A. Yes.                                  19            THE WITNESS: I'm sure there
     20        Q. When you had questions, what          20        has been, but I just don't
     21   kind of responses would you get back from     21        recollect right now.
     22   customers?                                    22   BY MR. CLUFF:
     23            MR. NICHOLAS: Object to the          23        Q. Based on your working
     24        form.                                    24   experience, what are some factors that
                                             Page 155                                           Page 157
      1            Go ahead.                             1   you would identify as requiring
      2            THE WITNESS: If I called              2   additional due diligence?
      3        them myself?                              3        A. Currently?
      4   BY MR. CLUFF:                                  4        Q. Yes.
      5        Q. You know, that's a good                5        A. I would see if we have any
      6   point.                                         6   information on the customer in our Matter
      7            Let's talk about the before           7   Management System, if we have a Form 590
      8   2014 time period. What kinds of                8   on file for the customer, and any other
      9   questions would you have for, like, the        9   information that we have.
     10   sales force and the distribution center       10        Q. The information management
     11   manager to get information from customers     11   system you mentioned, is that Lawtrac?
     12   about?                                        12        A. Lawtrac is gone. We have
     13        A. I would ask them the reason           13   Matter Management System now and NetDocs.
     14   why this pharmacy is placing a larger         14        Q. Is Matter Management System
     15   order than they typically place.              15   abbreviated MMS?
     16        Q. And what kinds of responses           16        A. Yes.
     17   would you get?                                17        Q. And then what was the last
     18        A. I would get a response where          18   one you mentioned?
     19   it could be any number of reasons. A          19        A. NetDocs.
     20   pharmacy had a robbery, they're trying to     20        Q. What is NetDocs?
     21   replenish their inventory. There's a          21        A. NetDocs took the replacement
     22   pharmacy that closed down the street.         22   of Lawtrac. So any information that was
     23   There's product that's going to be in         23   previously in Lawtrac should now be in
     24   short demand.                                 24   NetDocs.

    Golkow Litigation Services                                              Page 40 (154 - 157)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further42Confidentiality
                                                          of 102. PageID #: 129766
                                                                              Review
                                              Page 158                                             Page 160
      1        Q. When you were reviewing an              1   BY MR. CLUFF:
      2   order, I think you said that some of the        2        Q. So if a 590 was missing from
      3   information you would look at would be,         3   a customer's file, that would reflect a
      4   you know, a Form 590, you would look at         4   gap in AmerisourceBergen's policies,
      5   the Lawtrac information, correct?               5   correct?
      6        A. Yes.                                    6            MR. NICHOLAS: Object to the
      7        Q. And how did those sources of            7        form.
      8   information inform your review of a             8            THE WITNESS: No, not a gap.
      9   customer order that had passed the              9        Just a form could have been lost.
     10   distribution center?                           10   BY MR. CLUFF:
     11        A. Well, each order is reviewed           11        Q. What about if you received
     12   individually. So it's really the               12   an order from a customer to review and
     13   totality of the circumstances, whatever        13   the Lawtrac information was missing or
     14   information we have on file to make a          14   incomplete, could you do an effective
     15   sound decision whether to release or           15   review of that customer's order without
     16   reject and report that order.                  16   the Lawtrac information?
     17        Q. Are you familiar with the              17        A. Yes.
     18   Form 590 project?                              18        Q. How so?
     19        A. I am.                                  19        A. Based on the systems that we
     20        Q. What was the Form 590                  20   have in place.
     21   project?                                       21        Q. So you testified that you
     22        A. The Form 590 project is a              22   believe you could do an effective review
     23   listing of all the pharmacies, or all the      23   of an order without a 590, with a missing
     24   accounts that ABC services, for which we       24   or incomplete Lawtrac information, and
                                              Page 159                                             Page 161
      1   did not or could not find a Form 590 for.       1   both times you said you could do this
      2       Q. Do you recall if the Form                2   based on the systems you have in place.
      3   590 project also included missing Lawtrac       3            Wasn't the 590 and the
      4   information?                                    4   Lawtrac part of the system that
      5       A. I do not.                                5   AmerisourceBergen had in place to review
      6       Q. If an order was presented to             6   orders?
      7   you for review and the Form 590 was             7            MR. NICHOLAS: Object to the
      8   missing, would you have been able to do         8        form.
      9   an accurate review of that customer's           9            THE WITNESS: To review
     10   order?                                         10        orders? Can you ask that question
     11       A. Yes.                                    11        again, or rephrase it?
     12       Q. How so?                                 12   BY MR. CLUFF:
     13       A. Based on the systems that we            13        Q. Yes.
     14   have in place, we can make a decision, as      14            So the 590 and the Lawtrac
     15   well as personnel we have on staff to          15   information, were they a part of
     16   make a decision whether to release or          16   AmerisourceBergen's suspicious order
     17   report that order, or just reject that         17   monitoring system?
     18   order.                                         18        A. It was just a piece of it.
     19       Q. Was the Form 590 a required             19        Q. Is that the same system that
     20   document at AmerisourceBergen?                 20   you would have relied on to review orders
     21            MR. NICHOLAS: Object to the           21   once they were presented to you from the
     22       form.                                      22   distribution center?
     23            THE WITNESS: For new                  23        A. It's just a piece of the
     24       customer onboardings, yes.                 24   process that we would look for, yes.
    Golkow Litigation Services                                               Page 41 (158 - 161)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further43Confidentiality
                                                          of 102. PageID #: 129767
                                                                              Review
                                             Page 162                                            Page 164
      1       Q. But the piece -- but the                1            THE WITNESS: I don't know.
      2   process you were using was missing             2   BY MR. CLUFF:
      3   pieces, correct?                               3         Q. I'm going to hand you a copy
      4            MR. NICHOLAS: Object to the           4   of an exhibit, we're going to mark it as
      5       form.                                      5   1 to your deposition.
      6            THE WITNESS: Not                      6                - - -
      7       necessarily missing pieces.                7            (Whereupon,
      8       Again, we have systems in place            8         AmerisourceBergen-Kreutzer
      9       that review all orders                     9         Exhibit-1, ABDC_MDL_00304391-392,
     10       individually. So we can make a            10         was marked for identification.)
     11       sound decision with the systems           11               - - -
     12       that we have in place.                    12   BY MR. CLUFF:
     13   BY MR. CLUFF:                                 13         Q. This is a document produced
     14       Q. But the systems that you               14   by AmerisourceBergen. It's Bates stamped
     15   have in place were missing things like        15   ABDC_MDL_00304391 to 392.
     16   Form 590s and Lawtrac information, right?     16            I'll hand you the top copy,
     17            MR. NICHOLAS: Object to the          17   which is the exhibit copy, and you can
     18       form.                                     18   hand the rest down to your counsel.
     19            THE WITNESS: If we had any           19            So just so you're aware, I
     20       missing 590s, we would request            20   want to start with the bottom e-mail that
     21       them to get completed.                    21   starts on 304391 on the bottom of the
     22   BY MR. CLUFF:                                 22   first page.
     23       Q. Are you familiar with the              23            You can review the whole
     24   progress that AmerisourceBergen has made      24   document, I'm just letting you know
                                             Page 163                                            Page 165
      1   in updating the Form 590s that were            1   that's where I want to start.
      2   missing?                                       2            Do you know who Richard --
      3        A. Yes.                                   3   I'm sorry, go ahead.
      4        Q. How complete is it?                    4        A. Could you hold on for one
      5        A. I'm not sure of the                    5   second.
      6   percentage that it's completed. But it's       6        Q. Sure. I thought you were
      7   a work in progress.                            7   done. My fault.
      8        Q. So it's not completed,                 8        A. I'm not finished.
      9   right?                                         9        Q. Turning to the second page,
     10        A. It's not fully completed,             10   which ends in 392, the numbers on the
     11   no.                                           11   bottom.
     12        Q. Do you know when                      12            You see at the very top of
     13   AmerisourceBergen first identified that       13   the page it says, Below is the text from
     14   there was a problem with missing Form 590     14   the initial e-mail regarding the project.
     15   information?                                  15            And the next paragraph down
     16            MR. NICHOLAS: Object to the          16   says, We have been asked by the CSRA
     17        form.                                    17   diversion control team to assist them
     18            THE WITNESS: I don't know            18   with the collection of updated
     19        the specific time frame, no.             19   documentation for a substantial number of
     20   BY MR. CLUFF:                                 20   customers.
     21        Q. Was it before or after 2015,          21            Did I get that right?
     22   do you think?                                 22        A. Yes.
     23            MR. NICHOLAS: Same                   23        Q. And was it your
     24        objection.                               24   understanding, at this time, that the 590
    Golkow Litigation Services                                              Page 42 (162 - 165)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further44Confidentiality
                                                          of 102. PageID #: 129768
                                                                              Review
                                               Page 166                                           Page 168
      1   project was to be filling out new Form           1   of the 590 project, CSRA was reviewing
      2   590s for an identified list of customers?        2   them?
      3        A. Yes. Yes, that was my                    3        A. Yes.
      4   understanding.                                   4        Q. In the next sentence down,
      5        Q. Looking down at the heading              5   it says, CM will then add the
      6   that says, Next steps. It says, Due to           6   documentation to their system and forward
      7   the high number of customers that will           7   to the CSRA OMP group.
      8   need validation, we have broken the list         8            What is the CSRA OMP group?
      9   into two groups, CPA customers and               9        A. That's the corporate
     10   non-CPA.                                        10   security regulatory affairs order
     11            What does the abbreviation             11   monitoring program group.
     12   CPA stand for?                                  12        Q. Who is in that group?
     13        A. I don't remember right now.             13        A. Myself.
     14        Q. Looking in the body of that             14        Q. Are you the only member?
     15   paragraph underneath, where it says,            15        A. No. Let me clarify.
     16   Beginning January 11th, do you see it           16            It's myself, Carol Sherman
     17   says, The 590 forms -- it's in bold in          17   Hines, Emily Coldren, Sara Cressman,
     18   the middle -- should be completed in            18   Nikki Seckinger, Teresa Javier.
     19   their entirety and all responses must be        19            And that's primarily the
     20   legible. After each account is                  20   ones that would review 590s.
     21   completed, please submit the                    21        Q. And are all the members of
     22   documentation to customer maintenance.          22   the CSRA OMP group, are you diversion
     23            What is customer                       23   control specialists and investigators?
     24   maintenance?                                    24        A. Yes.
                                               Page 167                                           Page 169
      1        A. Customer maintenance is a                1        Q. Flip back to the first page
      2   group that does all the gathering of data        2   for me. This e-mail at the bottom was
      3   for a new prospective account, including         3   sent by a person named Richard Dominico.
      4   Form 590s and photos.                            4            Do you see that?
      5        Q. Is that a sales function?                5        A. I do.
      6        A. No, it's not a sales                     6        Q. Do you know who Richard
      7   function.                                        7   Dominico is?
      8        Q. What department does that                8        A. Other than his signature,
      9   group operate under?                             9   he's a district director.
     10        A. It's just a -- it's a                   10        Q. Do you know would -- what is
     11   separate department from my department,         11   community and specialty pharmacy in the
     12   as well as sales.                               12   signature block? Do you know what that
     13        Q. And they were responsible               13   connotes?
     14   for gathering customer information?             14        A. That's his title, where he
     15        A. Yeah, for new -- for                    15   oversees the customers within that
     16   onboarding new customers.                       16   segment.
     17        Q. Did they have any                       17        Q. So is he a customer services
     18   responsibility for existing customers?          18   or sales kind of a person?
     19        A. No. They -- they would --               19        A. He's a sales director.
     20   in this example, they would forward any         20        Q. So would he have been
     21   completed 590s for new and existing             21   sending this e-mail, then, to sales
     22   customers to the CSRA team to review.           22   associates?
     23        Q. Okay. And so after people               23        A. His reports, yes.
     24   were filling out these new 590s as part         24        Q. Looking back at the second
    Golkow Litigation Services                                                Page 43 (166 - 169)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further45Confidentiality
                                                          of 102. PageID #: 129769
                                                                              Review
                                               Page 170                                            Page 172
      1   page, there is a bold heading that says,         1         Q. Do you recognize this
      2   Note.                                            2   address that she references, the CSRA
      3            Do you see that?                        3   validation project?
      4        A. Yeah, I do.                              4         A. Yes.
      5        Q. The first bullet point says,             5         Q. What was that?
      6   This documentation project should be done        6         A. CSRA validation project is a
      7   within the normal scope of your routing.         7   term that we use for the assignment.
      8   The priority is still the financial              8   It's not an e-mail address, which she
      9   performance of your assignment.                  9   thought it was.
     10            Did I read that correctly?             10         Q. So your group used the term
     11        A. Yes.                                    11   CSRA validation project synonymously with
     12        Q. So despite the fact that                12   590 form project or validation --
     13   AmerisourceBergen was missing 590s for          13         A. That's the title of the
     14   what Mr. Dominico referred to as a              14   spreadsheet, yes.
     15   substantial number of customers, he is          15         Q. Going back to Richard
     16   telling sales associates that financial         16   Dominico's e-mail, he says, To date as a
     17   performance is more important?                  17   company, only 10 percent of the overall
     18            MR. NICHOLAS: Object to the            18   customer list has been completed.
     19        form.                                      19             Does that refresh your
     20            THE WITNESS: I can't                   20   recollection about how complete the
     21        comment. I'm not a part of that            21   project was, at least as it existed in
     22        e-mail.                                    22   July 2017?
     23   BY MR. CLUFF:                                   23         A. No.
     24        Q. But you would agree that                24         Q. It does not?
                                               Page 171                                            Page 173
      1   that's the words he's using, right, the          1             Do you have any reason to
      2   priority is still the financial                  2   dispute that the 590 project was more
      3   performance of your assignment?                  3   complete than 10 percent as of July 2017?
      4             MR. NICHOLAS: Object to the            4             MR. NICHOLAS: Object to the
      5        form.                                       5        form.
      6             THE WITNESS: I can't agree,            6             THE WITNESS: I don't recall
      7        other than what's typed here.               7        this specific -- this specific
      8   BY MR. CLUFF:                                    8        e-mail from Richard.
      9        Q. Who is -- turning back to                9   BY MR. CLUFF:
     10   the first page, Marsha Widrick, if I'm          10        Q. But you would agree with me
     11   saying that correctly? It's the second          11   that AmerisourceBergen was essentially
     12   e-mail on the page.                             12   conducting due diligence on customer
     13        A. Marsha Widrick, she's one of            13   orders while missing Form 590s, correct?
     14   the sales associates that reports to            14             MR. NICHOLAS: Object to the
     15   Richard Dominico.                               15        form.
     16        Q. Do you know why she was                 16             THE WITNESS: We conduct due
     17   forwarding you this e-mail?                     17        diligence on all our customers at
     18        A. I do not. It appears there              18        all times.
     19   was some accounts that were listed, and         19   BY MR. CLUFF:
     20   she was just indicating to me that she'll       20        Q. But according to the Form
     21   be sending out more requests over the           21   590 project, some of that due diligence
     22   next couple of weeks. And she wanted to         22   was missing?
     23   know, is there a better address to send         23             MR. NICHOLAS: Object to the
     24   them to.                                        24        form.
    Golkow Litigation Services                                                Page 44 (170 - 173)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further46Confidentiality
                                                          of 102. PageID #: 129770
                                                                              Review
                                              Page 174                                           Page 176
      1            THE WITNESS: Some of those             1   set of documents that you can pass down
      2        590s were missing.                         2   to your counsel for me. We'll mark this
      3   BY MR. CLUFF:                                   3   as Kreutzer Exhibit-2.
      4        Q. Whose responsibility would              4               - - -
      5   it have been to ensure that due diligence       5            (Whereupon,
      6   was being completed fully during the            6        AmerisourceBergen-Kreutzer
      7   customer onboarding process?                    7        Exhibit-2, ABDC_MDL_00154441-443,
      8            MR. NICHOLAS: Object to the            8        was marked for identification.)
      9        form.                                      9              - - -
     10            THE WITNESS: Part of the              10   BY MR. CLUFF:
     11        process is customers submit a Form        11        Q. It's an e-mail with an
     12        590 and photos.                           12   attachment, it is ABDC_MDL_00154441. The
     13   BY MR. CLUFF:                                  13   attachment begins at 442 and continues
     14        Q. Do customers submit that               14   through 443.
     15   directly to AmerisourceBergen, or do they      15            MR. CLUFF: You keep the one
     16   submit it to some representative in the        16        with the numbers on it and pass
     17   company?                                       17        the rest down.
     18        A. The potential customer works           18   BY MR. CLUFF:
     19   with the sales representative, and, in         19        Q. So I just want to give you a
     20   turn, then sends it into the customer          20   couple of notes about this, Mr. Kreutzer.
     21   maintenance group for their review.            21            MR. NICHOLAS: You take that
     22        Q. And then what does the                 22        one.
     23   customer maintenance group do with it?         23   BY MR. CLUFF:
     24        A. Then once they determine               24        Q. If you look at the top of
                                              Page 175                                           Page 177
      1   that it is complete, then they will send        1   this e-mail, just for reference, you'll
      2   it up to the CSRA OMP group for review.         2   notice that it's from Eric Cherveny to
      3        Q. What does the CSRA OMP group            3   you, Kevin Kreutzer. The subject is,
      4   do with it?                                     4   Openin -- which I assume is supposed to
      5        A. We review all the                       5   be opening -- Lawtrac matters.
      6   information on the 590 to ensure all the        6            And if you look at the
      7   information is complete. And we conduct         7   attachments line, it says OMP Lawtrac
      8   due diligence on the licenses, as well as       8   review-due diligence notes. If you flip
      9   the doctors.                                    9   the page, you'll see there's a subject,
     10        Q. Is that process that you               10   OMP Lawtrac review/due diligence notes.
     11   just described, has that been the same         11            These documents were
     12   since 2009 all the way until the present       12   produced as a parent e-mail and
     13   day?                                           13   attachment, so they go together. You can
     14        A. The form has changed over              14   review them. Thanks.
     15   the years, it has evolved. So I don't          15        A. Okay.
     16   recollect what information was on the          16        Q. Do you recall receiving this
     17   initial 590.                                   17   e-mail from Eric Cherveny?
     18        Q. I appreciate that                      18        A. I do not.
     19   differentiation.                               19        Q. But you would agree that it
     20             So the form has changed, but         20   is addressed to you, correct?
     21   has the process of submitting, reviewing       21        A. Yes.
     22   and approving a form, has that changed?        22        Q. I want to start in the
     23        A. No.                                    23   middle of the e-mail. You'll see those
     24        Q. I want to hand you another             24   headings, Date, Description, Update,
    Golkow Litigation Services                                               Page 45 (174 - 177)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further47Confidentiality
                                                          of 102. PageID #: 129771
                                                                              Review
                                                Page 178                                             Page 180
      1   Source, Name.                                     1   export a Lawtrac file from the Lawtrac
      2             MR. CLUFF: Can you blow                 2   database?
      3         that whole section up, Zach?                3        A. It wasn't always electronic
      4   BY MR. CLUFF:                                     4   in Lawtrac. It was also in paper form
      5         Q. You can look up here, too,               5   when I first started.
      6   if it's easier for you, Mr. Kreutzer,             6        Q. So in 2009, the Lawtrac
      7   whichever you prefer.                             7   information existed on paper?
      8             But I'm curious, this                   8        A. It existed on paper. And
      9   description here, this, I'll call it a            9   all the documents, all the due diligence,
     10   box, for a lack of a better word, is that        10   was included in a manilla folder entitled
     11   an example of an entry that would have           11   as such.
     12   been in a customer's Lawtrac file?               12        Q. Do you know where that would
     13         A. It could have been.                     13   have been housed or kept?
     14         Q. Where would this kind of a              14        A. It would have been kept in
     15   description be entered if it wasn't in           15   the file cabinets in our office.
     16   Lawtrac?                                         16        Q. Which office?
     17         A. Well, it's referring to the             17        A. In the sales corporate
     18   content. But at that time, it would have         18   security/regulatory affairs office.
     19   been entered in Lawtrac.                         19        Q. Do you know where that was
     20         Q. And this kind of                        20   located? Is it in Philadelphia, or --
     21   information, where would it be recorded          21        A. It's in Chesterbrook,
     22   now?                                             22   Pennsylvania, headquarters.
     23         A. In MMS, Matter Management               23        Q. Do you know if those records
     24   System.                                          24   were kept, or were they destroyed ever?
                                                Page 179                                             Page 181
      1        Q. I want to point your                      1        A. They were moved around
      2   attention to the very last sentence in            2   after -- I'm not sure of the time frame,
      3   that block. It says, Related documents            3   a couple of years, they were moved off
      4   are attached.                                     4   site to Iron Mountain.
      5            From reading the text in                 5        Q. What's Iron Mountain?
      6   that box, do you have any understanding           6        A. Iron Mountain is a storage
      7   of what related documents would have been         7   facility.
      8   attached?                                         8        Q. Do you have any
      9        A. According to the                          9   understanding of whether or not those
     10   description, it would be the Form 590 and        10   records are still kept at Iron Mountain?
     11   photos.                                          11        A. I do not. I don't believe
     12        Q. So if you were to hand me a              12   they are.
     13   copy of a Lawtrac file, it would have,           13        Q. Do you -- you said you don't
     14   I'm guessing, a series of entries like           14   believe they are.
     15   this on a sheet, correct?                        15             Is that because you have any
     16        A. At a minimum, yes.                       16   understanding about them being moved
     17        Q. And then it would also have              17   somewhere else, or you just don't know if
     18   documents included with it?                      18   they're there?
     19        A. Yes.                                     19        A. I don't know if they're
     20        Q. And I understand that this               20   there.
     21   information would have existed                   21        Q. At some point were the paper
     22   electronically on Lawtrac, which is              22   documents migrated to an electronic
     23   different than, like, handing me a file.         23   format?
     24            But was there a way to                  24        A. Yes.
    Golkow Litigation Services                                                  Page 46 (178 - 181)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further48Confidentiality
                                                          of 102. PageID #: 129772
                                                                              Review
                                                Page 182                                           Page 184
      1        Q. Do you recall when that                   1   against CSRA policy to close your own due
      2   happened?                                         2   diligence.
      3        A. I don't recall the exact                  3             What does it mean to close
      4   year.                                             4   due diligence?
      5        Q. Do you think it was before                5         A. I believe this is right when
      6   or after 2009?                                    6   Eric started. And so we were using the
      7        A. It was after 2009.                        7   Lawtrac system. And at that time, I
      8        Q. It was before 2015, though,               8   believe we were closing our own matters.
      9   presumably?                                       9         Q. What did it mean to close a
     10        A. Yes. Approximately 2010,                 10   matter, though?
     11   '11.                                             11         A. Meaning that all the due
     12        Q. What was the procedure for               12   diligence has been conducted and
     13   taking the paper files and converting            13   everything is in the file. Just because
     14   them to an electronic format?                    14   it's closed doesn't mean it can't be
     15        A. I'm not following you there.             15   reviewed.
     16        Q. Sure. Let me rephrase that.              16         Q. What kind of due diligence
     17            Do you know if all of the               17   would you have been conducting in this
     18   paper files were converted to electronic         18   kind of an instance? Is it, like, new
     19   format to be recorded in an electronic           19   customer due diligence? Existing
     20   version of Lawtrac?                              20   customer order monitoring due diligence?
     21        A. Yes, I believe they were.                21   Can you tell?
     22        Q. The paper files that                     22             MR. NICHOLAS: Object to the
     23   eventually were stored at Eagle Mountain,        23         form.
     24   do you know how far back those records           24             THE WITNESS: According to
                                                Page 183                                           Page 185
      1   went?                                             1        the description here, as requested
      2        A. I don't know. They went                   2        Form 590 and photos from -- I'm
      3   back a number of years.                           3        not sure what that acronym stands
      4        Q. So you started in diversion               4        for, but he's in sales, for an
      5   control in 2009.                                  5        existing ABC retail pharmacy
      6             Do you think they went back             6        located in Brandon, Missouri, or
      7   five or ten years, if you have an                 7        Mississippi.
      8   understanding?                                    8   BY MR. CLUFF:
      9        A. I don't know.                             9        Q. So that would have been
     10        Q. You could not comment, okay.             10   existing customer due diligence?
     11   That's fine.                                     11        A. Yes.
     12             MR. NICHOLAS: Sterling, I'm            12        Q. And at least at that time,
     13        not going to stop you in                    13   Mr. Cherveny believed that it was against
     14        midstream, but it's 12:30. So               14   policy to close your own due diligence,
     15        it's been an hour and-a-half. If            15   right?
     16        it's going to be a long time --             16            MR. NICHOLAS: Object to the
     17             MR. CLUFF: Let's just                  17        form.
     18        finish with this document and               18            Go ahead.
     19        we'll move on.                              19            THE WITNESS: Yes.
     20   BY MR. CLUFF:                                    20   BY MR. CLUFF:
     21        Q. I just want to go back to                21        Q. Continuing, he says, I need
     22   the substance of Eric's e-mail to you, so        22   to be able to review each due diligence
     23   starting with the first line, where it           23   matter before closing. Also, per my
     24   says, Kevin, per policy. He says, It's           24   memo, the 595 was not properly completed
    Golkow Litigation Services                                                 Page 47 (182 - 185)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further49Confidentiality
                                                          of 102. PageID #: 129773
                                                                              Review
                                              Page 186                                            Page 188
      1   in this matter.                                 1   in the first sentence, that, All new
      2             Can you tell from the                 2   customer due diligence and existing
      3   substance of his e-mail to you what was         3   customer due diligence and threshold
      4   improperly completed on the 595?                4   review matters should be named
      5        A. I do not know, other than               5   consistently in Lawtrac.
      6   what he indicates here.                         6            And then the last sentences
      7        Q. Okay. His closing sentence              7   say, Please pay special attention to the
      8   of this e-mail is, Also, ensure a 595 is        8   misspelling point. This causes havoc
      9   included in all DD.                             9   when trying to pull up a customer file.
     10             Does that stand for due              10            Did you ever experience
     11   diligence?                                     11   having problems finding customer
     12        A. It does.                               12   information in Lawtrac because of
     13        Q. So he wants it included in             13   misspellings or incomplete files?
     14   all due diligence matters?                     14        A. No, I don't recall that.
     15        A. Yes.                                   15        Q. If a customer's due
     16        Q. So if a 595 was missing,               16   diligence was incorrectly named, though,
     17   that would have indicated a gap in the         17   and you went to go search for it, would
     18   due diligence process, right?                  18   you have been able to find it as part of
     19             MR. NICHOLAS: Object to the          19   your due diligence process?
     20        form.                                     20        A. Most likely, yes. Because I
     21             THE WITNESS: Not a gap.              21   could research it by DEA license.
     22        It's just it's missing.                   22        Q. What did you think Mr.
     23   BY MR. CLUFF:                                  23   Cherveny was referring to when he
     24        Q. So missing information.                24   referenced misnaming of files causing
                                              Page 187                                            Page 189
      1            MR. NICHOLAS: Object to the            1   havoc in customer files?
      2        form.                                      2           MR. NICHOLAS: Object to the
      3   BY MR. CLUFF:                                   3       form. Lack of foundation.
      4        Q. I want you to turn the page             4           THE WITNESS: It appears
      5   to the memo that Mr. Cherveny referenced        5       he's just ensuring that we're all
      6   in his e-mail and that he attached.             6       on the same page and naming the
      7            He says that upon review of            7       matters the same across the board.
      8   due diligence matters, he observed some         8   BY MR. CLUFF:
      9   areas that he wanted to comment on.
     10            Do you recall having any
     11   conversations with Mr. Cherveny about his
     12   comments about due diligence in 2015?
     13        A. I do not.
     14        Q. Was new customer and
     15   existing customer due diligence something
     16   that you discussed with Mr. Cherveny as a
     17   general part of your job
     18   responsibilities?
     19        A. I don't personally recall
     20   responding to him.
     21        Q. Look at the first bold
     22   heading. It says, Lawtrac matters.
     23            The next heading down is,
     24   Number 1, Naming matters. He points out,
    Golkow Litigation Services                                               Page 48 (186 - 189)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further50Confidentiality
                                                          of 102. PageID #: 129774
                                                                              Review
                                     Page 190                                            Page 192




                                                18   BY MR. CLUFF:
                                                19       Q. Does this refresh your
                                                20   recollection at all about when the Form
                                                21   590 problem was first identified?
                                                22       A. No, it does --
                                                23           MR. NICHOLAS: Object to the
                                                24       form.
                                     Page 191                                            Page 193
                                                 1            THE WITNESS: No, it does
                                                 2        not.
                                                 3   BY MR. CLUFF:
                                                 4        Q. But the accuracy and
                                                 5   completeness of information on the Form
                                                 6   590 was at least something that you were
                                                 7   discussing in the CSRA department as
                                                 8   early as February of 2015, correct?
                                                 9            MR. NICHOLAS: Object to the
                                                10        form.
                                                11            THE WITNESS: It could have
                                                12        been.
                                                13   BY MR. CLUFF:
                                                14        Q. I want you to look at the
                                                15   second-to-last paragraph on the third
                                                16   page, which ends in 443.
                                                17            The paragraph that starts, I
                                                18   don't want to send the wrong message.
                                                19            He says, in the
                                                20   second-to-last sentence, It's very
                                                21   important that we be consistent and
                                                22   detail oriented with all of our due
                                                23   diligence records.
                                                24            MR. NICHOLAS: You don't
    Golkow Litigation Services                                      Page 49 (190 - 193)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further51Confidentiality
                                                          of 102. PageID #: 129775
                                                                              Review
                                                Page 194                                       Page 196
      1        want to read the first two
      2        sentences to him?
      3            MR. CLUFF: Sure, Bob.
      4   BY MR. CLUFF:
      5        Q. For the most part, the
      6   matters I reviewed here were very clear
      7   and complete.
      8            Then he continues, It's very
      9   important that we be consistent and
     10   detail oriented with all of our due
     11   diligence records. Taking these steps
     12   will help to preserve the integrity and
     13   contribute to the overall success of our
     14   OMP program.
     15            Did I read that accurately?
     16        A. Yes.




                                                Page 195                                       Page 197




                                                            5       MR. CLUFF: Let's go off the
                                                            6   record, and we'll break for lunch.
                                                            7       VIDEO TECHNICIAN: Off the
                                                            8   record at 12:41 p.m.
                                                            9          - - -
                                                           10       (Whereupon, a luncheon
                                                           11   recess was taken.)
                                                           12          - - -
                                                           13       VIDEO TECHNICIAN: We're
                                                           14   back on the record at 1:35 p.m.
                                                           15       MR. CLUFF: Is counsel for
                                                           16   Teva on the phone?
                                                           17       MR. MAIER: Yes.
                                                           18       MR. CLUFF: I wanted to give
                                                           19   you a heads up that I'm going to
                                                           20   ask Mr. Kreutzer about some
                                                           21   Teva-produced documents, all of
                                                           22   which he is either an author or
                                                           23   recipient of.
                                                           24       I'm going to lay some
    Golkow Litigation Services                                            Page 50 (194 - 197)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further52Confidentiality
                                                          of 102. PageID #: 129776
                                                                              Review
                                                Page 198                                              Page 200
      1       foundation to establish that he               1           So earlier we talked about
      2       worked through the scope of these
      3       e-mails and documents, but I
      4       wanted to give you the list now so
      5       you can look at them. I don't
      6       anticipate that you'll have an
      7       objection, because he's an author.
      8       But do you want to write these
      9       down really quick?
     10             MR. MAIER: Yes, that would
     11       be great. Thank you.
     12             MR. CLUFF: So all of these
     13       have the same Teva_MDL-A prefix,
     14       I'll just give you the number of
     15       the lead document.
     16             The first one is 0233-1299.
     17             MR. MAIER: Okay.
     18             MR. CLUFF: The second one
     19       is 06441441.
     20             MR. MAIER: I'm sorry, can
     21       you repeat that one?
     22             MR. CLUFF: Yeah. It's                  22        A. No, I do not.
     23       06441441.                                    23        Q. And I understand that there
     24             MR. MAIER: Okay.                       24   is a privilege being asserted on some of
                                                Page 199                                              Page 201
      1             MR. CLUFF: The next one is              1   the work that FTI did in 2015 for
      2         0233-1346.                                  2   AmerisourceBergen. I just want to remind
      3             MR. MAIER: Okay.                        3   you of that. So don't testify to
      4             MR. CLUFF: After that, it's             4   anything that you learned from your
      5         0233-1426.                                  5   lawyers about those parameters.
      6             And we included the                     6            And your lawyer is free to
      7         attachments to all of those, if             7   interpose an objection, but I just wanted
      8         they had one. I think they all              8   to all be clear that I have some
      9         did. And if they had multiple               9   questions about your understanding, but I
     10         attachments, we did our best to            10   don't want attorney communications.
     11         make sure they were all included.
     12             MR. MAIER: Okay.
     13             MR. CLUFF: So take a look.
     14         Just wanted you to be aware so
     15         there weren't any surprises or,
     16         you know, problems with them.
     17             But as I said, I'm going to
     18         lay a foundation and he's the
     19         author on all of those.
     20             MR. MAIER: Okay.
     21   BY MR. CLUFF:
     22         Q. So, Mr. Kreutzer, we're back
     23   on the record again. As before, you're
     24   still under oath.
    Golkow Litigation Services                                                  Page 51 (198 - 201)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further53Confidentiality
                                                          of 102. PageID #: 129777
                                                                              Review
                                     Page 202                                Page 204




                                     Page 203                                Page 205




    Golkow Litigation Services                              Page 52 (202 - 205)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further54Confidentiality
                                                          of 102. PageID #: 129778
                                                                              Review
                                     Page 206                                Page 208




                                     Page 207                                Page 209




    Golkow Litigation Services                              Page 53 (206 - 209)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further55Confidentiality
                                                          of 102. PageID #: 129779
                                                                              Review
                                     Page 210                                              Page 212




                                                                         as opposed to a
                                                24   threshold review?
                                     Page 211                                              Page 213




    Golkow Litigation Services                                      Page 54 (210 - 213)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further56Confidentiality
                                                          of 102. PageID #: 129780
                                                                              Review
                                     Page 214                                Page 216




                                     Page 215                                Page 217




    Golkow Litigation Services                              Page 55 (214 - 217)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further57Confidentiality
                                                          of 102. PageID #: 129781
                                                                              Review
                                              Page 218                                             Page 220
                                                          1   work you did with Colleen McGinn on
      2        Q. Okay. All right. We                     2   developing the suspicious order
      3   previously discussed that you briefly           3   monitoring program for Teva?
      4   worked at Teva, correct?                        4        A. She had wanted me to work
      5        A. Yes.                                    5   with the IT group internally, as well as
      6        Q. And that you worked under               6   an individual outside the company, for
      7   Colleen McGinn; is that right?                  7   which they had a system already in place.
      8        A. Yes.                                    8   I believe they were the developers of a
      9        Q. In fact, I think you                    9   new -- of this system. And she had
     10   testified that she actually interviewed        10   wanted me to work with him.
     11   you for the job?                               11        Q. Do you recall his name?
     12        A. Correct.                               12        A. I believe it was Bob
     13        Q. Did you -- do you recall               13   Williamson.
     14   interviewing with anybody else during the      14        Q. Do you recall what company
     15   time you worked at Teva, or before you         15   he worked for?
     16   got the job at Teva?                           16        A. Buzzeo, I believe.
     17        A. I do believe I met with two            17        Q. And is that the company that
     18   other individuals.                             18   you recall that had a system that they
     19        Q. Who were they?                         19   could roll out with Teva?
     20        A. Mike Edwards, I believe.               20        A. Yes.
     21   And there was an individual in customer        21        Q. Do you recall having
     22   service, the manager there that I              22   meetings with Bob Williamson?
     23   interviewed with, which I cannot remember      23        A. Yes. At least once.
     24   her name.                                      24        Q. As part of the work you did
                                              Page 219                                             Page 221
      1        Q. Who was Mike Edwards?                   1   for Colleen McGinn, did you have
      2        A. He was just another person              2   meetings, or at least prepare for
      3   that reported to Colleen. I don't               3   meetings, with Mallinckrodt?
      4   remember his title.                             4            MR. MAIER: Object to form.
      5        Q. I may have asked this                   5            THE WITNESS: I believe we
      6   already, and if I did, I apologize.             6        did meet Mallinckrodt in person.
      7            But do you recall what                 7   BY MR. CLUFF:
      8   Colleen McGinn's title was?                     8        Q. Do you recall scheduling
      9        A. I don't know exactly.                   9   meetings with the big four distributors?
     10   Diversion operations director. I know          10        A. Yes.
     11   she had a director title.                      11            MR. MAIER: Object to form.
     12        Q. Do you recall if she was the           12   BY MR. CLUFF:
     13   head of DEA compliance?                        13        Q. Do you have a recollection,
     14        A. Yes.                                   14   at the time you worked at Teva, who the
     15        Q. So she would have been the             15   big four distributors were?
     16   director of DEA compliance?                    16        A. I know it was ABC, McKesson,
     17        A. Correct.                               17   Cardinal. And I'm not sure if the fourth
     18        Q. Do you recall working with             18   was Morris -- it might have been Morris
     19   Colleen McGinn on developing Teva's            19   Dickson or HD Smith, one of the two.
     20   suspicious order monitoring program?           20        Q. As part of your work for
     21        A. I do.                                  21   Colleen McGinn, do you recall ever
     22            MR. MAIER: Object to form.            22   putting together SOM, or suspicious order
     23   BY MR. CLUFF:                                  23   monitoring, training programs or
     24        Q. What do you recall about the           24   presentations?
    Golkow Litigation Services                                               Page 56 (218 - 221)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further58Confidentiality
                                                          of 102. PageID #: 129782
                                                                              Review
                                              Page 222                                            Page 224
      1       A. I had -- I had presented                 1        an attachment to this e-mail that
      2   three presentations, yes.                       2        is titled, Teva relaunch.zip.
      3       Q. And what were those                      3             I've included those
      4   presentations about?                            4        documents with the e-mail, to the
      5       A. It was the -- I believe Bob              5        best of my ability. Some of them
      6   Williamson helped me develop the                6        have a designation, file produced
      7   presentation. It was about the current          7        natively. The total document runs
      8   issues with the opioid crisis and some          8        through 02331320.
      9   other stats.                                    9   BY MR. CLUFF:
     10       Q. And who did you give those              10        Q. Mr. Kreutzer, this is a
     11   presentations to?                              11   longer document. I'm not going to ask
     12       A. One was to Colleen's group.             12   you questions about every page.
     13   Another was the customer service group.        13             So rather than us waste your
     14   And then one I gave to the customer            14   time with you going through every page of
     15   service manager individually.                  15   it, which you're free to do if you
     16       Q. And Colleen's group was the             16   desire, what I was going to propose is
     17   DEA compliance group?                          17   that I point to you the places in the
     18       A. Yes.                                    18   document where I'd like to discuss with
     19       Q. At Teva, based on your work             19   you. And then when we get there, if you
     20   there, do you recall that customer             20   feel like you need to review that page or
     21   service was responsible for a portion of       21   that piece of this document, you can let
     22   Teva's suspicious order monitoring             22   me know, and we can give you a minute or
     23   program?                                       23   two off the record to do that.
     24            MR. MAIER: Object to the              24             Does that sound like a
                                              Page 223                                            Page 225
      1       form.                                       1   workable proposal?
      2           THE WITNESS: A small part,              2         A. That's fair.
      3       yes.                                        3         Q. Thank you.
      4   BY MR. CLUFF:                                   4             Let's start on the first
      5       Q. Is that why you would have               5   page, which is the e-mail from Robert
      6   been presenting to that group about             6   Williamson. If you look up at the top
      7   suspicious order monitoring?                    7   there, it's from Robert Williamson to
      8       A. Perhaps.                                 8   you, Colleen McGinn and LeRoy Simoes.
      9       Q. Okay.                                    9   I'm probably not saying that right.
     10           MR. MAIER: Object to form.             10             Why don't you go ahead and
     11   BY MR. CLUFF:                                  11   review this cover e-mail?
     12       Q. I'll hand you a copy of what            12         A. Okay. Good.
     13   we'll mark as Number 3.                        13         Q. So I want to look at the
     14              - - -                               14   first full paragraph there under the good
     15           (Whereupon,                            15   morning salutation.
     16       AmerisourceBergen-Kreutzer                 16             So the person writing the
     17       Exhibit-3,                                 17   e-mail is Robert Williamson. I believe
     18       Teva_MDL_A_(0)233-1299-320, was            18   you referred to him as Bob. Is it okay
     19       marked for identification.)                19   if I refer to him as Bob?
     20             - - -                                20         A. Sure.
     21           MR. CLUFF: For counsel on              21         Q. Not to be confused with your
     22       the phone, this is the first Teva          22   esteemed lawyer here.
     23       document that I mentioned. It's            23             He says, I've attached some
     24       Teva_MDL_A_(0)233-1299. There's            24   documents that we previously worked on.
    Golkow Litigation Services                                               Page 57 (222 - 225)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further59Confidentiality
                                                          of 102. PageID #: 129783
                                                                              Review
                                              Page 226                                            Page 228
      1           Do you recall if the "we" he            1        Q. Why were you trying to
      2   was discussing was Buzzeo and Teva, or if       2   enhance it?
      3   he meant just employees at Teva?                3        A. Just like with any system,
      4        A. I'm not sure.                           4   you're always trying to enhance the
      5        Q. He continues and says that,             5   system as it goes on.
      6   These documents may be useful for this          6        Q. In 2013 -- actually, I
      7   morning's call. If not, they surely will        7   believe we discussed earlier the time
      8   be when he comes to meet with you --            8   period during which you worked at Teva,
      9   "you" being Kevin.                              9   and I think you said that you joined that
     10           Do you see that?                       10   company in 2012 and you worked there for
     11        A. Yes.                                   11   three months.
     12        Q. So without requiring you to            12            Looking at the date in this
     13   review all these documents, do you recall      13   e-mail, which is January 2013, does that
     14   having calls with employees from Buzzeo        14   refresh your recollection about how long
     15   about suspicious order monitoring?             15   you would have worked at Teva?
     16        A. I do recall speaking with              16        A. It does.
     17   Bob. But I don't remember much about           17        Q. So is it possible that you
     18   those calls.                                   18   worked until the middle of 2013 instead
     19        Q. Do you recall having a                 19   of middle of 2012?
     20   meeting with him some time in late             20        A. I started January 7th, as I
     21   January or early February of 2013?             21   indicated previously, but I may have said
     22        A. We did meet.                           22   2012. So it was 2013 until April 1st,
     23        Q. What was the substance of              23   2013.
     24   that meeting?                                  24        Q. So your recollection is that
                                              Page 227                                            Page 229
      1        A. I don't remember                        1   you started in January 2013 instead of
      2   specifically. I really don't remember           2   2012?
      3   the content.                                    3        A. That is correct.
      4        Q. Okay. I mean, as a general              4        Q. Understood.
      5   matter, do you recall why you and Colleen       5            And so you would have worked
      6   were meeting with Buzzeo during this time       6   until approximately April of 2013?
      7   period?                                         7        A. April 1st.
      8            MR. MAIER: Object to form.             8        Q. Okay. Understood.
      9            THE WITNESS: Yes. My                   9            In the months that you
     10        understanding is that we were             10   worked at Teva, do you think you
     11        trying to develop an SOM program,         11   developed a pretty good working
     12        or a system, or a more enhanced           12   understanding of Teva's suspicious order
     13        system than they currently had.           13   monitoring system?
     14   BY MR. CLUFF:                                  14            MR. MAIER: Object to form.
     15        Q. Was it your understanding              15            THE WITNESS: I felt like I
     16   that Teva did not have a well-developed        16        had a good understanding of their
     17   SOM system in 2013?                            17        system in place.
     18            MR. MAIER: Object to form.            18   BY MR. CLUFF:
     19            THE WITNESS: No, I don't              19        Q. Did you feel like it was a
     20        believe that. I know they had a           20   robust system?
     21        system in place, but I believe we         21            MR. MAIER: Object to form.
     22        were trying to enhance that               22            THE WITNESS: I felt like it
     23        system.                                   23        was a good system that they had.
     24   BY MR. CLUFF:                                  24   BY MR. CLUFF:
    Golkow Litigation Services                                               Page 58 (226 - 229)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further60Confidentiality
                                                          of 102. PageID #: 129784
                                                                              Review
                                              Page 230                                            Page 232
      1        Q. Did you feel like it was                1   concept -- or what -- the term that is in
      2   complying with all of the rules and             2   quotes there, red flags?
      3   regulations for manufacturing controlled        3            MR. MAIER: Object to form.
      4   substances?                                     4            THE WITNESS: Yes.
      5            MR. MAIER: Object to form.             5   BY MR. CLUFF:
      6            THE WITNESS: I believe so.             6        Q. What are red flags?
      7   BY MR. CLUFF:                                   7        A. Red flags may be situations
      8        Q. I want you to turn back with            8   where -- a situation where you would need
      9   me ten pages back. There is -- one of           9   to take a closer look at.
     10   the attachments is a document, it              10        Q. And why would you be taking
     11   should -- my copy is in color, I'm not         11   a closer look at them?
     12   sure if yours is.                              12        A. I can only address what's in
     13            But at the top it says,               13   this document. And these are the red
     14   Cegedim relationship management                14   flags that are addressed in this
     15   compliance solutions powered by Buzzeo         15   document.
     16   PDMA. I believe that's a two-page
     17   attachment.
     18            Do you want to look at that
     19   and familiarize yourself with it? I have
     20   a few questions for you.
     21            MR. MAHADY: 13087?
     22            MR. CLUFF: I think that's
     23        right. The copy I printed for
     24        myself doesn't have the Bates
                                              Page 231                                            Page 233
      1         number.
      2            We have it down here, 1308.
      3            THE WITNESS: Just 1308 and
      4         1309 to look at?
      5            MR. CLUFF: Yes.
      6            THE WITNESS: Okay.
      7   BY MR. CLUFF:
      8         Q. So the title of this
      9   document, you can see at the top, is,
     10   Teva Accounts, quote, Red Flags, closed
     11   quote.
     12            Do you have any recollection
     13   of what this document was that Buzzeo
     14   attached to its cover e-mail for you?
     15         A. I do not recollect this
     16   document.
     17         Q. Do you have any reason to
     18   dispute that this is a true and accurate
     19   copy of a document that was provided to
     20   Teva, or to you while you were employed
     21   at Teva?
     22         A. I have no reason to doubt
     23   that.
     24         Q. Are you familiar with the
    Golkow Litigation Services                                               Page 59 (230 - 233)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further61Confidentiality
                                                          of 102. PageID #: 129785
                                                                              Review
                                              Page 234                                               Page 236
      1        Q. Do you see here that Buzzeo             1           MR. NICHOLAS: Object to the
      2   identified a large percentage of                2        form.
      3   controlled substances versus NCS as a red       3           THE WITNESS: Could be.
      4   flag?                                           4   BY MR. CLUFF:
      5        A. Yes.                                    5        Q. Was Teva currently
      6        Q. You disagree with that                  6   monitoring for DEA compliance issues
      7   statement?                                      7   before they received this red flags list
      8        A. No, I don't disagree.                   8   from Buzzeo?
      9        Q. What about going down one               9           MR. MAIER: Objection. Form
     10   more on the list, DEA compliance issues.       10        and foundation.
     11            Do you see that Buzzeo                11           THE WITNESS: That, I don't
     12   identified DEA compliance issues as a red      12        know.
     13   flag that Teva should be looking at?           13   BY MR. CLUFF:
     14        A. Right.                                 14        Q. Let's move down the list
     15        Q. Are you aware that                     15   three more. It says, Lack of suspicious
     16   AmerisourceBergen had its registration         16   order monitoring system.
     17   suspended in 2007?                             17           Are you aware of any Teva
     18        A. Yes.                                   18   customers that lacked a suspicious order
     19        Q. Would you qualify that as a            19   monitoring system?
     20   DEA compliance issue?                          20        A. I am not.
     21            MR. NICHOLAS: Object to the           21        Q. At the time that you
     22        form. Lack of foundation.                 22   received this information from Buzzeo,
     23            THE WITNESS: Not                      23   are you aware if Teva was monitoring for
     24        necessarily.                              24   suspicious order monitoring systems by
                                              Page 235                                               Page 237
      1   BY MR. CLUFF:                                   1   its customers?
      2        Q. So in your opinion as a                 2        A. I believe they were.
      3   diversion control specialist, having            3        Q. How about the next one down,
      4   worked at AmerisourceBergen, losing a DEA       4   Threshold-based suspicious order
      5   registration -- let me clarify -- having        5   monitoring system.
      6   a DEA registration suspended is not a DEA       6            Do you see that that's a red
      7   compliance issue?                               7   flag that Buzzeo identified for Teva?
      8            MR. NICHOLAS: Object to the            8        A. Yes.
      9        form. Lack of foundation.
     10            THE WITNESS: It could be,
     11        based on the results of why the
     12        registration was suspended.
     13   BY MR. CLUFF:
     14        Q. In your work in diversion
     15   control since approximately 2009, are you
     16   aware that Cardinal Health and McKesson        16        Q. Would you agree that based
     17   also, at various points, had their             17   on this list, that should have been a red
     18   registrations suspended?                       18   flag to Teva?
     19            MR. KELLY: Objection.                 19        A. No, I do not agree.
     20        Form.                                     20            MR. MAIER: Objection.
     21            THE WITNESS: I believe so.            21        Form.
     22   BY MR. CLUFF:                                  22   BY MR. CLUFF:
     23        Q. Would you qualify those as             23        Q. But do you agree that Buzzeo
     24   DEA compliance issues?                         24   identified it as a red flag for Teva?
    Golkow Litigation Services                                                Page 60 (234 - 237)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further62Confidentiality
                                                          of 102. PageID #: 129786
                                                                              Review
                                              Page 238                                              Page 240
      1           MR. NICHOLAS: Object to the             1            MR. MAIER: Objection.
      2       form. Lack of foundation.                   2        Foundation.
      3           THE WITNESS: I don't agree              3            MR. NICHOLAS: Object to
      4       with that.                                  4        form and foundation.
      5   BY MR. CLUFF:                                   5            THE WITNESS: I don't agree
      6       Q. Buzzeo was hired by Teva,                6        with that.
      7   though, to help improve Teva's suspicious       7   BY MR. CLUFF:
      8   order monitoring system, correct?               8        Q. Do you not agree that it is
      9           MR. NICHOLAS: Objection.                9   a red flag, is what you're saying?
     10       Form. Foundation.                          10        A. I don't agree that it's a
     11           MR. MAIER: Object to form.             11   red flag.
     12           THE WITNESS: Yes.                      12        Q. But do you see that Buzzeo
     13   BY MR. CLUFF:                                  13   recommends it as a red flag?
     14       Q. But you disagree with their             14        A. I do see that.
     15   recommendations regarding red flag             15        Q. Do you know whether Teva
     16   monitoring?                                    16   adopted that portion of the list as part
     17           MR. NICHOLAS: Objection to             17   of its suspicious order monitoring
     18       the form. Lack of foundation.              18   system?
     19           THE WITNESS: I don't know              19        A. I do not know. And I don't
     20       what discussions took place, other         20   recall this document.
     21       than the document in front of me.          21        Q. Do you see the next major
     22       There may have been additional             22   heading down at the bottom of that first
     23       discussions and/or documents that          23   page says, Downstream?
     24       may not be here.                           24        A. Yes.
                                              Page 239                                              Page 241
      1   BY MR. CLUFF:                                   1       Q.     What does that refer to?
      2         Q. That was actually my next              2            MR. MAIER: Objection. Form
      3   question.                                       3        and foundation.
      4            Do you know whether Teva               4            THE WITNESS: I'd have to
      5   adopted this list of red flags for their        5        read over this.
      6   suspicious order monitoring system?             6            I'm not sure exactly what
      7         A. I do not.                              7        that refers to.
      8         Q. So you're unaware whether              8   BY MR. CLUFF:
      9   Teva decided to monitor its customers for       9        Q. Does it possibly -- based on
     10   threshold-based systems?                       10   your understanding of Teva's business
     11         A. I do not know.                        11   model, does it possibly refer to
     12         Q. Do you see the next one down          12   suspicious order monitoring of downstream
     13   on the list is, Customer due diligence         13   customers like pharmacies?
     14   deficiencies?                                  14            MR. MAIER: Object to form
     15         A. Yes.                                  15        and foundation.
     16         Q. We previously talked about            16            THE WITNESS: I don't know.
     17   the problems with the Form 590 validation      17        There's not enough information
     18   project.                                       18        here for me to make a decision.
     19            Would you agree that Teva             19   BY MR. CLUFF:
     20   is -- excuse me, Buzzeo is identifying to      20        Q. We talked about three issues
     21   Teva due diligence deficiencies like the       21   on this list, DEA compliance issues,
     22   590 project as a red flag?                     22   threshold-based suspicious order
     23            MR. NICHOLAS: Object to the           23   monitoring system, and customer due
     24         form.                                    24   diligence deficiencies. I think that's
    Golkow Litigation Services                                                Page 61 (238 - 241)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further63Confidentiality
                                                          of 102. PageID #: 129787
                                                                              Review
                                               Page 242                                             Page 244
      1   Number 2, 6 and 7 on the list.                   1        Q. How about customer due
      2         A. Yes.                                    2   diligence deficiencies, do you agree that
      3         Q. And you said you disagreed              3   that should be a red flag for Teva about
      4   that those are red flags.                        4   its customers?
      5             Why do you feel that those             5            MR. MAIER: Objection. Form
      6   are not red flags?                               6        and foundation.
      7             MR. NICHOLAS: Object to the            7            MR. NICHOLAS: Same.
      8         form.                                      8            THE WITNESS: It could be,
      9             MR. MAIER: Objection.                  9        based on the circumstances.
     10             THE WITNESS: I don't agree,           10   BY MR. CLUFF:
     11         because, first, I don't recall            11        Q. I want to point out one
     12         this document; and, second, there         12   more. It says, Distribution to brokers
     13         may have been changes made to this        13   and/or buying groups.
     14         document that I'm unaware of.             14            Do you understand what a
     15   BY MR. CLUFF:                                   15   pharmacy buying group is?
     16         Q. I guess my question is a               16        A. We do have pharmacy buying
     17   little bit different. I'm not asking you        17   groups, but I'm not really familiar with
     18   whether Teva actually adopted these             18   the complete definition.
     19   recommendations.                                19        Q. But AmerisourceBergen does
     20             What I was asking is, you             20   distribute to buying groups?
     21   know, for example, do you think that a          21        A. Correct.
     22   DEA compliance issue with one of Teva's         22        Q. What about distribution to
     23   customers should have been a red flag to        23   repackagers and relabelers, do you know
     24   Teva?                                           24   what repackagers and relabelers are?
                                               Page 243                                             Page 245
      1            MR. MAIER: Objection.                   1        A. I don't recall any customers
      2        Form.                                       2   offhand.
      3            THE WITNESS: It could be,               3        Q. Do you know if
      4        based on the circumstances.                 4   AmerisourceBergen distributes to
      5   BY MR. CLUFF:                                    5   repackagers or relabelers?
      6        Q. How about a threshold-based              6        A. I can't think of one
      7   suspicious order monitoring system, do           7   customer at the moment.
      8   you feel that that should have been a red        8        Q. Does AmerisourceBergen, the
      9   flag to Teva about its customers?                9   parent company, have any other business
     10            MR. MAIER: Objection.                  10   segments that might qualify as
     11        Form.                                      11   repackagers or relabelers, based on your
     12            MR. NICHOLAS: Same                     12   understanding of those terms?
     13        objection. And lack of                     13            MR. NICHOLAS: Object to the
     14        foundation.                                14        form. Lack of foundation.
     15            THE WITNESS: I don't think             15            THE WITNESS: I just don't
     16        so.                                        16        know. I don't know those
     17   BY MR. CLUFF:                                   17        customers.
     18        Q. Why not?                                18   BY MR. CLUFF:
     19        A. I don't think so because                19        Q. The last term on this list
     20   just because an account has a                   20   is suspicious activity, on the first
     21   threshold -- or a supplier has a                21   page, just above downstream.
     22   threshold-based system doesn't mean that        22            Do you see that?
     23   the customers are aware of those                23        A. Yes.
     24   thresholds.                                     24        Q. Do you know what suspicious
    Golkow Litigation Services                                                 Page 62 (242 - 245)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further64Confidentiality
                                                          of 102. PageID #: 129788
                                                                              Review
                                              Page 246                                             Page 248
      1   activity Buzzeo might have been referring       1   with a dotted line. It says, Comment,
      2   to with that --                                 2   bracket, RB1, closed bracket.
      3            MR. MAIER: Objection. Lack             3             Do you know what RB would
      4        of foundation.                             4   have stood for?
      5   BY MR. CLUFF:                                   5        A. I do not.
      6        Q. -- with that bullet?                    6        Q. And the comment says, What
      7        A. I do not.                               7   about limiting responsibility to DEA
      8        Q. If you turn two pages back              8   compliance?
      9   in the document, the Bates number is            9             Do you know what that refers
     10   ending in 1310. The top heading is,            10   to?
     11   Compliance solutions powered by Buzzeo         11        A. No. I don't recall this
     12   PDMA. It looks like that document is           12   document.
     13   four pages long, and ends at 1313.             13        Q. Let's flip to the next page,
     14            I can tell you, I have just           14   which ends in 1312.
     15   a couple of questions for you and they         15             Looking at Paragraph 8,
     16   are about the comment boxes that appear        16   Clearing an order from suspicion.
     17   in the right-hand margin, which are on         17   Subparagraph 8.2 says, All orders will be
     18   the second and third page.                     18   initially investigated by customer
     19            So you can review that                19   service representatives.
     20   document, but that's the -- that's where       20             And there's another comment
     21   I'm going to focus.                            21   box, again, RB2.
     22        A. Okay.                                  22             Does that refresh your
     23        Q. Do you have any                        23   recollection about who RB2 might be?
     24   understanding of what this document is?        24        A. No. I don't know who RB is.
                                              Page 247                                             Page 249
      1        A. Just other than the title.              1        Q. And then there are three
      2        Q. What does the title indicate            2   questions there. Should this only be in
      3   to you?                                         3   this department? What about DEA
      4        A. SOM SOP template. So I'm                4   compliance? Should they have primary
      5   assuming it's suspicious order monitoring       5   role?
      6   standard operating procedures.                  6            Do you have any
      7        Q. And would these be a                    7   understanding about what those questions
      8   template that Buzzeo was providing to           8   are about?
      9   Teva as part of its suspicious order            9        A. No.
     10   monitoring policies?                           10        Q. Do you have any recollection
     11             MR. MAIER: Objection.                11   of a discussion at Teva about whether
     12        Foundation.                               12   customer service versus DEA compliance
     13             THE WITNESS: I don't -- I            13   should have responsibility for suspicious
     14        don't remember this document.             14   order policies and procedures?
     15   BY MR. CLUFF:                                  15            MR. MAIER: Objection.
     16        Q. Turning to the second page,            16        Form.
     17   which is 1311, there's a Paragraph Number      17            THE WITNESS: I don't recall
     18   4 that says, Responsibility.                   18        a discussion being made.
     19             And under that, in bold              19   BY MR. CLUFF:
     20   italics, it says, DEA compliance,              20        Q. Do you recall who had
     21   question mark. DEA compliance and              21   primary responsibility for things like
     22   customer service, question mark.               22   suspicious order monitoring and clearing
     23             And I'll note that there is          23   suspicious orders?
     24   a comment box that pops out from service,      24        A. I know I reviewed them when
    Golkow Litigation Services                                               Page 63 (246 - 249)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further65Confidentiality
                                                          of 102. PageID #: 129789
                                                                              Review
                                              Page 250                                            Page 252
      1   I was in that role.                             1   that starts on (0)2331347, have you ever
      2        Q. And what were you reviewing             2   seen that document before?
      3   them for at the time?                           3        A. I don't recall this
      4        A. According to the documents,             4   document.
      5   for pended orders, I was reviewing for a        5        Q. Do you recall preparing it
      6   pattern and if a drug was pended before.        6   at all?
      7        Q. What does it mean to be                 7        A. I don't recall preparing it
      8   pended?                                         8   either.
      9        A. I'm assuming that means when            9        Q. But do you generally recall
     10   the order goes into review status.             10   preparing for a meeting with Mallinckrodt
     11               - - -                              11   in February of 2013?
     12            (Whereupon,                           12        A. I do, but I don't remember
     13        AmerisourceBergen-Kreutzer                13   the content, what information we were
     14        Exhibit-4,                                14   preparing for our visit.
     15        Teva_MDL_A_(0)233-1346-348, was           15        Q. Do you have any reason to
     16        marked for identification.)               16   dispute that this is a true and correct
     17              - - -                               17   copy of an e-mail that you -- I mean, a
     18            MR. CLUFF: I put a sticker            18   document that you and Colleen McGinn
     19        on my copy so -- I'll give you the        19   worked on together in February of 2014?
     20        next document, which we marked as         20        A. No, I don't.
     21        4.                                        21        Q. The subject matter of this
     22            For those on the phone, this          22   e-mail is, Questions for Mallinckrodt.
     23        is Teva_MDL_A_(0)233-1346. It has         23            Do you see that at the top?
     24        an attachment which begins at 1347        24        A. Yes.
                                              Page 251                                            Page 253
      1        and continues to 1348.                     1         Q. And then turning to the
      2   BY MR. CLUFF:                                   2   title of the attachment, it says,
      3        Q. This is a short document,               3   Mallinckrodt, February 7, 2013 visit-SOM
      4   Mr. Kreutzer, so go ahead and familiarize       4   program.
      5   yourself with it.                               5         A. Yes.
      6        A. Okay.                                   6         Q. Would this, then, reflect
      7        Q. Starting at the top, this is            7   questions Teva was going to ask
      8   an e-mail you wrote to Colleen McGinn,          8   Mallinckrodt in a meeting about its SOM
      9   February 4, 2013. Subject: Questions            9   program?
     10   for Mallinckrodt, with the attachment          10         A. Yes, I believe so.
     11   Mallinckrodt February 7.                       11         Q. Do you recall whether, in
     12            And you write, Thanks, I was          12   2013, Teva was coordinating the
     13   working on it -- I was actually working        13   enhancements to its suspicious order
     14   on it so they were in a more organized         14   monitoring program with Mallinckrodt?
     15   manner.                                        15         A. I don't recall that.
     16            Do you recall receiving and           16         Q. Based on this e-mail and the
     17   sending this e-mail to Colleen?                17   questions here that are attached to that
     18        A. I do not.                              18   e-mail, do you have any understanding
     19        Q. Do you have any reason to              19   that Teva was coordinating its suspicious
     20   dispute that this is a true and accurate       20   order monitoring program with
     21   copy of an e-mail that you received from       21   Mallinckrodt?
     22   Colleen and then replied to?                   22         A. No, I don't.
     23        A. No.                                    23             MR. MAIER: Form.
     24        Q. Looking at the attachment              24         Foundation.
    Golkow Litigation Services                                               Page 64 (250 - 253)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further66Confidentiality
                                                          of 102. PageID #: 129790
                                                                              Review
                                               Page 254                                            Page 256
      1   BY MR. CLUFF:                                    1        Q. Do you recall what time
      2       Q. What about an understanding               2   frame that was?
      3   of enhancing its program in coordination         3        A. I do not, but it was within
      4   with Mallinckrodt?                               4   my 90 days between January and end of
      5       A. I don't recall that.                      5   March.
      6       Q. Do you recognize the name                 6        Q. And you mentioned
      7   Jack Crowley?                                    7   AmerisourceBergen, what about -- can you
      8       A. I don't remember his name.                8   tell me what happened with
      9   Where do you see his name?                       9   AmerisourceBergen?
     10       Q. It's a name I have in my                 10        A. Conducted an audit. It was
     11   head that I was curious if you                  11   a questionnaire that we presented to Ed
     12   understand.                                     12   Hazewski. I was with Bob Mallinckrodt --
     13           Do you know if Colleen                  13   not Bob Mallinckrodt, Bob Williamson on
     14   McGinn talked to anybody at any other           14   my visit with Ed.
     15   manufacturers about Buzzeo or suspicious        15        Q. And that's Bob Williamson
     16   order monitoring?                               16   from Buzzeo?
     17       A. No, I don't.                             17        A. That is correct.
     18           MR. MAIER: Objection.                   18        Q. So together you conducted an
     19       Foundation.                                 19   audit, using a questionnaire, of
     20   BY MR. CLUFF:                                   20   Amerisource's programs?
     21       Q. In the work that you did                 21        A. Correct.
     22   with Colleen on enhancing Teva's                22        Q. Did you -- going back to
     23   suspicious order monitoring program, did        23   this attachment, the Mallinckrodt
     24   you communicate with anybody from any           24   February -- Mallinckrodt February 7, 2013
                                               Page 255                                            Page 257
      1   other manufacturers?                             1   visit, did you go -- do you know if this
      2        A. AmerisourceBergen.                       2   meeting happened between Teva and
      3        Q. That's a distributor though,             3   Mallinckrodt on February 7th?
      4   right?                                           4        A. It did.
      5        A. I'm sorry. I misunderstood               5        Q. Did you attend the meeting?
      6   the question.                                    6        A. I did.
      7           You said manufacturers?                  7        Q. So you're aware of these
      8        Q. Yes.                                     8   questions that were asked to Mallinckrodt
      9        A. I did conduct an audit of                9   by Teva?
     10   Cardinal's program.                             10        A. I'm sure we did use these
     11        Q. That's also a distributor,              11   questions as part of our visit, but I
     12   right?                                          12   don't remember their responses.
     13        A. Yes. I'm sorry.                         13        Q. Do you recall if these
     14        Q. So did you personally meet              14   questions were asked to Mallinckrodt
     15   with anybody from a manufacturer like           15   because Teva was looking for advice on
     16   Purdue or Actavis or Endo --                    16   how to structure its own SOM program?
     17        A. I have not, no.                         17            MR. MAIER: Objection.
     18        Q. You did mention, though,                18        Form.
     19   that you met -- you conducted an audit of       19            THE WITNESS: No, I don't
     20   Cardinal Health.                                20        know that.
     21           What was that?                          21   BY MR. CLUFF:
     22        A. They were providing me a                22        Q. Do you have any reason to
     23   PowerPoint presentation of their order          23   dispute that Teva was asking for guidance
     24   monitoring program.                             24   on establishing an SOM program?
    Golkow Litigation Services                                                Page 65 (254 - 257)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further67Confidentiality
                                                          of 102. PageID #: 129791
                                                                              Review
                                             Page 258                                            Page 260
      1        A. Teva was looking to enhance            1   occurring in February 2013? I think the
      2   their order monitoring program.                2   question is, Do you have a risk analysis
      3        Q. And was this meeting part of           3   of customers that are less of a threat
      4   the effort to enhance the program?             4   than others?
      5        A. I don't know.                          5            And there's a bullet point
      6        Q. Okay. Do you have any                  6   there, For example, AmerisourceBergen,
      7   recollection of why this meeting happened      7   Cardinal and McKesson, less than a threat
      8   with Mallinckrodt?                             8   than a small distributor and retail
      9        A. I do not remember.                     9   pharmacy chain.
     10        Q. Looking under the category            10            Is that right? Did I read
     11   general there, it's underlined at the         11   it accurately?
     12   top.                                          12        A. That is correct, yes.
     13            The first question is, Can           13        Q. In February of 2013, were
     14   you describe the SOM program you have in      14   you aware that AmerisourceBergen,
     15   place?                                        15   Cardinal and McKesson had all, at various
     16            Would you agree here that            16   times, had their registrations to
     17   Teva was asking Mallinckrodt to describe      17   distribute controlled substances
     18   its SOM program?                              18   suspended?
     19        A. Yes.                                  19            MR. KELLY: Object to the
     20        Q. The next question down is,            20        form.
     21   How did you roll out your program to          21            MR. NICHOLAS: Object to the
     22   customers?                                    22        form. And foundation.
     23            Is that correct?                     23            THE WITNESS: I don't recall
     24        A. Yes.                                  24        the suppliers having their
                                             Page 259                                            Page 261
      1        Q. Moving down a few it says,             1        licenses suspended.
      2   Have you had any pushback?                     2   BY MR. CLUFF:
      3            Do you recall if                      3        Q. You don't recall that these
      4   Mallinckrodt described any pushback about      4   suppliers had their licenses suspended?
      5   its SOM program?                               5            MR. NICHOLAS: Object to the
      6        A. I do not remember.                     6        form.
      7        Q. The next one down is, How do           7            THE WITNESS: I do not
      8   you handle noncompliance issues?               8        recall.
      9            Do you recall if                      9   BY MR. CLUFF:
     10   Mallinckrodt discussed any noncompliance      10        Q. If you knew at the time, in
     11   issues?                                       11   2013, that Amerisource, Cardinal and
     12        A. No, I do not.                         12   McKesson had all had their licenses
     13        Q. And then what about the last          13   suspended, would you have classified them
     14   bullet point there, it says, What kind of     14   as a lower threat than smaller
     15   training did you perform? Customer            15   distributors?
     16   service? SOM employees?                       16            MR. NICHOLAS: Object to the
     17            Do you recall discussing             17        form.
     18   that?                                         18            Go ahead.
     19        A. No, I don't.                          19            THE WITNESS: I don't
     20        Q. Under customer due                    20        recall.
     21   diligence, do you see that? It's the          21   BY MR. CLUFF:
     22   second underlined heading.                    22        Q. There's a note here about
     23        A. Yes.                                  23   retail pharmacy chains.
     24        Q. And you recall that this was          24            What companies come to mind
    Golkow Litigation Services                                              Page 66 (258 - 261)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further68Confidentiality
                                                          of 102. PageID #: 129792
                                                                              Review
                                              Page 262                                             Page 264
      1   as examples of retail pharmacy chains?          1        Form and foundation.
      2            MR. NICHOLAS: Object to the            2            THE WITNESS: According to
      3        form.                                      3        what's on the form that's in front
      4            THE WITNESS: I don't                   4        of me.
      5        remember the pharmacy chains that          5   BY MR. CLUFF:
      6        Teva serviced.                             6        Q. Skipping down two bullet
      7   BY MR. CLUFF:                                   7   points, it says, How do you determine how
      8        Q. I'm asking just your general            8   high a threshold should be? Do you make
      9   recollection, who would be -- like,             9   a threshold adjustment if warranted? How
     10   qualify as a pharmacy chain?                   10   is that done?
     11        A. Rite Aid. Walgreens.                   11            Would you agree here that
     12        Q. CVS?                                   12   Teva is asking Mallinckrodt here for
     13        A. CVS, perhaps.                          13   advice on setting thresholds and
     14        Q. How about Walmart?                     14   adjusting them?
     15        A. Walmart.                               15            MR. MAIER: Object to form.
     16        Q. Were you aware that any of             16            THE WITNESS: I don't recall
     17   the retail pharmacy chains, prior to           17        the discussions that were
     18   2013, had paid fines to the DEA for not        18        discussed with Mallinckrodt.
     19   fulfilling their regulatory obligations        19   BY MR. CLUFF:
     20   under the Controlled Substances Act?           20        Q. But at least this document
     21            MR. MAIER: Object to form.            21   reflects that it was a topic that Teva
     22            MR. NICHOLAS: Foundation              22   wanted to discuss with Mallinckrodt,
     23        and form.                                 23   right?
     24            THE WITNESS: I don't recall           24        A. It was a question that was
                                              Page 263                                             Page 265
      1        the certain pharmacies and chains,         1   posed on the form.
      2        no.                                        2        Q. If you move to the next
      3   BY MR. CLUFF:                                   3   page, which ends in 1348, I'm interested
      4        Q. If you had been aware, in               4   in the top two bullet points there.
      5   2013, that retail pharmacy chains had           5            The first one, How do you
      6   paid fines for failing to fulfill their         6   determine if a customer exceeded their
      7   duties under the CSA, would you have            7   threshold? Do you release orders that
      8   classified them as lower risk than other        8   are over the thresholds?
      9   distributors?                                   9            Would you agree that Teva
     10            MR. NICHOLAS: Object to the           10   wanted to seek Mallinckrodt's advice on
     11        form.                                     11   customers exceeding thresholds?
     12            THE WITNESS: I don't know.            12        A. I don't recall that
     13        I would have to discuss that with         13   discussion.
     14        the management team.                      14        Q. But that's what the document
     15   BY MR. CLUFF:                                  15   indicates, correct?
     16        Q. Moving down the document,              16        A. That's what the document
     17   there's an outline -- an underlined            17   indicates. And I don't recall if we
     18   heading that says, Order review.               18   discussed that, or what the results of
     19            It says, Teva's SOM program           19   the question was.
     20   is based on two standard deviations above      20        Q. The next one down says, What
     21   the average.                                   21   actions do you take if customers are
     22            Is that an accurate                   22   exceeding your threshold?
     23   statement?                                     23            Do you recall what actions
     24            MR. NICHOLAS: Objection.              24   Teva took if customers exceeded
    Golkow Litigation Services                                               Page 67 (262 - 265)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further69Confidentiality
                                                          of 102. PageID #: 129793
                                                                              Review
                                               Page 266                                              Page 268
      1   thresholds?                                      1       A. Understood.
      2        A. I do not.                                2       Q. Does this little paragraph
      3        Q. Do you recall if Teva                    3   here add any understanding or refresh
      4   discussed this with Mallinckrodt?                4   your recollection at all about what
      5        A. I do not.                                5   chargeback data is or how it's used?
      6            MR. MAIER: Objection. Form              6       A. I don't remember that.
      7        and foundation.                             7           MR. NICHOLAS: Sterling, if
      8   BY MR. CLUFF:                                    8       we're on to the next -- another
      9        Q. Let's go down to DEA                     9       document, I'd like to take a
     10   interaction. The first line says, Have          10       break.
     11   you reported any orders deemed, quote,          11           MR. CLUFF: Is there a
     12   suspicious to DEA?                              12       reason you would like to take a
     13            Do you recall if Teva was              13       break?
     14   identifying suspicious orders to the DEA        14           MR. NICHOLAS: I need a
     15   in 2013?                                        15       break.
     16        A. Yes.                                    16           MR. CLUFF: Yeah, let's take
     17        Q. They were?                              17       a break.
     18        A. Yes.                                    18           VIDEO TECHNICIAN: Off the
     19        Q. Okay.                                   19       record at 2:41 p.m.
     20        A. I reported it myself.                   20              - - -
     21        Q. Do you recall if Teva asked             21           (Whereupon, a brief recess
     22   Mallinckrodt whether they were reporting        22       was taken.)
     23   suspicious orders to the DEA?                   23             - - -
     24            MR. MAIER: Objection.                  24           VIDEO TECHNICIAN: We're
                                               Page 267                                              Page 269
      1        Form.                                       1         back on the record at 2:56 p.m.
      2            THE WITNESS: I'm sorry,                 2   BY MR. CLUFF:
      3        could you ask that question again,          3         Q. Mr. Kreutzer, you testified
      4        please?                                     4   that you only worked for Teva for
      5   BY MR. CLUFF:                                    5   approximately 90 days?
      6        Q. Sure.                                    6         A. Yes.
      7            Do you recall if                        7         Q. How come you decided to
      8   Mallinckrodt -- if Teva asked                    8   leave Teva after only 90 days?
      9   Mallinckrodt whether they reported               9         A. I was let go.
     10   suspicious orders to the DEA?                   10         Q. Can you share the reason why
     11        A. I don't recall that.                    11   you were let go?
     12        Q. All right. Let's look at                12         A. Sure. I was let go because
     13   the next underline, it's chargeback data.       13   Colleen felt that I wasn't doing the job
     14            Do you recall we previously            14   up to par, I guess.
     15   today discussed chargeback data in              15         Q. Did she express what part of
     16   general?                                        16   the job you were not doing up to par?
     17            MR. NICHOLAS: Object to the            17         A. She felt like I needed more
     18        form.                                      18   assistance than I should have had. She
     19            THE WITNESS: In general,               19   was not -- she wasn't directly on site at
     20        yes.                                       20   all times, she was off site at another
     21   BY MR. CLUFF:                                   21   location. So I was by myself on the job,
     22        Q. It's not a quiz, I was just             22   for the most part.
     23   trying to refresh that we had talked            23         Q. Was there a specific part of
     24   about it.                                       24   your job parameters or job description
    Golkow Litigation Services                                                 Page 68 (266 - 269)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further70Confidentiality
                                                          of 102. PageID #: 129794
                                                                              Review
                                              Page 270                                            Page 272
      1   where she felt that -- where she                1       by myself.
      2   identified that your performance was            2            It was a new role for the
      3   lacking?                                        3       company, so I had to figure
      4         A. One issue was that I took it           4       everything out for myself, as far
      5   upon myself to contact a customer               5       as contact people, and anything
      6   directly regarding an order that was            6       else for that matter.
      7   pended. But I was previously told that          7   BY MR. CLUFF:
      8   if I had any questions of any customers         8       Q. Did you feel like you
      9   that I had to go through customer               9   were -- that you did not have enough
     10   service, and then customer service would       10   resources to do the job that Teva was
     11   then contact the customer with my              11   asking you to do?
     12   questions and then relay the answers back      12       A. I was supposed to have a
     13   to customer service, and then back to me.      13   person to -- that was going to report to
     14         Q. And so the problem was that           14   me when I first received the position.
     15   if you contacted the customer directly?        15   And then that position was taken away,
     16         A. Yes.                                  16   prior to my starting with the company.
     17         Q. Was that the straw that               17            But other than that, my role
     18   broke the camel's back, so to speak?           18   was to mainly work with IT, as well as
     19             MR. MAIER: Object to form.           19   customer service for any customer
     20             THE WITNESS: I think it was          20   inquiries that I had.
     21         a good part of it.                       21       Q. And was your role at Teva
     22   BY MR. CLUFF:                                  22   essentially the same role that you had
     23         Q. Was there any other -- any            23   had at AmerisourceBergen, that being sort
     24   other specific information that was            24   of customer order monitoring and
                                              Page 271                                            Page 273
      1   conveyed to you about what Colleen              1   diversion control?
      2   perceived that you had not done                 2        A. It was. But it was also a
      3   adequately enough?                              3   role to enhance their current SOM program
      4        A. Well, I don't recall the                4   and to develop policies and procedures.
      5   real specifics. But I had felt that the         5        Q. How did you feel about the
      6   job duties that were listed for the             6   quality of the employees you worked with
      7   assignment were above what I -- above my        7   at Teva? Did you feel like they were
      8   current experience level at the time, and       8   qualified to do their jobs?
      9   I indicated that to her on my departure.        9            MR. MAIER: Objection.
     10        Q. So it was -- I'm trying to             10            THE WITNESS: I do.
     11   understand.                                    11   BY MR. CLUFF:
     12            Was it your belief at the             12        Q. You mentioned that you felt
     13   time that they were requiring more of you      13   like Teva expected more from you than
     14   than they had advertised during the            14   they advertised in the interview.
     15   interview process?                             15            Do you feel like Teva
     16        A. That was my feelings.                  16   expected more out of its other employees
     17        Q. Did you feel like you got              17   than they really were qualified to give?
     18   adequate training to fulfill your job          18        A. That, I don't know.
     19   responsibilities when you worked at Teva?      19            MR. MAIER: Form.
     20            MR. MAIER: Object to form.            20        Foundation.
     21            THE WITNESS: I mean, I felt           21            MR. CLUFF: I want to show
     22        like I did have training, but             22        you a document. This is produced
     23        there wasn't a current department         23        by Teva. It's
     24        that I worked in. I was literally         24        Teva_MDL_A_(0)233-1426. That's
    Golkow Litigation Services                                               Page 69 (270 - 273)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further71Confidentiality
                                                          of 102. PageID #: 129795
                                                                              Review
                                            Page 274                                            Page 276
      1       the e-mail with an attachment.            1       Q.     Did you say something?
      2       The attachment begins                     2       A.     Not quite yet.
      3       Teva_MDL_A_(0)233-1428. It's a            3            MR. CLUFF: My colleague,
      4       natively produced Bates number --         4        Will Powers, here who is next to
      5       excuse me, it's a natively                5        me at the depo, looked in the
      6       produced PowerPoint, so it all has        6        Relativity database and this
      7       the same Bates number.                    7        document, the attachment is
      8           And we'll mark it as Number           8        designated as confidential. So we
      9       5.                                        9        can all agree on that.
     10              - - -                             10            THE WITNESS: Okay.
     11           (Whereupon,                          11   BY MR. CLUFF:
     12       AmerisourceBergen-Kreutzer               12        Q. Let's start with your e-mail
     13       Exhibit-5,                               13   to Colleen McGinn on March 15th. It's at
     14       Teva_MDL_A_(0)233-1426-428, was          14   the bottom of the second page, or middle
     15       marked for identification.)              15   of the second page.
     16             - - -                              16            It looks like you asked
     17           MR. CLUFF: I'm going to              17   Colleen to take a look at this
     18       have some questions for you about        18   PowerPoint, and you describe it as a
     19       specific slides. But why don't           19   PowerPoint that Bob came up with.
     20       you go ahead and review just the         20            Would that have been Bob
     21       cover e-mail to start?                   21   Williamson?
     22           MR. MAHADY: Sterling, if             22        A. Yes.
     23       you know, did the attachment have        23        Q. And it says, in the next
     24       confidentiality designations?            24   sentence, When we met the other day -- is
                                            Page 275                                            Page 277
      1           MR. CLUFF: I'm unaware.               1   that you and Colleen would have met?
      2       But if we want to treat it, for           2        A. Where do you see that
      3       purposes of the deposition, as            3   e-mail?
      4       confidential, since the cover             4        Q. The same e-mail. The next
      5       e-mail is confidential, I'm okay          5   sentence says, When we met the other day,
      6       with that. But I'll defer to              6   you wanted to have a couple slides from
      7       Teva's lawyer on this one.                7   Bob that had information regarding fines,
      8           Do you know if this                   8   et cetera.
      9       PowerPoint would have had a               9            I was curious if the "we"
     10       confidentiality designation?             10   referred to you and Colleen?
     11           MR. MAIER: I believe it              11            MR. MAHADY: The second
     12       would have. I'm not sure what            12        page.
     13       form you're dealing with --              13            MR. CLUFF: Thanks, Joe.
     14           MR. CLUFF: Sure.                     14            THE WITNESS: I think what I
     15           MR. MAIER: -- you know,              15        was referring to is -- it was
     16       what format, so I would request          16        possibly Bob, but I'm not sure.
     17       that we would treat it that way.         17   BY MR. CLUFF:
     18           MR. CLUFF: We'll lodge that          18        Q. In either event, you said,
     19       on the record that this document         19   Those slides are now in the presentation,
     20       will be treated as confidential.         20   Slides 10, 11 and 12.
     21   BY MR. CLUFF:                                21            So those would have been
     22       Q. Did you have a chance to              22   slides that Colleen asked you to include?
     23   review the e-mail, Mr. Kreutzer?             23        A. Yes.
     24       A. Not quite yet.                        24        Q. So moving to the very bottom
    Golkow Litigation Services                                             Page 70 (274 - 277)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further72Confidentiality
                                                          of 102. PageID #: 129796
                                                                              Review
                                              Page 278                                              Page 280
      1   of the first page, the e-mail from              1        native format. So we printed it
      2   Colleen to you, it continues on to the          2        as a PDF so that the slide appears
      3   second page.                                    3        in the top half of the page and
      4            Would you agree with me it             4        any speakers notes would have
      5   looks like she has some comments about          5        appeared on the bottom half of the
      6   the slides? Does that seem accurate?            6        page.
      7        A. Yes.                                    7            And we also formatted the
      8        Q. At the end of that e-mail,              8        footer so that it would reflect
      9   it says, You may want to add something in       9        the Bates number and a page
     10   here about evaluating chargeback data in       10        number, just so that it's -- for
     11   the future.                                    11        ease of reference for the witness
     12            Correct?                              12        to look through. We didn't make
     13        A. Yes.                                   13        any other -- we didn't make any
     14        Q. And then let's skip up two             14        changes to the substance of the
     15   e-mails, and you essentially told her,         15        document.
     16   you know, Slide 23 has the facets and          16   BY MR. CLUFF:
     17   Slide 37 mentioned the bullet points           17        Q. Did you look at Page 8?
     18   about chargeback data.                         18        A. I did, yes.
     19            And she says she wants you            19        Q. Do you see there, DEA
     20   to put in some more information about          20   statement is the heading?
     21   chargeback data, right?                        21        A. Yes.
     22        A. Yes.                                   22        Q. So there it says, DEA has
     23        Q. So that would be Slide 28,             23   and will continue to pursue criminal,
     24   according to your first e-mail?                24   administrative and civil actions against
                                              Page 279                                              Page 281
      1        A. Correct.                                1   registrants who fail to comply with all
      2        Q. All right. When you were                2   aspects of the CSA and its implementing
      3   reviewing the document that I handed you        3   requirements -- or regulations as
      4   as Exhibit-5, did you flip through the          4   required. More recent actions include,
      5   PowerPoint?                                     5   but are not limited to, actions against
      6        A. I didn't flip through it                6   wholesale distributors, such as Harvard
      7   yet.                                            7   Drugs, KeySource, CVS, Cardinal,
      8        Q. Does it look familiar to                8   McKesson, Southwood and Sunrise.
      9   you?                                            9            Are you aware of any
     10        A. Vaguely.                               10   enforcement actions against any of those
     11        Q. And it appeared, based on              11   distributors?
     12   your first e-mail, this was something          12        A. Nothing in particular.
     13   that Bob may have drafted initially but        13        Q. We previously talked about
     14   then you had some interaction with             14   the red flags that Buzzeo provided to
     15   working on it, correct?                        15   Teva. And I believe one of them said
     16        A. Correct.                               16   something about the major distributors
     17        Q. Okay. Can you turn to Slide            17   like Cardinal, McKesson and Amerisource
     18   8? It will have an 8 in the bottom             18   not being a risk.
     19   right-hand corner.                             19            Would you agree that, based
     20            MR. CLUFF: So the lawyers             20   on this DEA statement regarding the
     21        on the phone are aware, when I            21   enforcement actions against Cardinal and
     22        created this exhibit from the             22   McKesson, that they were maybe a higher
     23        production, as I said, this               23   risk than some other distributors?
     24        attachment was produced in its            24            MR. KELLY: Objection to
    Golkow Litigation Services                                                Page 71 (278 - 281)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further73Confidentiality
                                                          of 102. PageID #: 129797
                                                                              Review
                                               Page 282                                            Page 284
      1        form.                                       1   BY MR. CLUFF:
      2            MR. MAIER: Object to form               2       Q. Based on what's in front of
      3        and foundation.                             3   you, would you agree that violation of
      4            MR. NICHOLAS: Join.                     4   the CSA could subject the registrant to
      5            THE WITNESS: No, I can't                5   criminal action?
      6        agree.                                      6            MR. NICHOLAS: Object to the
      7   BY MR. CLUFF:                                    7       form. And foundation.
      8        Q. Why would you disagree with              8            MR. MAIER: Same objection.
      9   that statement?                                  9            THE WITNESS: It depends on
     10        A. Why? Because I don't know               10       the circumstances.
     11   who input this document and where it came       11   BY MR. CLUFF:
     12   from and what other discussions were            12       Q. But it's definitely a
     13   discussed on this PowerPoint and if any         13   possibility, right?
     14   changes were made.                              14            MR. NICHOLAS: Object to the
     15        Q. As a general matter, having             15       form.
     16   worked in suspicious order monitoring and       16            MR. MAIER: Same objection.
     17   diversion control since 2009, do you have       17            THE WITNESS: I wouldn't say
     18   an opinion about whether a company who          18       it's definitely a possibility, but
     19   had their -- or who was subject to a DEA        19       it's a possibility.
     20   enforcement action would be high risk           20   BY MR. CLUFF:
     21   versus low risk?                                21       Q. Looking back at the second
     22            MR. NICHOLAS: Object to the            22   page of this document, which is your
     23        form. Lack of foundation.                  23   e-mail to Colleen, you informed her that
     24            THE WITNESS: No.                       24   you added Slides 10, 11 and 12, right?
                                               Page 283                                            Page 285
      1            MR. MAIER: Same objection.              1            Do you see that there in the
      2            THE WITNESS: No, I don't                2   first paragraph of your e-mail at the
      3        have an opinion.                            3   bottom?
      4   BY MR. CLUFF:                                    4            The next page.
      5        Q. Looking at that first line               5         A. Yes.
      6   of the DEA statement slide, it says, DEA         6         Q. In the PowerPoint, let's go
      7   has and will --                                  7   to those slides, 10, 11 and 12.
      8            MR. CLUFF: Can you                      8            I want to focus on Number
      9        underline this, Zach, so he can             9   11, if you're there. Go ahead and read
     10        see where I'm pointing to?                 10   that for me.
     11   BY MR. CLUFF:                                   11         A. Okay.
     12        Q. DEA has and will continue to            12         Q. So a little sidebar, your
     13   pursue criminal, administrative and civil       13   lawyers and I had -- we noted that
     14   actions against registrants.                    14   Colleen appears to have deleted and maybe
     15            Are you aware of what --               15   changed some slides. So the original 10,
     16   that a violation of a CSA can result in         16   11 and 12 might not be the same 10, 11
     17   criminal action against a registrant?           17   and 12 that you're looking at here.
     18            MR. MAIER: Objection to                18            So I'll ask you, looking at
     19        foundation.                                19   Number 11, is this a slide that you
     20            MR. NICHOLAS: Same                     20   recall having drafted?
     21        objection. Form and foundation.            21         A. I don't recall this slide.
     22            THE WITNESS: I'm only aware            22         Q. Looking at the top, it says,
     23        of what's highlighted in front of          23   Distributor and manufacturer initiative
     24        me.                                        24   program.
    Golkow Litigation Services                                                Page 72 (282 - 285)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further74Confidentiality
                                                          of 102. PageID #: 129798
                                                                              Review
                                               Page 286                                            Page 288
      1            Do you see that?                        1   BY MR. CLUFF:
      2        A. Yes.                                     2         Q. Did you have an
      3        Q. Are you familiar with the                3   understanding, as a diversion control
      4   concept of a distributor initiative or a         4   specialist at AmerisourceBergen, that
      5   manufacturer initiative program?                 5   part of the way to maintain effective
      6        A. I am not.                                6   controls against diversion was through
      7        Q. Looking at the first point               7   effective due diligence?
      8   it says, Established in 2005 to remind           8         A. I'm aware of effective due
      9   DEA registrants of regulatory obligation         9   diligence, yes.
     10   to maintain effective controls against          10         Q. Was it a part of -- strike
     11   diversion.                                      11   that.
     12            Do you see that?                       12             How about suspicious order
     13        A. Yes.                                    13   reporting, was that a part of
     14        Q. Earlier we talked about                 14   AmerisourceBergen's efforts to maintain
     15   whether you might have received training        15   effective controls against diversion?
     16   at AmerisourceBergen, as a diversion            16             MR. NICHOLAS: Object to the
     17   control specialist, about effective             17         form.
     18   controls against diversion.                     18             Go ahead.
     19            Having read this paragraph             19             THE WITNESS: Can you ask
     20   here, do you have any recollection about        20         that question -- rephrase that
     21   receiving training on effective controls        21         question?
     22   against diversion?                              22   BY MR. CLUFF:
     23        A. At Teva?                                23         Q. Was suspicious order
     24        Q. AmerisourceBergen.                      24   reporting a part of AmerisourceBergen's
                                               Page 287                                            Page 289
      1       A.     At AmerisourceBergen.                 1   efforts to maintain effective controls
      2            I don't recall the specific             2   against diversion?
      3   training that I received, but I did              3            MR. NICHOLAS: Objection.
      4   receive training.                                4       Because I think you just reread
      5        Q. Looking down at the next                 5       it. You didn't rephrase it.
      6   bold bullet point, it states that, The           6            MR. CLUFF: I took a few
      7   stated goal of the program is to cut off         7       words out.
      8   the source of supply to these (rogue pain        8   BY MR. CLUFF:
      9   clinics, physicians and pharmacies)              9       Q. Did my question make sense
     10   through effective due diligence and             10   to you?
     11   suspicious order recording.                     11       A. Not really.
     12            Do you have any                        12       Q. As a diversion control
     13   understanding of that being the goal of         13   specialist, did you understand that
     14   the distributor and manufacturer                14   AmerisourceBergen had a duty to identify
     15   initiatives?                                    15   and report suspicious orders?
     16        A. I did not.                              16       A. I do understand that.
     17        Q. Did you understand, as a                17       Q. Did you understand that that
     18   diversion control specialist at                 18   duty arose from the regulatory obligation
     19   AmerisourceBergen, that part of your            19   to maintain effective controls against
     20   responsibility was to maintain effective        20   diversion?
     21   controls against diversion?                     21            MR. NICHOLAS: Object to the
     22            MR. NICHOLAS: Object to the            22       form.
     23        form.                                      23            Go ahead.
     24            THE WITNESS: No, I am not.             24            THE WITNESS: According to
    Golkow Litigation Services                                                Page 73 (286 - 289)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further75Confidentiality
                                                          of 102. PageID #: 129799
                                                                              Review
                                                Page 290                                            Page 292
      1        the CFR.                                     1           THE WITNESS: No, I do not.
      2   BY MR. CLUFF:                                     2   BY MR. CLUFF:
      3        Q. Can you move forward to                   3       Q. Do you have any
      4   Slide Number 15, please? I have some              4   understanding about whether
      5   just general questions before we get into         5   AmerisourceBergen shipped orders that it
      6   the slide.                                        6   deemed were suspicious prior to 2015?
      7            Before you became the                    7       A. Could you ask that again,
      8   diversion control specialist at                   8   please?
      9   AmerisourceBergen -- well, in your work           9       Q. Sure. So I think -- I used
     10   as a diversion control specialist at             10   2015, because we talked about there was a
     11   AmerisourceBergen, did you become                11   change from thresholds to parameters in
     12   familiar with AmerisourceBergen's                12   2015.
     13   suspicious order monitoring and reporting        13       A. Correct.
     14   policy before 2009?                              14       Q. In your work as a diversion
     15        A. Before I was hired in the                15   control specialist prior to 2015, are you
     16   department?                                      16   aware of AmerisourceBergen shipping
     17        Q. Yes. Did you have an                     17   orders that were deemed suspicious?
     18   understanding of what it was before you          18       A. No, I am not.
     19   were hired?                                      19       Q. If that happened, would you
     20        A. No, I did not.                           20   agree that it was a failure to maintain
     21        Q. Do you know if                           21   effective controls against diversion?
     22   AmerisourceBergen has always reported            22           MR. NICHOLAS: Object to the
     23   suspicious orders to the DEA?                    23       form.
     24        A. As far as I know, we have.               24           THE WITNESS: No, I do not
                                                Page 291                                            Page 293
      1         Q. Are you aware that prior to              1        agree.
      2   2007 -- or aware if, prior to 2007,               2   BY MR. CLUFF:
      3   AmerisourceBergen reported excessive              3        Q. So your opinion is, based on
      4   purchases after it identified them as             4   your work as a diversion control
      5   such?                                             5   specialist, that if AmerisourceBergen
      6         A. I'm not aware of that.                   6   shipped an order that it deemed was
      7         Q. I want to point your                     7   suspicious, that would not be a failure
      8   attention to the very last bullet point           8   to maintain effective controls against
      9   there.                                            9   diversion?
     10            It says, Registrants who                10             MR. NICHOLAS: Object to the
     11   routinely report suspicious orders yet           11        form.
     12   fill those orders are failing to maintain        12             THE WITNESS: We would not
     13   effective controls against diversion.            13        ship a suspicious order. We would
     14            Do you see that?                        14        reject it and report it.
     15         A. I do.                                   15   BY MR. CLUFF:
     16         Q. Do you have any                         16        Q. What happens if it's shipped
     17   understanding of what that means?                17   after it's identified as suspicious?
     18         A. No. Because I feel like                 18             MR. NICHOLAS: Object to the
     19   that's a vague statement.                        19        form.
     20         Q. Do you know if, at this                 20             THE WITNESS: I don't think
     21   time, Teva was shipping orders that it           21        we can ship a suspicious order.
     22   reported as suspicious?                          22        Our system won't allow it.
     23            MR. MAIER: Objection. Form              23   BY MR. CLUFF:
     24         and foundation.                            24        Q. Take a look with me at Slide
    Golkow Litigation Services                                                 Page 74 (290 - 293)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further76Confidentiality
                                                          of 102. PageID #: 129800
                                                                              Review
                                                Page 294                                            Page 296
      1   20. You can go ahead and read that if             1            MR. NICHOLAS: Objection.
      2   you'd like to.                                    2        Objection to the form.
      3        A. Okay.                                     3            THE WITNESS: I agree with
      4        Q. So you see there it says,                 4        the system we currently had in
      5   System challenges and responses?                  5        place at the time.
      6        A. Yes.                                      6   BY MR. CLUFF:
      7        Q. And the major heading at the              7        Q. So you would agree with the
      8   top is, Common SOM pitfalls?                      8   system you had in place at the time
      9        A. Yes.                                      9   instead of the December 2007 DEA
     10        Q. Do you see there in bold                 10   memorandum?
     11   where it says, quote, Threshold, quote,          11            MR. NICHOLAS: Object to the
     12   based systems are not sufficient?                12        form. You're asking him about a
     13        A. Yes.                                     13        document that he doesn't remember
     14        Q. This document, based on its              14        that is quoting something that he
     15   attachment to this e-mail, was drafted in        15        hasn't said he's even seen.
     16   2013, correct?                                   16            I'll object to the form.
     17        A. It was included in the                   17            THE WITNESS: I don't -- as
     18   document, yes. It came from 2007, it             18        Bob stated, I don't remember this
     19   appears.                                         19        document or this slide.
     20        Q. The PowerPoint comes from                20            MR. CLUFF: Hold on.
     21   2007?                                            21            THE WITNESS: Sorry.
     22        A. The slide. Well, the DEA                 22            MR. CLUFF: Bob, that's a
     23   memorandum.                                      23        clear example of you coaching this
     24        Q. Right, yeah. Okay. Thank                 24        witness and influencing his
                                                Page 295                                            Page 297
      1   you. I was going to get to that.                  1       testimony. I'm not going to make
      2           You see at the bottom there,              2       a big deal about it, because we've
      3   where it says this comment about a                3       had a pretty collegial deposition
      4   threshold sytem not being sufficient              4       today.
      5   comes from a December 27, 2007 DEA                5            But I'd like to request that
      6   memorandum?                                       6       that not happen again, please.
      7        A. Yes.                                      7            MR. NICHOLAS: Well, now --
                                                            8            MR. CLUFF: I'm going to let
                                                            9       you finish. But all I want to say
                                                           10       is, we've had this out before,
                                                           11       there's no reason for any of us to
                                                           12       get upset about it. But
                                                           13       objection, form; objection,
                                                           14       foundation. You know the proper
                                                           15       basis for an objection. You
                                                           16       influenced his testimony, and he
                                                           17       just used your objection to answer
                                                           18       my question. And that's not
                                                           19       proper.
                                                           20            MR. NICHOLAS: Well, all
                                                           21       I'll say in response is that I
     22   BY MR. CLUFF:                                    22       disagree with your
     23      Q. So you disagree with the                   23       characterization of my objection
     24   DEA's memorandum?                                24       and his response.
    Golkow Litigation Services                                                 Page 75 (294 - 297)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further77Confidentiality
                                                          of 102. PageID #: 129801
                                                                              Review
                                               Page 298                                            Page 300
      1             If I think your                        1   to you, the top portion of the slide
      2        questions are unfair, I'm going to          2   says, Improving our processes and target
      3        say I think it's unfair.                    3   dates; is that right?
      4             Now you can proceed.                   4       A. Yes.
      5   BY MR. CLUFF:                                    5       Q. Based on looking at this
      6        Q. Mr. Kreutzer, your attorney              6   document, do you believe that this would
      7   is entitled to object. But I'm also              7   have been Teva identifying processes that
      8   entitled to an answer to my question.            8   needed to be improved?
      9   His objection is not a proper basis for          9       A. It appears to be.
     10   you to give me an answer based on his           10       Q. Looking at the first bullet
     11   objection.                                      11   point on that list of things that Teva
     12             So let's look at this                 12   identified needed to be improved, would
     13   document again. Quote, Threshold, closed        13   you agree with me that it says, Began
     14   quote, based systems are not sufficient.        14   reporting suspicious orders to the DEA?
     15             Is that right?                        15       A. Yes.
     16        A. That's what it states.                  16       Q. So prior to February 2013,
     17        Q. Looking down at the bottom              17   Teva did not report suspicious orders to
     18   section of this document, you identified        18   the DEA?
     19   that this comes from a December 2007 DEA        19       A. That, I don't know.
     20   memorandum, correct?                            20            MR. MAIER: Objection.
     21             MR. NICHOLAS: Object to the           21       Form.
     22        form.                                      22   BY MR. CLUFF:
     23             THE WITNESS: Yes.                     23       Q. Do you have any reason to
     24             MR. NICHOLAS: And                     24   disagree with this slide?
                                               Page 299                                            Page 301
      1        foundation.                                 1        A. I can only -- I can only
      2   BY MR. CLUFF:                                    2   read what's in front of me. I don't know
      3        Q. Now, do you see the bullet               3   if any orders were reported prior to --
      4   point that immediately precedes that,            4   from February 2013.
      5   that says, Do not meet the regulations?          5        Q. Based on the time when you
      6        A. That's what it states right              6   worked at Teva, which I believe you said
      7   there.                                           7   was January to April 1st, 2013, were you
                                                           8   aware that Teva reported suspicious
                                                           9   orders prior to February 2013?
                                                          10        A. I am not.
                                                          11            MR. MAIER: Object to form
                                                          12        and foundation.
                                                          13   BY MR. CLUFF:
                                                          14        Q. Midway down the list there,
     15       Q. I just have one more slide               15   there's another bullet point that says,
     16   here to talk to you about. Let me find          16   Developing SOPs (targeted 03/13).
     17   it.                                             17            Was it your understanding,
     18            I previously asked you if              18   based on your work at Teva, that Teva did
     19   Teva reported suspicious orders to the          19   not have in operation standard operating
     20   DEA.                                            20   procedures prior to March of 2013?
     21            Do you remember that?                  21            MR. MAIER: Objection.
     22       A. Yes.                                     22        Form.
     23       Q. Look at Slide 38 for me.                 23            THE WITNESS: No, I believe
     24            And I just would point out             24        they did have some standard
    Golkow Litigation Services                                                Page 76 (298 - 301)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further78Confidentiality
                                                          of 102. PageID #: 129802
                                                                              Review
                                             Page 302                                          Page 304
      1         operating procedures. But I don't        1        A. Perhaps.
      2         remember which ones they were.           2        Q. Give me one second, and I'll
      3   BY MR. CLUFF:                                  3   grab these from my little box back here.
      4         Q. Okay. Do you have any                 4            The first one I want to hand
      5   understanding of why they would have been      5   to you is a document produced by
      6   developing SOPs, then, in 2013?                6   AmerisourceBergen, Bates stamped
      7             MR. MAIER: Objection.                7   ABDC_MDL_0045077.
      8         Foundation.                              8            I will apologize in advance
      9             THE WITNESS: It may have             9   that these spreadsheets are very hard to
     10         been further enhancing those SOPs,      10   get onto one page. I've tried my best to
     11         but I'm not sure.                       11   do that for you.
     12   BY MR. CLUFF:                                 12               - - -
     13         Q. Okay. All right. That's              13            (Whereupon,
     14   all I have for this document.                 14        AmerisourceBergen-Kreutzer
     15             In your work at                     15        Exhibit-6, ABDC_MDL_0045077, was
     16   AmerisourceBergen, I think you testified      16        marked for identification.)
     17   that you worked with spreadsheets a lot;      17               - - -
     18   is that right?                                18            MR. CLUFF: We should
     19             MR. NICHOLAS: Object to the         19        probably all use the blow-up on
     20         form.                                   20        the screen to the best of our
     21             THE WITNESS: We do work             21        ability.
     22         with spreadsheets, yes.                 22            MR. MAHADY: Sterling, these
     23   BY MR. CLUFF:                                 23        spreadsheets, can we agree to
     24         Q. And that your work with              24        treat them confidential?
                                             Page 303                                          Page 305
      1   spreadsheets was partly to review              1             MR. CLUFF: Yes, all three.
      2   customer orders when they came up from         2         So I'm going to be using 45077,
      3   the distribution centers, correct?             3         45075 and 45076, and all three
      4        A. Which time frame are we                4         will be treated as confidential.
      5   referring to?                                  5   BY MR. CLUFF:
      6        Q. Between 2009 and 2015.                 6         Q. These are excerpts of
      7        A. Yes.                                   7   voluminous records. They have been
      8        Q. Did you ever have occasion             8   selected to identify a single pharmacy,
      9   to review spreadsheets that reflected          9   which is Acme Pharmacy Number 30, which
     10   orders that were reported to the DEA?         10   is located in Stow, which is within --
     11        A. I don't recall that.                  11   off the top of my head, I can't remember
     12        Q. Did you have occasion to              12   if it's Cuyahoga or Summit County, but
     13   review spreadsheets that reflected CSRA       13   it's definitely a CT 1 jurisdiction.
     14   comments for shipments between 2007 and       14             Looking up on the top left
     15   2012?                                         15   corner --
     16        A. I don't recall that.                  16             MR. CLUFF: Can you blow
     17        Q. Did you have occasion to              17         this up, Zach, top left corner?
     18   review a history report of all shipments,     18   BY MR. CLUFF:
     19   a spreadsheet that catalogued that            19         Q. -- it says, Reported to DEA,
     20   information?                                  20   report for all Ohio customers from
     21        A. I don't recall.                       21   1/1/2007 to 12/31/2012.
     22        Q. Do you think if I showed you          22             Is that a spreadsheet that
     23   a copy of some of those spreadsheets they     23   you would have any familiarity with?
     24   would refresh your recollection?              24         A. I don't remember this
    Golkow Litigation Services                                             Page 77 (302 - 305)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further79Confidentiality
                                                          of 102. PageID #: 129803
                                                                              Review
                                             Page 306                                            Page 308
      1   spreadsheet.                                   1   where it says, User ID, in the top left
      2        Q. Set that aside for just a              2   corner?
      3   second, then. That's okay.                     3         A. Yes.
      4            I'd like to also hand you             4         Q. And underneath that is your
      5   another document. It's a native file we        5   first initial and last name, K. Kreutzer?
      6   converted to PDF. It is Bates marked           6         A. Yes.
      7   ABDC_MDL_0045075. I ask that this also         7         Q. So based on your work as a
      8   be treated as confidential.                    8   diversion control specialist in the CSRA
      9               - - -                              9   department, and looking at this document,
     10            (Whereupon,                          10   does it reflect decisions that would have
     11        AmerisourceBergen-Kreutzer               11   been made by employees of
     12        Exhibit-7, ABCD_MDL_0045075, was         12   AmerisourceBergen, including yourself,
     13        marked for identification.)              13   regarding customer orders?
     14              - - -                              14             MR. NICHOLAS: Objection.
     15            MR. CLUFF: Zach, please              15         Form and foundation.
     16        blow up the top left corner there        16             THE WITNESS: Can you ask
     17        so we can all read the heading.          17         that question again?
     18   BY MR. CLUFF:                                 18   BY MR. CLUFF:
     19        Q. You can see, Mr. Kreutzer,            19         Q. Sure.
     20   that this document is -- at least the         20             I'm trying to understand
     21   heading there at the top left is, CSRA        21   what this document is. And I see that
     22   comments report for all Ohio customers        22   it's got your first initial and your last
     23   from 1/1/2007 to 12/31/2012.                  23   name on it. And that it has a column
     24            Do you see that?                     24   entitled, Action taken.
                                             Page 307                                            Page 309
      1       A. Yes.                                    1            And I'm trying to
      2       Q. Is this a report that you               2   understand, you know, based on the
      3   have any familiarity with?                     3   heading, CSRA comments report, and some
      4       A. I do not.                               4   of the information that's contained in
      5       Q. But you worked in the CSRA              5   the document, what's reflected in here.
      6   department, correct?                           6            And the question is, does
      7       A. I did.                                  7   this contain a record of customer orders
      8       Q. Okay. And so you would have             8   that would have been reviewed by
      9   reviewed orders, as part of your work in       9   AmerisourceBergen employees, specifically
     10   the CSRA department, to determine if they     10   in the CSRA department, to determine
     11   could be approved or had to be cancelled,     11   whether or not they could be, you know,
     12   correct?                                      12   released or cancelled?
     13       A. Correct.                               13        A. I believe so, yes.
     14            MR. CLUFF: Zach, can you             14        Q. Have you ever seen a report
     15       remove that blow-up, please? And          15   like this before?
     16       then over to the right, there is a        16        A. I don't recall this
     17       column that says, User ID. And            17   document.
     18       next to it there's another column
     19       that says, Action taken.
     20            Can you blow those up,
     21       please?
     22   BY MR. CLUFF:
     23       Q. Looking on the screen in
     24   front of you, Mr. Kreutzer, do you see
    Golkow Litigation Services                                              Page 78 (306 - 309)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further80Confidentiality
                                                          of 102. PageID #: 129804
                                                                              Review
                                              Page 310                                          Page 312
                                                         1      here on the screen, which you can
                                                         2      also see in front of you, because
                                                         3      I forgot to bring my magnifying
                                                         4      glass for you today.
                                                         5   BY MR. CLUFF:




                                              Page 311                                          Page 313

      2        Q. Earlier you testified that
      3   if an order was reported to the DEA as
      4   suspicious, it was not shipped, correct?
      5        A. Yes.
      6        Q. So looking back at, I
      7   believe it's Number 6, which is 45077.
      8            MR. CLUFF: And then blow up
      9        that top left corner, again, Zach.
     10            MR. NICHOLAS: Can you just
     11        hold up while we catch up to you
     12        here?
     13            MR. CLUFF: Sure. I'm
     14        sorry.
     15            MR. NICHOLAS: Which
     16        document are we in?
     17            MR. CLUFF: It's Exhibit
     18        Number 6. It's one of the big
     19        spreadsheets. And down in the
     20        bottom left corner -- bottom right
     21        corner, it should have an Exhibit
     22        6 tab on it.
     23            And then I asked Zach to
     24        blow up and highlight the heading
    Golkow Litigation Services                                              Page 79 (310 - 313)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further81Confidentiality
                                                          of 102. PageID #: 129805
                                                                              Review
                                             Page 314                                              Page 316
                                                         1        A. I believe that is
                                                         2   AmerisourceBergen's Columbus distribution
                                                         3   center's DEA, but I'm not 100 percent
      4        Q. All right. Let's -- I want             4   certain.
      5   to hand you one more.
      6             MR. CLUFF: Zach, this will
      7        be Number 43.
      8             It's another Excel native
      9        spreadsheet that was produced by
     10        AmerisourceBergen that we'll treat
     11        as confidential. It is
     12        ABDC_MDL_00045076, and we'll mark
     13        it as Exhibit-8.
     14                 - - -
     15             (Whereupon,
     16        AmerisourceBergen-Kreutzer               16        Q. Then the next column over is
     17        Exhibit-8, ABDC_MDL_00045076, was        17   a shipping address, Line 1, that appears
     18        marked for identification.)              18   to be just a street address for the
     19                - - -                            19   pharmacy, right?
     20             MR. CLUFF: Zach, can you            20        A. Yes.
     21        blow up the top left corner of           21        Q. Next column is -- I was
     22        that document?                           22   reading it without abbreviating it.
     23   BY MR. CLUFF:                                 23            Do you want me to read the
     24        Q. It says, History report               24   abbreviation so it's clear? Or if I --
                                             Page 315                                              Page 317
      1   requested for all Ohio customers from          1       A.     No.
      2   1/1/2007 to 12/31/2012.                        2             MR. NICHOLAS: In this case,
      3           Do you see that, Mr.                   3        it's okay.
      4   Kreutzer?                                      4   BY MR. CLUFF:
      5        A. Yes, I do.                             5        Q. So the next column over,
      6        Q. Do you have any                        6   based on what I'm reading, looks like
      7   understanding about whether this document      7   shipping address, city name?
      8   would reflect all shipments by                 8        A. Yes.
      9   AmerisourceBergen to customers in Ohio         9        Q. Which would be the city this
     10   between 2007 and 2012?                        10   pharmacy is located in.
     11           MR. NICHOLAS: Object to the           11             And then the next column is
     12        form. And lack of foundation.            12   ship address, state code.
     13           THE WITNESS: I don't know.            13             Here it looks like it's
     14   BY MR. CLUFF:                                 14   Ohio, correct?
     15        Q. You were responsible for              15        A. Right.
     16   reviewing customer orders while you were      16        Q. Next column over is shipping
     17   a diversion control specialist, correct?      17   address, zip 5, probably code again.
     18        A. Correct.                              18             The zip code the pharmacy is
     19        Q. Just looking at this                  19   listed in?
     20   document, we'll start on the left, it         20        A. Yes.
     21   says, Division, DEA, at the top heading.      21        Q. Customer PO number.
     22           Would that be                         22             Would that stand for
     23   AmerisourceBergen's DEA number? Or do         23   purchase order number?
     24   you know whose that would be?                 24        A. Yes.
    Golkow Litigation Services                                               Page 80 (314 - 317)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further82Confidentiality
                                                          of 102. PageID #: 129806
                                                                              Review
                                                 Page 318                                                  Page 320
      1        Q. We looked at the DEA -- the
      2   reported to DEA spreadsheet, which is
      3   Exhibit-6, and we talked about that that
      4   column -- that spreadsheet had a column
      5   called purchase order number as well,
      6   correct?
      7        A. Yes.
      8        Q. Moving to the right, again,
      9   we see customer DEA is the next column,
     10   and that would be this pharmacy
     11   customer's DEA number, right?
     12        A. Correct.
     13        Q. The next column over is,
     14   Customer chain ID.
     15            Do you have any idea about
     16   what a customer chain ID number is?
     17        A. Since that is a -- appears
     18   to be a retail pharmacy chain, Acme, I
     19   believe that's the chain ID number
     20   associated with this particular customer.         20        Q. Moving to the right one
     21        Q. Okay. So chain pharmacies                 21   more, it says, Order date.
     22   had an additional ID aside from their             22            That would have been just
     23   AmerisourceBergen customer ID?                    23   the order -- or the date for this order
     24        A. I don't recall.                           24   that we're looking at, right?
                                                 Page 319                                                  Page 321
      1       Q.    Understood.                              1        A. Yes.
      2            The next column over, it's                2        Q. And the quantity ordered,
      3   kind of wrapped over, but it says,                 3   how does AmerisourceBergen measure
      4   Customer DEA TY.                                   4   quantities? So I see there at the top it
      5            Do you know what that stands              5   says 49 is the quantity ordered.
      6   for? Could it refer to type?                       6           Does that mean 49 pills were
      7        A. I believe so, yes.                         7   ordered?
      8        Q. So what would the R1                       8        A. That just seems like an odd
      9   designation refer to?                              9   number to -- for an order quantity.
     10        A. I'm not sure. I don't                     10   Usually, they would be in even numbers.
     11   recall.                                           11        Q. But what I'm trying to
     12        Q. Does it have any relation to              12   figure out is, were they ordering 49
     13   retail chains?                                    13   batches of 100 pills?
     14        A. I am not sure.                            14        A. It could be 49 bottles of
     15        Q. The next column over is,                  15   whatever they're ordering.
     16   Customer size. And on the first four              16        Q. How many bottles -- how many
     17   lines, there is an M and after that, the          17   pills would be in a bottle?
     18   designation changes to L.                         18        A. It varies. It could be 100
     19            Do you know what is                      19   dosage units. It could be 500. It could
     20   identified in that column?                        20   be 1,000.
     21        A. What the letters stand for?               21        Q. I want to go over two -- two
     22        Q. Yes.                                      22   columns that say item family and item
     23        A. That would be medium and                  23   description.
     24   large.                                            24           Would these columns tell us
    Golkow Litigation Services                                                    Page 81 (318 - 321)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further83Confidentiality
                                                          of 102. PageID #: 129807
                                                                              Review
                                              Page 322                                            Page 324
      1   what family of drug and the description         1   BY MR. CLUFF:
      2   of what was being ordered?                      2        Q. If you go to the next
      3        A. Yes.                                    3   column, it says, Release code.
      4        Q. So morphine solid would be a            4            And then midway down on the
      5   solid form of a morphine pill?                  5   screen, there is an abbreviation, IN.
      6        A. Yes.                                    6            Do you know what that stands
      7        Q. And then what would a                   7   for?
      8   morphine sulfate be, or morphine SULF?          8        A. I do not.
      9        A. That's just the brand name              9        Q. Could it potentially stand
     10   or generic name.                               10   for investigation?
     11        Q. Okay. Scrolling over, there            11            MR. NICHOLAS: Object to the
     12   is an item schedule column.                    12        form.
     13            Under that, it says, C-II?            13            THE WITNESS: It may, but
     14        A. Yes.                                   14        I'm not sure.
     15        Q. So is that the class of drug           15   BY MR. CLUFF:
     16   that would have been ordered?                  16        Q. Scrolling down, do you see
     17        A. Yes.                                   17   that there is an abbreviation, AC?
     18        Q. And the next column over is            18        A. Yes.
     19   DC, with a number 10 under it.                 19        Q. Do you know what that stands
     20            Can you tell me what that             20   for?
     21   number is?                                     21        A. I do not.
     22        A. That's the Columbus DC                 22        Q. Could it perhaps stand for
     23   number.                                        23   approved by a CSRA?
     24        Q. Okay. The next column over             24            MR. NICHOLAS: Same
                                              Page 323                                            Page 325
      1   is user ID. If you go five down, it             1         objection.
      2   says, AREDFOX.                                  2             THE WITNESS: That's what
      3             Would that be somebody                3         the comments state.
      4   else's first initial and last name              4   BY MR. CLUFF:
      5   combined, or do you know what that --           5         Q. So is it reasonable to
      6   what those letters designated?                  6   assume that means approved by CSRA?
      7        A. I don't know what that                  7             MR. NICHOLAS: Object to the
      8   designates. I don't know who that is.           8         form.
      9        Q. If you keep moving down that            9             THE WITNESS: For this
     10   column, there's a field that reads,            10         particular item, yes.
     11   DRC1213.                                       11   BY MR. CLUFF:
     12             Do you know what that                12         Q. I want you to look for me
     13   designates?                                    13   again at Exhibit Number 6, which is the
     14        A. I do not.                              14   first spreadsheet I handed you that is
     15        Q. Did AmerisourceBergen                  15   45077.
     16   employees such as yourself have IDs that       16             Do you see that? In the
     17   they sometimes used in addition to their       17   middle --
     18   names or initials?                             18             MR. CLUFF: Zach, could you
     19        A. We had user IDs, numbers.              19         blow up the middle of the document
     20        Q. So this DRC1213, could that            20         for me where we can see the
     21   be somebody's user ID?                         21         customer purchase order number
     22             MR. NICHOLAS: Object to the          22         through to the item description?
     23        form.                                     23   BY MR. CLUFF:
     24             THE WITNESS: I'm not sure.           24         Q. Starting in the middle of
    Golkow Litigation Services                                               Page 82 (322 - 325)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further84Confidentiality
                                                          of 102. PageID #: 129808
                                                                              Review
                                              Page 326                                              Page 328
      1   that page, Mr. Kreutzer, do you see where       1   were looking at in the DEA report,
      2   it says --                                      2   CES112610?
      3            MR. CLUFF: Can you pull                3         A. Yes.
      4        that to -- I need to see the               4         Q. If you scroll to the right,
      5        purchase order number, Zach. It's          5   to the column that has the release codes
      6        to your left.                              6   in it, if you -- if you look down at the
      7   BY MR. CLUFF:                                   7   bottom of that order, there is a code
      8        Q. So the purchase order number            8   that says, AC.
      9   says, CES112610.                                9              Would that mean that this
     10            Do you see that?                      10   report -- this order was approved for
     11        A. Yes.                                   11   shipment by the CSRA?
     12        Q. And there are four lines               12         A. I don't see any information.
     13   there?                                         13              MR. NICHOLAS: I don't see
     14        A. Yes.                                   14         it either, I'm sorry.
     15        Q. Okay. Keep that in front of            15              MR. CLUFF: Do this for me,
     16   you, just kind of hold it, put your            16         Zach, do you see the first
     17   finger on that. And then go back to            17         CES112610?
     18   Exhibit Number 8, and go to Page 7.            18   BY MR. CLUFF:
     19            And at the bottom third of            19         Q. Can you see it now on there,
     20   the page, you'll see midway down, in the       20   Mr. Kreutzer?
     21   customer purchase order number column,         21         A. I'm sorry, what are we
     22   that CES112610 begins.                         22   looking at?
     23            MR. CLUFF: That's the wrong           23         Q. Can you see the highlighted
     24        one, Zach.                                24   portion --
                                              Page 327                                              Page 329
      1   BY MR. CLUFF:                                   1         A. Yes, yes.
      2         Q. Can you see on your page,              2         Q. So if you -- all the way to
      3   Mr. Kreutzer --                                 3   the left of your screen, you'll see a
      4         A. I cannot. I can't read                 4   list of order numbers. And Zach has
      5   this.                                           5   highlighted one that says 112610 up
      6         Q. That probably makes a lot of           6   there.
      7   us.                                             7         A. Yes.
      8         A. I mean, I can read it on the           8         Q. There's also one that
      9   monitor in front of me.                         9   precedes that, that's not highlighted
     10              MR. CLUFF: Keep going down,         10   yet.
     11         Zach. To the very bottom of your         11             But if you travel down that
     12         screen right now, Zach. Right            12   number, you see that the order number
     13         there.                                   13   remains the same all the way until he
     14              And then drag it to your            14   gets to the bottom row that's
     15         left, Zach.                              15   highlighted, correct?
     16   BY MR. CLUFF:                                  16         A. Correct.
     17         Q. So do you see the order               17         Q. And if you drag the
     18   number there, Mr. Hazewski?                    18   highlighted portion all the way over to
     19              MR. NICHOLAS: You mean Mr.          19   the end where we have those codes, you'll
     20         Kreutzer?                                20   see that they start out as IN codes and
     21   BY MR. CLUFF:                                  21   then end as AC codes.
     22         Q. I'm sorry. Yes. Mr.                   22             MR. MAHADY: Hold on a
     23   Kreutzer.                                      23         second. I think you need to
     24              Is that the same number we          24         take -- do you want the witness
    Golkow Litigation Services                                                Page 83 (326 - 329)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further85Confidentiality
                                                          of 102. PageID #: 129809
                                                                              Review
                                          Page 330                                       Page 332
      1    to leave so we can talk about              1   marked as Exhibit-6, which is
      2    this? I don't want to --                   2   Bates number ABDC_MDL_00045077,
      3        MR. CLUFF: Step out for a              3   along with the documents
      4    second, Mr. Kreutzer. Give us --           4   identified as Exhibits-7 and 8,
      5        MR. NICHOLAS: Go out and               5   are not traditionally kept in this
      6    we'll talk about this so we don't          6   format during AmerisourceBergen's
      7    influence your testimony.                  7   regular course of business.
      8        THE WITNESS: You want me to            8       And that during the creation
      9    leave?                                     9   of Exhibit-6, there was, I
     10        MR. CLUFF: Just for a                 10   believe, what we have mutually
     11    minute.                                   11   referred to as a data collection
     12        VIDEO TECHNICIAN: Off the             12   error, or a data collection
     13    record at 3:51 p.m.                       13   malfunction that resulted in
     14           - - -                              14   inaccuracies in ABDC_MDL_00045077,
     15        (Whereupon, a brief recess            15   specifically that this document
     16    was taken.)                               16   may reflect orders being reported
     17          - - -                               17   to the DEA that were not actually
     18        VIDEO TECHNICIAN: We're               18   reported to the DEA.
     19    back on the record at 4:11 p.m.           19       We understand, as
     20        MR. CLUFF: Mr. Kreutzer,              20   plaintiffs, that these documents,
     21    we're back on the record.                 21   Exhibits-6, 7 and 8, were
     22        But before we start back              22   reproduced after the data
     23    with you, your lawyers and I              23   malfunction was discovered and
     24    discussed some of these                   24   that subsequently produced
                                          Page 331                                       Page 333
      1    spreadsheets that we were asking           1   versions of these documents
      2    you questions about, and we've             2   contain more correct data.
      3    come to an understanding about             3       So for the purposes of this
      4    them. So I'm going to do what's            4   deposition, I will no longer be
      5    called make a record of our                5   relying on Exhibit-6 for further
      6    discussion.                                6   questioning. We discussed that I
      7        I understand that you have             7   do have some limited questions
      8    not been privy to any discussions          8   regarding Exhibits-7 and 8, but
      9    about these spreadsheets, so I'm           9   that the data malfunctions in
     10    not going to ask you any questions        10   Exhibit-6 do not pervade
     11    about discussions you had in the          11   Exhibits-7 and 8.
     12    hallway.                                  12       And with that, I think I'll
     13        So during the break, counsel          13   turn it over to counsel for
     14    for AmerisourceBergen and I met           14   AmerisourceBergen to correct me if
     15    and conferred about what has              15   I'm wrong.
     16    previously been identified during         16       MR. MAHADY: That is fine.
     17    this deposition as Exhibits 6, 7          17   The only thing I'll add is that
     18    and 8. Specifically, I was                18   the subsequently produced version
     19    informed, and this is something           19   of Exhibit-6 was limited in scope
     20    that was disclosed during document        20   to Summit and Cuyahoga and not
     21    production, so it was not a               21   Ohio.
     22    surprise, although it was                 22       MR. CLUFF: Understood.
     23    re-uncovered again today during           23       MR. MAHADY: But counsel's
     24    the deposition, that the document         24   representations accurately reflect
    Golkow Litigation Services                                      Page 84 (330 - 333)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further86Confidentiality
                                                          of 102. PageID #: 129810
                                                                              Review
                                             Page 334                                             Page 336
      1        our understanding of the issue.           1   Kreutzer?
      2        And we'll meet and confer with            2       A. I do, yes.
      3        counsel following the deposition.         3       Q. Okay. So in your role as a
      4   BY MR. CLUFF:                                  4   diversion control specialist, you would
      5        Q. So with that understanding,            5   have reviewed customer orders that hit
      6   Mr. Kreutzer, we'll pick back up with you      6   OMP, correct?
      7   and remind you that you're under oath          7       A. Correct.
      8   again.
      9            I'll turn back to Exhibit-7
     10   which is ABDC_MDL_450705.
     11            Do you have that in front of
     12   you?
     13        A. I do.
     14        Q. I'd like you to look at this
     15   document, because we previously looked at
     16   the user ID column, and we noted that
     17   your -- the first initial of your first
     18   name and your last name are in that
     19   column.
     20            MR. CLUFF: I'm going to ask
     21        Zach to blow up and highlight, so
     22        we can all see the headings,
     23        starting with customer purchase
     24        order number all the way to action
                                             Page 335                                             Page 337
      1         taken.
      2             So we're continuing to
      3         action taken. Unfortunately,
      4         these spreadsheets are rather
      5         unwieldy.
      6   BY MR. CLUFF:
      7         Q. So you can see on the very
      8   left, highlighted, we've got purchase
      9   order number. And then on the right,
     10   we've got action taken.                       10        Q. Okay. And if you look at
     11             If you see under user ID,           11   the column that says, Action taken.
     12   it's got your name, K. Kreutzer.              12   Under there, we see two -- on the screen
     13             I guess I should ask you.           13   in front of you, we see two different
     14   Does that reflect that you were the           14   entries. One is, Approved for
     15   person who would have been taking action      15   processing.
     16   on these?                                     16            What would you have been
     17             MR. NICHOLAS: Are you able          17   referring to if you entered approved for
     18         to blow these up any more or not?       18   processing as the action taken on an
     19             MR. CLUFF: Yeah. Zach, can          19   order that hit OMP for review?
     20         you try and just blow up the user       20        A. I'm not exactly sure,
     21         ID and action taken column so we        21   because I don't remember using -- I don't
     22         can see it?                             22   know if the action taken notes is
     23   BY MR. CLUFF:                                 23   automatic or we have to enter those notes
     24         Q. Do you see that, Mr.                 24   manually.
    Golkow Litigation Services                                               Page 85 (334 - 337)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further87Confidentiality
                                                          of 102. PageID #: 129811
                                                                              Review
                                              Page 338                                               Page 340
      1            This is going back eight               1   you and I can talk about it.
      2   years. I don't know other than what             2             The heading on this
      3   information is on the screen here.              3   spreadsheet is, History of all Ohio
      4        Q. Were you looking at the                 4   reports.
      5   heading column, action name, where it           5             And during the break, I'll
      6   says, Auto and manual/auto?                     6   just make one further clarification, it
      7        A. Yes.                                    7   was represented that this document is a
      8        Q. Do you have any                         8   complete list of all orders for Ohio that
      9   understanding of what an auto action name       9   went into OMP review. So I'll make that
     10   would be?                                      10   representation to you, just to kind of
     11        A. I do not.                              11   clear it up.
     12        Q. And do you have any                    12             MR. MAHADY: We'll just add
     13   understanding of what a manual/auto            13        that it's been filtered by
     14   action would be?                               14        plaintiffs.
     15        A. I do not.
     16        Q. Okay. Going back to the
     17   action taken column, do you see where it
     18   says, Closed, notify compliant customer?
     19        A. Right.                                 19           Zach, can you highlight all
     20        Q. When you compare that to               20       the way over to where it has the
     21   approved for processing, do you know what      21       notes in the column after IN?
     22   either of those terms means, approved for      22   BY MR. CLUFF:
     23   processing or closed, notify compliant         23       Q. So, Mr. Kreutzer, I had our
     24   customer?                                      24   tech here blow up a portion of this
                                              Page 339                                               Page 341
      1        A. I do not.                               1   spreadsheet so we can look at it.
      2        Q. Based on your work as a                 2            I will represent to you that
      3   diversion control specialist, could             3   at the very left of your screen is the
      4   either of those terms mean that this            4   customer purchase order number. You can
      5   order was approved for shipment?                5   see that reflected there.
      6            MR. NICHOLAS: Object to the            6            And then to the very far
      7        form.                                      7   right is a heading called, Column 1. And
      8            But go ahead.                          8   immediately to the left of that, the
      9            THE WITNESS: I can't                   9   heading is, Release code.
     10        acknowledge that.                         10            I want to focus on the
     11   BY MR. CLUFF:                                  11   headings with -- the two columns to the
     12        Q. Okay. But did you have any             12   very far right, the release codes and
     13   understanding about what kind of terms         13   then the comment.
     14   you used, pre-2015, to denote an order         14            So in the middle of your
     15   that was approved for shipment?                15   screen on the right, there's a release
     16        A. These notes listed here, I             16   code that says, AC. We previously talked
     17   don't remember using these notes.              17   about this one. And in the comment, it
     18        Q. Okay. Sure. Can you look               18   says, Approved by CSRA per Ed
     19   at Exhibit Number 8? That's the heavier        19   Hazewski/Kevin Kreutzer.
     20   of the two spreadsheets, or the thicker        20            Reviewing the release code
     21   of the two. It's the one with 45076 at         21   with the comment together, do you have an
     22   the top.                                       22   understanding of what the code AC stands
     23            I'm going to have them                23   for?
     24   highlight a portion of this for you, so        24        A. I do not.
    Golkow Litigation Services                                               Page 86 (338 - 341)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further88Confidentiality
                                                          of 102. PageID #: 129812
                                                                              Review
                                               Page 342                                             Page 344
      1        Q. Looking at comment 1, it                 1   could be over threshold, but I'm not
      2   says, Approved by CSRA per Ed                    2   certain.
      3   Hazewski/Kevin Kreutzer.                         3        Q. Okay. Do you have anything
      4             Do you know if that means              4   else that it would be besides over
      5   this order could have been released for          5   threshold?
      6   shipment?                                        6        A. Not that I can think of.
      7        A. According to the comment                 7        Q. I want to scroll down to the
      8   section, it says the order was approved.         8   next page and stay with this order
      9        Q. Does that mean it was                    9   number, which is CES042210. Zach is
     10   approved for shipment to the customer?          10   going to --
     11        A. I assume so, yes.                       11            MR. CLUFF: Blow it up for
     12        Q. If you come down into the               12        us real big, Zach.
     13   highlighted -- the big block highlighted        13   BY MR. CLUFF:
     14   portion, to the very far left of your           14        Q. So do you see in the top
     15   screen, the purchase order number is            15   left corner there of the highlighted
     16   CES042110.                                      16   block there is the customer order number,
     17             Do you see that?                      17   which is CES042210?
     18        A. Yes.                                    18        A. Yes.
     19        Q. And over to the far right in            19        Q. That's the same order number
     20   the comments section, there is a note           20   we were looking at the previous screen?
     21   that is repeated in pairs a number of           21        A. Yes.
     22   times. And it says, Retail oxycodone,           22        Q. And if you go over to the
     23   63.8 percent -- I believe it's a                23   far right, there's the release code and
     24   percentage -- over.                             24   the comment 1. The release code is for
                                               Page 343                                             Page 345
      1            The quality of the copy is a            1   the top -- I can't count how many lines
      2   little bad, I apologize. It's clearer in         2   that is, but the release code is AC, and
      3   the printout, if you look at that.               3   the comment is, Approved per Edward -- or
      4            Do you see where that is?               4   Ed Hazewski.
      5         A. I do.                                   5             Is that --
      6         Q. Do you have any                         6        A. Yes.
      7   understanding, reading this document,            7        Q. Would that mean that this
      8   what that comment signifies?                     8   order was approved for processing and
      9         A. According to the release                9   shipment to the customer?
     10   code, it says IN. So I don't know if            10        A. It appears so.
     11   that order was approved or rejected.            11        Q. What kind of due diligence
     12         Q. I'm going to get to that               12   or investigation would have been
     13   question in a second.                           13   conducted before an order like this was
     14            I'm trying to understand               14   approved by Ed Hazewski?
     15   what retail oxycodone 63.89 percent over        15        A. I don't know. I don't know
     16   means.                                          16   who actually approved this order.
     17         A. It could mean -- it's a                17        Q. Do you have any reason to
     18   retail pharmacy, oxycodone drug family,         18   believe this was not approved by Ed
     19   and the 63.89 percent over.                     19   Hazewski?
     20         Q. So that would have been --             20        A. Other than the notes say
     21   I'm sorry, I didn't mean to interrupt           21   otherwise.
     22   you.                                            22        Q. If you look at the order
     23         A. I'm assuming that's -- I'm             23   date, it looks like it goes year, month
     24   not really sure what that means. It             24   and day, which would be 2010/04/22.
    Golkow Litigation Services                                                Page 87 (342 - 345)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further89Confidentiality
                                                          of 102. PageID #: 129813
                                                                              Review
                                                Page 346                                           Page 348
      1            At that point, you had been
      2   working as a diversion control specialist
      3   for over a year, correct?
      4        A. I thought I came in to the
      5   company in September of 2009, so
      6   approximately, maybe six --
      7        Q. Six months?
      8        A. -- six months or so.
      9        Q. During the six months prior               9           MR. NICHOLAS: Object to the
     10   to this order that we're looking at, had         10       form.
     11   you had experience investigating orders          11           THE WITNESS: Yes.
     12   that went into OMP for review?                   12   BY MR. CLUFF:
     13        A. Yes.                                     13       Q. Was there a policy or
                                                           14   procedure document that described to you
                                                           15   what a detailed investigation included?
                                                           16       A. I don't recall that
                                                           17   document.




                                                Page 347                                           Page 349




    Golkow Litigation Services                                                 Page 88 (346 - 349)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further90Confidentiality
                                                          of 102. PageID #: 129814
                                                                              Review
                                              Page 350                                            Page 352
                                                          1            MR. NICHOLAS: Object to the
      2        Q. So, then, this note in the              2        form.
      3   comments, Approved per Ed Hazewski, is          3            THE WITNESS: At that time,
      4   that an example of documentation of a           4        I believe it would be either
      5   detailed investigation?                         5        Lawtrac or the system itself.
      6        A. I don't know.                           6   BY MR. CLUFF:
      7        Q. This is one of the areas --             7        Q. "The system itself" would
      8   I'm sorry, I didn't mean to interrupt           8   be?
      9   you.                                            9        A. This system that we see in
     10        A. I don't know. There may be             10   front of us.
     11   other documentation elsewhere that I'm         11        Q. The system that generated
     12   not aware of.                                  12   the spreadsheet?
     13        Q. But this is one area where             13        A. Yeah, this -- yeah, exactly.
     14   you said detailed documentation would          14        Q. And it would have been
     15   exist?                                         15   recorded in this comments field?
     16        A. It could, yes.                         16        A. Yes.
     17        Q. And you said also it might             17            MR. NICHOLAS: Object to the
     18   be in Lawtrac?                                 18        form.
     19        A. Yes.                                   19            Go ahead.
     20        Q. So if a customer's order               20   BY MR. CLUFF:
     21   hit -- or went into OMP for review and         21        Q. And just so I understand,
     22   there was a detailed investigation             22   the system that you're referring to, you
     23   carried out about that order, that would       23   didn't enter into an Excel spreadsheet
     24   be in Lawtrac, right?                          24   and manually make these notes, right?
                                              Page 351                                            Page 353
      1        A. It could be, yes.                       1        A. Not into a spreadsheet, no.
      2        Q. Would there be documentation            2        Q. You would have been working
      3   associated with that review?                    3   with sort of a computer program that had
      4        A. Like I said, it all depends             4   fields for you to work in?
      5   on the review, yes.                             5        A. I'm not sure I follow you.
      6        Q. Were there ever any e-mails             6        Q. Like, when you order
      7   generated that documented the findings of       7   something online, there are fields for
      8   these detailed investigations about OMP         8   you to enter information into, like your
      9   review?                                         9   name and your address and your credit
     10           MR. NICHOLAS: Object to the            10   card number?
     11        form.                                     11        A. Yes.
     12           THE WITNESS: I don't know.             12        Q. So did you work with a
     13   BY MR. CLUFF:                                  13   computer program that had fields similar
     14        Q. Do you recall receiving                14   to that for you to put information into
     15   e-mails from an e-mail address                 15   when you were investigating an order?
     16   ABC-notification@AmerisourceBergen             16        A. In that system that we used
     17   regarding orders in OMP review?                17   in 2010, I believe there was a note
     18        A. No, I don't recall.                    18   section where we could have put notes in.
     19        Q. You previously testified               19            MR. CLUFF: Let's take a
     20   there were a couple of places where            20        break. I think I have maybe one
     21   documentation about investigations like        21        more topic that I want to cover,
     22   this could be stored.                          22        but then we'll probably wrap up.
     23           But was there a standard               23        I know people have flights they
     24   place where it would have been stored?         24        want to catch, down at the end of
    Golkow Litigation Services                                               Page 89 (350 - 353)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further91Confidentiality
                                                          of 102. PageID #: 129815
                                                                              Review
                                               Page 354                                             Page 356
      1         the table.                                 1   number of orders that come in for DC
      2             VIDEO TECHNICIAN: Off the              2   review and comparing it to the number
      3         record at 4:31 p.m.                        3   that were escalated for CSRA interview?
      4                - - -                               4        A. Yes, for low- and
      5             (Whereupon, a brief recess             5   medium-risk drug families.
      6         was taken.)                                6        Q. Do you -- you're familiar
      7               - - -                                7   with the concept of a Schedule II drug
      8             VIDEO TECHNICIAN: We are               8   and a Schedule III drug?
      9         back on the record at 4:41 p.m.            9        A. Yes.
     10   BY MR. CLUFF:                                   10        Q. Schedule I drug?
     11         Q. Mr. Kreutzer, we're back on            11        A. Yes.
     12   the record and you're still under oath.         12        Q. What is your understanding
     13   I'll do my best to get you out of here          13   of the different schedules?
     14   quickly, if your lawyers don't have             14        A. Schedule I has no legitimate
     15   further questions on you. So lean on            15   medical use; Schedule II is products that
     16   them, and get us all home.                      16   are prone to high risk for diversion; and
                                                          17   Schedule III is just a lower risk of
                                                          18   those drugs that are a potential for
                                                          19   diversion.
                                                          20        Q. Who classifies drugs as
                                                          21   Schedule I, II or III?
                                                          22        A. The DEA.
                                                          23        Q. AmerisourceBergen does not
                                                          24   ship Schedule I drugs, correct?
                                               Page 355                                             Page 357
                                                           1       A. I don't believe so, no.
                                                           2       Q. But AmerisourceBergen does
                                                           3   ship Schedule II and Schedule III drugs,
                                                           4   correct?
                                                           5       A. Yes.
                                                           6       Q. We've previously talked, and
                                                           7   you've mentioned low-, medium- and
      8        Q. Was there ever a push or an              8   high-risk drug families.
      9   incentive to increase the rates at which         9       A. Yes.
     10   DC associates were releasing                    10       Q. Were there ever any other
     11   low-to-medium drug families?                    11   categories besides low, medium and high?
     12        A. We had a spreadsheet of all             12       A. I don't believe so.
     13   the participation rates of all the              13       Q. Do you know if Schedule II
     14   distribution centers, as far as                 14   drugs were classified as medium risk by
     15   adjudicating low- and medium-risk drug          15   AmerisourceBergen?
     16   families.                                       16       A. There may have been. But
     17        Q. Forgive my lay                          17   over the years, we have moved drug
     18   understanding.                                  18   families from low to medium, medium to
     19            What is a participation                19   high and high to medium. So it's -- we
     20   rate?                                           20   do an annual refresh every year.
     21        A. Participation rate would be             21       Q. Just so I understand the
     22   the adjudication rate, let me clarify.          22   parallels here, though, you described a
     23        Q. And is that adjudication                23   Schedule II drug as a high risk for
     24   rate calculated by taking the total             24   diversion, correct?
    Golkow Litigation Services                                                 Page 90 (354 - 357)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further92Confidentiality
                                                          of 102. PageID #: 129816
                                                                              Review
                                               Page 358                                        Page 360
      1        A. Yes.
      2        Q. What was -- what was the
      3   high-risk category? How did
      4   AmerisourceBergen define high risk?
      5             MR. NICHOLAS: Object to the
      6        form.
      7             Go ahead.
      8             THE WITNESS: I believe just
      9        as the explanation that I
     10        provided, drug families that are
     11        prone to diversion.
     12   BY MR. CLUFF:
     13        Q. And so Schedule IIs had a
     14   high risk for diversion.
     15             But if I understand it
     16   correctly, you testified that at some
     17   points in time AmerisourceBergen
     18   categorized Schedule IIs as medium risk;
     19   is that right?
     20        A. I don't believe that. What
     21   my explanation is, is that we've always
     22   had drug families that are in a high-risk
     23   category. And we -- as well as medium
     24   and low.                                        24      Q.   I'll hand you another
                                               Page 359                                        Page 361
      1            But over time and in review             1   document. We're going to mark this as
      2   with management and our pharmacist on            2   Exhibit 9. This is ABDC_MDL_00047572.
      3   staff, we determined that some risks may         3               - - -
      4   be -- needed to be switched from medium          4             (Whereupon,
      5   to high, for instance.                           5        AmerisourceBergen-Kreutzer
      6        Q. I understand that. Thank                 6        Exhibit-9, ABDC_MDL_00047572, was
      7   you.                                             7        marked for identification.)
      8            So I guess my question is               8               - - -
      9   maybe a little bit more specific.                9   BY MR. CLUFF:
     10            If Schedule II drugs have              10        Q. There were some Excel
     11   been determined by the DEA to have a high       11   spreadsheets attached to that document.
     12   risk of diversion, has AmerisourceBergen        12   I elected not to include them and save
     13   always categorized Schedule II drugs as a       13   the paper. I just have a couple quick
     14   high-risk drug family, or have they ever        14   questions on this, Mr. Kreutzer.
     15   been categorized as medium risk?                15             MR. NICHOLAS: Just give him
     16            MR. NICHOLAS: Object to the            16        a moment.
     17        form.                                      17   BY MR. CLUFF:
     18            THE WITNESS: I don't recall            18        Q. Sure. I'll just let you
     19        them ever being medium risk.               19   know my questions are going to be about
     20   BY MR. CLUFF:                                   20   the first paragraph. So if you want to
                                                          21   focus your analysis there, that would
                                                          22   help.
                                                          23             MR. NICHOLAS: Read the
                                                          24        whole document anyway.
    Golkow Litigation Services                                               Page 91 (358 - 361)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further93Confidentiality
                                                          of 102. PageID #: 129817
                                                                              Review
                                               Page 362                      Page 364
      1             MR. CLUFF: Do you want to
      2         go home or not, Bob? We'll be
      3         here all night reading documents.
      4             MR. NICHOLAS: I think
      5         reading seven more lines is not
      6         going to make the difference
      7         between going home tonight or not.
      8             MR. CLUFF: Bob, I respect
      9         you, but I'll respectfully
     10         disagree.
     11             THE WITNESS: Okay.
     12   BY MR. CLUFF:
     13         Q. So looking at this first
     14   paragraph -- well, actually, let's do
     15   this.
     16             So from the -- in the top of
     17   the e-mail, you see there's a "from"
     18   line. It's from unknown. Do you have
     19   any idea who this kind of e-mail would
     20   come from?
     21         A. I've never seen that before.
     22         Q. Well, first time for
     23   everything for all of us, I guess.
     24             In the "to" category, you
                                               Page 363                      Page 365
      1   see there are a number of individuals,
      2   one of whom is yourself, right?
      3        A. Yes.
      4        Q. And then you see the subject
      5   is, Discussion-report review, weekly OMP
      6   field report performance.
      7        A. Yes.
      8        Q. Was your department having
      9   weekly meetings regarding the OMP
     10   performance of distribution centers?
     11        A. We were.
     12        Q. And were you also discussing
     13   performance of, like, CSRA individuals,
     14   as far as OMP review goes?
     15        A. I believe this particular
     16   e-mail is pertaining to the DC
     17   associates.
     18        Q. Understood.




    Golkow Litigation Services                              Page 92 (362 - 365)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further94Confidentiality
                                                          of 102. PageID #: 129818
                                                                              Review
                                     Page 366                                           Page 368




                                                19       Q. Let's hand you the next
                                                20   document. This is going to be marked as
                                                21   Number 10.
                                                22            - - -
                                                23          (Whereupon,
                                                24       AmerisourceBergen-Kreutzer
                                     Page 367                                           Page 369
                                                 1        Exhibit-10, ABDC_MDL_00151471-472,
                                                 2        was marked for identification.)
                                                 3              - - -
                                                 4            MR. CLUFF: It is
                                                 5        ABDC_MDL_00151471. It's a
                                                 6        two-page document ending in
                                                 7        151472.
                                                 8            THE WITNESS: Okay.
                                                 9   BY MR. CLUFF:
                                                10        Q. At the top, this is an
                                                11   e-mail from Eric Cherveny to Greg
                                                12   Hamilton, with a cc to you.
                                                13            Do you know who Greg
                                                14   Hamilton was?
                                                15        A. Greg Hamilton is the CSRA
                                                16   distribution center manager for Columbus.




    Golkow Litigation Services                                      Page 93 (366 - 369)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further95Confidentiality
                                                          of 102. PageID #: 129819
                                                                              Review
                                     Page 370                                Page 372




                                     Page 371                                Page 373




    Golkow Litigation Services                              Page 94 (370 - 373)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further96Confidentiality
                                                          of 102. PageID #: 129820
                                                                              Review
                                     Page 374                                Page 376




                                     Page 375                                Page 377




    Golkow Litigation Services                              Page 95 (374 - 377)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further97Confidentiality
                                                          of 102. PageID #: 129821
                                                                              Review
                                     Page 378                                Page 380




                                     Page 379                                Page 381




    Golkow Litigation Services                              Page 96 (378 - 381)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further98Confidentiality
                                                          of 102. PageID #: 129822
                                                                              Review
                                     Page 382                                Page 384




                                     Page 383                                Page 385




    Golkow Litigation Services                              Page 97 (382 - 385)
Case: 1:17-md-02804-DAP Doc #: -1957-100
      Highly Confidential         SubjectFiled:
                                            to 07/23/19
                                                Further99Confidentiality
                                                          of 102. PageID #: 129823
                                                                              Review
                                              Page 386                                          Page 388
                                                          1   that contains a number of attachments.
                                                          2   I've included one attachment with the
                                                          3   document that begins at ABDC_MDL_00168127
                                                          4   and goes to 168134. I'll hand you this
                                                          5   one.
                                                          6                - - -
                                                          7             (Whereupon,
                                                          8        AmerisourceBergen-Kreutzer
                                                          9        Exhibit-12, ABDC_MDL_00168122 and
                                                         10        ABDC_MDL_00168127-134, was marked
                                                         11        for identification.)
                                                         12               - - -
     13        Q. What's a listed chemical?              13   BY MR. CLUFF:
     14        A. A listed chemical is                   14        Q. I'm not going to ask you any
     15   pseudoephedrine products.                      15   detailed questions about this document at
     16        Q. How do you abbreviate that             16   all. I'd like you to just look at it.
     17   term?                                          17             You do not appear to have
     18        A. Listed chemical? LC.                   18   received this document. But we have
     19        Q. Did AmerisourceBergen have             19   discussed today, at length, Lawtrac
     20   different policies and procedures for
     21   suspicious orders for listed chemicals
     22   than they did for, for example, like
     23   opioids or controlled substances?
     24        A. I don't recall.                        24         Do you see that?
                                              Page 387                                          Page 389
      1            MR. CLUFF: Why don't we                1        A. Give me a second.
      2        mutually take a break. You guys            2            MR. NICHOLAS: I don't see
      3        can go see if you have any further         3        that. Where --
      4        questions. I'll confer with Will.          4            MR. CLUFF: The cover page,
      5        And we'll come back in five                5        the e-mail, the attachments.
      6        minutes.                                   6            MR. NICHOLAS: Where it says
      7            VIDEO TECHNICIAN: Off the              7        attachments, okay. Sorry.
      8        record at 5:11 p.m.                        8            MR. CLUFF: I misspoke.
      9               - - -                               9   BY MR. CLUFF:
     10            (Whereupon, a brief recess            10        Q. I was just trying to
     11        was taken.)                               11   indicate that this e-mail contained
     12              - - -                               12   Lawtrac matter texts as attachments.
     13            VIDEO TECHNICIAN: We're               13            And then if you'll flip to
     14        back on the record at 5:19 p.m.           14   the next page, which has
     15   BY MR. CLUFF:                                  15   ABDC_MDL_00168127, if you look at the top
     16        Q. Mr. Kreutzer, we're back on            16   of the page in the middle of the
     17   the record for the last few questions          17   document, there is some text that says,
     18   that I have for you, and then I'll turn
     19   it over to your counsel to talk.
     20            I want to hand you -- excuse
     21   me. I'm going to hand you a copy of a
     22   document that was produced by
     23   AmerisourceBergen. It's
     24   ABDC_MDL_00168122, which is an e-mail
    Golkow Litigation Services                                              Page 98 (386 - 389)
Case: 1:17-md-02804-DAP Doc #: 1957-100
       Highly Confidential     - SubjectFiled:
                                            to 07/23/19
                                                Further100 of 102. PageID #: 129824
                                                         Confidentiality      Review
                                               Page 390                                                 Page 392
      1        Q. And then look down at the                1        A. Yes, that is correct.
      2   bottom of the page, where it says, Text          2        Q. So those text boxes, would
      3   records.                                         3   those have been what I'll refer to as a
      4            Do you see that?                        4   hyperlink that I could have clicked and
      5        A. Yes.                                     5   it would have taken me to other
      6        Q. We previously talked, in one             6   information?
      7   of these exhibits, about what you and I          7            MR. MAHADY: The text box is
      8   kind of referred to as a text box, and           8        on the right side of the document?
      9   you said that might have been                    9            MR. CLUFF: Yes.
     10   documentation that would have been              10            THE WITNESS: I'm not sure.
     11   included in Lawtrac.                            11   BY MR. CLUFF:
     12            Would that -- that                     12        Q. Okay. Did you use Lawtrac
     13   information that we talked about earlier,       13   matters like this in your work?
     14   would that have been under the text             14        A. I did.
     15   records section of these Lawtrac reports?       15        Q. Okay. And I'm not trying to
     16        A. Yes.                                    16   catch you in anything. I'm trying to
     17        Q. So if I were looking at a               17   just understand how you would have used
     18   Lawtrac report, text records is where I         18   this system.
     19   would find the records of investigations
     20   or information about ABC's relationship
     21   with a customer?
     22        A. Correct.
     23        Q. Okay. Can you tell me, in
     24   looking at this document, where I would
                                               Page 391                                                 Page 393
      1   be able to locate or identify the
      2   documents that were associated with this
      3   Lawtrac file?
      4            MR. NICHOLAS: Object to the
      5        form.
      6            THE WITNESS: It's been
      7        quite a while since I used this
      8        system. I believe in the
      9        documents and files column on
     10        168129.
     11   BY MR. CLUFF:
     12        Q. Let me redirect you to
     13   168127.
     14            In the upper right-hand
     15   corner, there's an underlined piece of
     16   text that says, Main matter screen. And
     17   there are text boxes underneath that.
     18            Do you see that?
     19        A. Yes.
     20        Q. And one of them says,
     21   Documents and files.
     22        A. Yes.                                    22   BY MR. CLUFF:
     23        Q. Is that the same as the one             23        Q. That may be true. I will
     24   you were looking at on 129?                     24   just represent to you that this is how
     Golkow Litigation Services                                                Page 99 (390 - 393)
Case: 1:17-md-02804-DAP Doc #: 1957-100
       Highly Confidential     - SubjectFiled:
                                            to 07/23/19
                                                Further101 of 102. PageID #: 129825
                                                         Confidentiality      Review
                                                Page 394                                             Page 396
      1   the document was produced to me.                  1   photos are attached?
      2            And I'm just trying to                   2       A. Correct.
      3   figure out where you would click in this          3           MR. CLUFF: That's all I
      4   document that is a reflection of a                4       have.
      5   computer program to get to the documents?         5           That's all I've got, just in
      6        A. There would be documents                  6       case you guys didn't hear me.
      7   posted here that you would be able to             7           MR. NICHOLAS: I have no
      8   click on.                                         8       questions.
      9        Q. When you're saying "here,"                9           VIDEO TECHNICIAN: This
     10   can you tell me what page you're looking         10       concludes today's deposition. The
     11   at?                                              11       time is 5:28 p.m. We are off the
     12        A. I would -- I believe it                  12       record.
     13   would be under the linked matters.               13             - - -
     14        Q. What page is that?                       14           (Whereupon, the deposition
     15        A. Page 2 of 3.                             15       concluded at 5:28 p.m.)
     16        Q. I'm sorry?                               16             - - -
     17        A. 168128.                                  17
     18        Q. Okay. So in the middle of                18
     19   the page?                                        19
     20        A. It would be in,                          20
     21   approximately, that field.                       21
     22        Q. And is there anywhere else               22
     23   in this Lawtrac file where you would have        23
     24   been able to access records from?                24

                                                Page 395                                             Page 397
      1        A. No. It would likely be in                 1            CERTIFICATE
      2   this file.                                        2
      3                                                     3
               Q. Okay. Go to
      4                                                     4           I HEREBY CERTIFY that the
          ABDC_MDL_00168129. In the middle of the
                                                            5   witness was duly sworn by me and that the
      5   page, there is a date, 06/09/14. It               6   deposition is a true record of the
      6   says, Status. Then, Update, 06/09/14,             7   testimony given by the witness.
      7   source name, in-house staff, Kevin                8
      8   Kreutzer.                                         9
      9             Do you see that?                       10
     10        A. I do.                                             Amanda Maslynsky-Miller
                                                           11       Certified Realtime Reporter
                                                                    Dated: November 28, 2018
                                                           12
                                                           13
                                                           14
                                                           15
                                                           16
                                                           17             (The foregoing certification
                                                           18   of this transcript does not apply to any
                                                           19   reproduction of the same by any means,
     20        Q. Would there have been                    20   unless under the direct control and/or
     21   documentation attached to this?                  21   supervision of the certifying reporter.)
     22        A. Yes, there would be.                     22
     23        Q. So that's the last sentence              23
     24   of that paragraph, it says, Form 590 and         24


     Golkow Litigation Services                                               Page 100 (394 - 397)
Case: 1:17-md-02804-DAP Doc #: 1957-100
       Highly Confidential     - SubjectFiled:
                                            to 07/23/19
                                                Further102 of 102. PageID #: 129826
                                                         Confidentiality      Review
                                              Page 398                                                   Page 400
      1        INSTRUCTIONS TO WITNESS                    1       ACKNOWLEDGMENT OF DEPONENT
                                                          2
      2
                                                                      I,_____________________, do
      3            Please read your deposition            3   hereby certify that I have read the
      4   over carefully and make any necessary               foregoing pages, 1 - 396, and that the
      5
                                                          4   same is a correct transcription of the
          corrections. You should state the reason            answers given by me to the questions
      6   in the appropriate space on the errata          5   therein propounded, except for the
      7                                                       corrections or changes in form or
          sheet for any corrections that are made.        6   substance, if any, noted in the attached
      8            After doing so, please sign                Errata Sheet.
      9                                                   7
          the errata sheet and date it.                   8   _______________________________________
     10            You are signing same subject               KEVIN KREUTZER           DATE
     11                                                   9
          to the changes you have noted on the           10
     12   errata sheet, which will be attached to             Subscribed and sworn
     13   your deposition.                               11   to before me this
     14            It is imperative that you                  _____ day of ______________, 20____.
                                                         12
     15   return the original errata sheet to the             My commission expires:______________
     16                                                  13
          deposing attorney within thirty (30) days
     17
                                                         14   ____________________________________
          of receipt of the deposition transcript             Notary Public
     18   by you. If you fail to do so, the              15
                                                         16
     19   deposition transcript may be deemed to be      17
     20   accurate and may be used in court.             18
     21                                                  19
                                                         20
     22                                                  21
     23                                                  22
                                                         23
     24
                                                         24

                                              Page 399                                                   Page 401
      1           ------                                  1         LAWYER'S NOTES
                  ERRATA                                  2   PAGE LINE
      2           ------                                  3   ____ ____ ____________________________
      3   PAGE LINE CHANGE/REASON                         4   ____ ____ ____________________________
      4   ____ ____ ____________________________          5   ____ ____ ____________________________
      5   ____ ____ ____________________________          6   ____ ____ ____________________________
      6   ____ ____ ____________________________          7   ____ ____ ____________________________
      7   ____ ____ ____________________________          8   ____ ____ ____________________________
      8   ____ ____ ____________________________          9   ____ ____ ____________________________
      9   ____ ____ ____________________________         10   ____ ____ ____________________________
     10   ____ ____ ____________________________         11   ____ ____ ____________________________
     11   ____ ____ ____________________________         12   ____ ____ ____________________________
     12   ____ ____ ____________________________         13   ____ ____ ____________________________
     13   ____ ____ ____________________________         14   ____ ____ ____________________________
     14   ____ ____ ____________________________         15   ____ ____ ____________________________
     15   ____ ____ ____________________________         16   ____ ____ ____________________________
     16   ____ ____ ____________________________
                                                         17   ____ ____ ____________________________
     17   ____ ____ ____________________________
     18                                                  18   ____ ____ ____________________________
          ____ ____ ____________________________
     19                                                  19   ____ ____ ____________________________
          ____ ____ ____________________________
     20                                                  20   ____ ____ ____________________________
          ____ ____ ____________________________
     21                                                  21   ____ ____ ____________________________
          ____ ____ ____________________________
     22                                                  22   ____ ____ ____________________________
          ____ ____ ____________________________
     23   ____ ____ ____________________________         23   ____ ____ ____________________________
     24   ____ ____ ____________________________         24   ____ ____ ____________________________

     Golkow Litigation Services                                              Page 101 (398 - 401)
